Exhibit 10.1
EXECUTION VERSION
AMENDMENT
THIS AMENDMENT, dated as of March 31, 2020 (this “Amendment”), is among CyrusOne
LP, a Maryland limited partnership (the “Borrower”), the other Loan Parties
party hereto, the Lenders party hereto and JPMORGAN CHASE BANK, N.A., as
administrative agent. Terms used but not defined herein shall have the
respective meanings ascribed thereto in the Credit Agreement (as hereinafter
defined).
RECITALS
WHEREAS, the Borrower, the lenders party thereto, the Administrative Agent and
the other agents party thereto are parties to a Credit Agreement dated as of
March 29, 2018 (the “Existing Credit Agreement”, the Existing Credit Agreement
as amended by this Amendment, the “Credit Agreement”);
WHEREAS, the Borrower wishes to amend and restate the Credit Agreement in its
entirety to, among other things, (i) extend the maturity date of the Revolving
Dollar Commitments (as defined in the Existing Credit Agreement) and (ii) amend
the Applicable Margin for the loans outstanding under the Existing Credit
Agreement, in each case upon the terms and conditions set forth herein;
WHEREAS, the Borrower has engaged JPMorgan Chase Bank, N.A. to act as the lead
arranger and bookrunner in respect of this Amendment; and
WHEREAS, the Lenders are willing to agree to the terms of this Amendment on the
terms and conditions set forth herein;
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:
TERMS
ARTICLE I. AMENDMENTS. Pursuant to Section 11.1 of the Existing Credit
Agreement, effective as of the Amendment Effective Date:
(a)         the Existing Credit Agreement (excluding the Schedules and the
Exhibits thereto, which (except as set forth in clause (b) below) shall continue
to be the Schedules and Exhibits under the Credit Agreement) is hereby amended
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex I hereto; and
(b)        Schedule 1.1A to the Existing Credit Agreement is replaced with Annex
II hereto.
ARTICLE II. COMMITMENTS. Each Person listed on Annex III hereto (each, a
“Continuing Lender”) hereby agrees that as of the Amendment Effective Date, (a)
it shall be a party to the Credit Agreement and, to the extent provided in the
Credit Agreement, have the rights and obligations of a Lender under the Credit
Agreement and under the other Loan Documents and shall be bound by the
provisions thereof and (b) its Commitments shall be as set forth on Schedule
1.1A to the Credit Agreement. Further, each Continuing Lender hereby waives any
provision of Section 2.18 of the Credit Agreement in respect of any breakage or
other early termination fees earned pursuant to the breakage of any Eurodollar
Rate contracts, which were entered into in connection with the Existing Credit
Agreement.



--------------------------------------------------------------------------------



ARTICLE III. NEW LENDERS. Each Continuing Lender that is not a Lender under the
Credit Agreement as in effect immediately prior to the Amendment Effective Date
(each, a “New Lender”) (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement and under applicable law that are required to
be satisfied by it in order to make the Commitments and Loans under the Credit
Agreement and become a Lender thereunder, (iii) from and after the Amendment
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of its Commitments and Loans thereunder,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 4.4 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Amendment and to make its
Commitments and Loans under the Credit Agreement on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent, any joint lead arranger or joint bookrunner or any other
Lender and their respective Related Parties, and (v) it has provided to the
Administrative Agent any documentation required to be delivered by it pursuant
to the terms of the Credit Agreement, duly completed and executed by the New
Lender; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, any joint lead arranger or joint bookrunner or any
other Lender and their respective Related Parties, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender.
ARTICLE IV. REPRESENTATIONS. The Borrower hereby represents and warrants to the
undersigned Lenders that (a) as of the Amendment Effective Date, each of the
representations and warranties made by any Loan Party in the Loan Documents
shall be true and correct in all material respects (unless such representations
and warranties are already so qualified in which case, such representations and
warranties shall be true and correct in all respects) on and as of such date as
if made on and as of such date unless such representation relates solely to an
earlier date, in which case such representation shall be true and correct as of
such date and (b) no Default or Event of Default has occurred and is continuing
on the Amendment Effective Date or after giving effect to the Amendment
Effective Date and the making of the Loans and Commitments on such date.
ARTICLE V. CONDITIONS OF EFFECTIVENESS. This Amendment shall become effective
upon the satisfaction of the following conditions precedent (such date, the
“Amendment Effective Date”):
    
(a) The Administrative Agent shall have received:


(i)     this Amendment, executed and delivered by the Borrower, any Subsidiary
Borrower as of the Amendment Effective Date, the Administrative Agent, the
Required Lenders (as defined in the Existing Credit Agreement) and the
Continuing Lenders;


(ii)     a reaffirmation of the Guarantee Agreement, executed and delivered by
REIT and General Partner;


(iii)     (i) audited consolidated financial statements of REIT and its
Subsidiaries for the three most recent fiscal years ended at least 90 days prior
to the Amendment Effective Date and (ii) unaudited interim consolidated
financial statements of REIT and its subsidiaries for each fiscal quarter ended
after the date of the latest applicable financial statements delivered pursuant
to clause



--------------------------------------------------------------------------------



(i) of this paragraph that ended at least 45 days prior to the Amendment
Effective Date (and, in the case of each of clauses (i) and (ii), such financial
statements shall be prepared in conformity with GAAP; provided that the
financial statements described in clause (ii) shall be subject to year-end
adjustments and the absence of footnotes); and


(iv)     satisfactory projections of REIT and its consolidated subsidiaries
through 2021 (prepared on a quarterly basis through December 31, 2021), which
projections shall be accompanied by key assumptions.


(b)    The Lenders, the Administrative Agent, the arrangers and counsel to the
Administrative Agent and the arrangers shall have received all fees required to
be paid, and all expenses for which invoices have been presented at least three
Business Days prior to the Amendment Effective Date (including the reasonable
fees and expenses of legal counsel), on or before the Amendment Effective Date.
All such amounts will be paid, at the option of the Borrower, with proceeds of
Loans made on the Amendment Effective Date.


(c)    The Administrative Agent shall have received (x) a certificate of each
Loan Party, dated the Amendment Effective Date, substantially in the form of
Exhibit C to the Credit Agreement, with appropriate insertions and attachments,
including the certificate of incorporation of each Loan Party that is a
corporation certified by the relevant authority of the jurisdiction of
organization of such Loan Party, and (y) a good standing certificate for each
Loan Party from its jurisdiction of organization.


(d)    The Administrative Agent shall have received a solvency certificate, in
form and substance reasonably satisfactory to the Administrative Agent, by an
Authorized Officer of the Borrower with respect to the solvency of the Borrower
and its Subsidiaries, on a consolidated basis, after giving effect to the
transactions to occur on the Amendment Effective Date.


(e)    The Administrative Agent shall have received the legal opinion of (i)
Sullivan & Cromwell LLP, New York counsel to the Company and its Subsidiaries
and (ii) Venable LLP, Maryland counsel to the Company and its Subsidiaries.


(f)    The Administrative Agent and the Lenders shall have received, at least
three Business Days prior to the Amendment Effective Date, all documentation and
other information about the Borrower and the other Loan Parties as has been
reasonably requested at least 10 Business Days prior to the Amendment Effective
Date that they reasonably determine is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act.
(g)    To the extent requested at least 10 business days prior to the Amendment
Effective Date, the Administrative Agent and each requesting Lender shall have
received, at least three days prior to the Amendment Effective Date, in
connection with the requirements of 31 C.F.R. § 1010.230, a customary
certification regarding beneficial ownership or control of the Borrower and each
Subsidiary Borrower as of the Amendment Effective Date in a form reasonably
satisfactory to the Administrative Agent and each requesting Lender.
(h)    As of the Amendment Effective Date, each of the representations and
warranties made by any Loan Party in the Loan Documents shall be true and
correct in all material respects (unless such representations and warranties are
already so qualified in which case, such representations and warranties shall be
true and correct in all respects) on and as of such date as if made on and as of
such date unless



--------------------------------------------------------------------------------



such representation relates solely to an earlier date, in which case such
representation shall be true and correct as of such date.
(i)     No Default or Event of Default shall have occurred and be continuing on
the Amendment Effective Date or after giving effect to the Amendment Effective
Date and the making of the Commitments and Loans on such date.
ARTICLE VI. MISCELLANEOUS.


(a)     References in the Credit Agreement or in any other Loan Document to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
amended hereby and as further amended, restated, modified or supplemented from
time to time. This Amendment shall constitute a Loan Document.


(b)     Except as expressly amended or waived hereby, the Credit Agreement, the
Notes and the other Loan Documents shall remain in full force and effect in
accordance with their respective terms, without any waiver, amendment or
modification of any provision thereof.
    
(c)    This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed page of this Amendment by facsimile transmission or via
email attachment shall be effective as delivery of a manually executed
counterpart hereof.    


(d)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.


(e)    Any provision in this Amendment that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
[Remainder of page intentionally blank]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.
CYRUSONE LP




By: /s/ Diane M. Morefield            
Name: Diane M. Morefield
Title: EVP & CFO
JPMORGAN CHASE BANK, N.A., as Administrative Agent




By:/s/ Kristen Wells                 
Name: Kristen Wells
Title: Vice President
JPMORGAN CHASE BANK, N.A., as a Lender




By:/s/ Kristen Wells                 
Name: Kristen Wells
Title: Vice President
KEYBANK NATIONAL ASSOCIATION, as Syndication Agent and as a Lender




By:/s/ Jonathan Bond                 
Name: Jonathan Bond
Title: Assistant Vice President
MORGAN STANLEY BANK, N.A., as a Lender




By:/s/ Julie Lilienfeld                 
Name: Julie Lilienfeld
Title: Authorized Signatory



--------------------------------------------------------------------------------



ROYAL BANK OF CANADA, as a Lender




By:/s/ Brian Gross                 
Name: Brian Gross
Title: Authorized Signatory
THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender




By:/s/ Brian MacFarlane            
Name: Brian MacFarlane
Title: Authorized Signatory
FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a Lender




By:/s/ Marisa Lake                
Name: Marisa Lake
Title: AVP
GOLDMAN SACHS BANK USA, as a Lender




By:/s/ Annie Carr                
Name: Annie Carr
Title: Authorized Signatory
MUFG BANK, LTD (f/k/a THE BANK OF TOKYO-MITSUBISHI UFJ, LTD), as a Lender




By:/s/ Matthew Antioco                
Name: Matthew Antioco
Title: Director
PNC BANK, NATIONAL ASSOCIATION, as a Lender




By:/s/ Brandon K. Fiddler            
Name: Brandon K. Fiddler
Title: Senior Vice President



--------------------------------------------------------------------------------



TRUIST BANK, successor by merger to SunTrust Bank, as a Lender




By:/s/ Ryan Almond                
Name: Ryan Almond
Title: Director
CITIZENS BANK, N.A., as a Lender




By:/s/ Frank Kaplan                
Name: Frank Kaplan
Title: Vice President
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender




By:/s/ Annie Chung                
Name: Annie Chung
Title: Director
By:/s/ Ming K Chu                
Name: Ming K Chu
Title: Director
BMO HARRIS BANK N.A., as a Lender




By:/s/ Aaron Lanski                
Name: Aaron Lanski
Title: Managing Director
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender




By:/s/ Jill Wong                    
Name: Jill Wong
Title: Director
By:/s/ Gordon Yip                
Name: Gordon Yip
Title: Director



--------------------------------------------------------------------------------



BARCLAYS BANK PLC, as a Lender




By:/s/ Martin Corrigan                
Name: Martin Corrigan
Title: Vice President





--------------------------------------------------------------------------------



Annex I


[Credit Agreement]





--------------------------------------------------------------------------------






Annex I
AMENDED AND RESTATED CREDIT AGREEMENT
among
CYRUSONE LP,
as Borrower,
The SUBSIDIARY BORROWERS Parties Hereto,
The Several Lenders from Time to Time Parties Hereto,
KEYBANK NATIONAL ASSOCIATION, RBC CAPITAL MARKETS, LLC
as Syndication Agent,
BARCLAYS BANK PLC, ROYAL BANK OF CANADA,MORGAN STANLEY SENIOR FUNDING, INC. and
TD SECURITIES (USA) LLC as Syndication Agents,
BANK OF AMERICA, N.A., CITIZENS BANK, N.A., FIFTH THIRD BANK,
GOLDMAN SACHS BANK USA, MORGAN STANLEY SENIOR FUNDING, INC.,
TRUIST BANK, FIFTH THIRD BANK, NATIONAL ASSOCIATION, GOLDMAN SACHS BANK USA,
MUFG BANK, LTD., PNC BANK, NATIONAL ASSOCIATION, RAYMOND JAMESCITIZENS BANK,
N.A., and DEUTSCHE BANK SECURITIES INC.
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and SUNTRUST BANK,
as Co-Documentation Agents,
DEUTSCHE BANK SECURITIES INC., CAPITAL ONE, NATIONAL ASSOCIATION,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and BMO HARRIS BANK ING CAPITAL
LLC.A.
as Senior Managing Agents,
BARCLAYS BANK PLC,
As Managing Agent


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of March 2931, 20182020

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
KEYBANC CAPITAL MARKETS INC.,
BARCLAYS BANK PLC,
RBC CAPITAL MARKETS, LLC1,
MORGAN STANLEY SENIOR FUNDING, INC.
and
TD SECURITIES (USA) LLC,
as Joint Lead Arrangers and Joint Bookrunners







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
SECTION 1.
DEFINITIONS    1

ARTICLE I
DEFINITIONS
1.1.
Defined Terms    1

1.2.
Other Definitional Provisions    4546

1.3.
Interest Rates; Eurodollar Notification    47

SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS    46

ARTICLE II
AMOUNT AND TERMS OF COMMITMENTS
2.1.
Term Commitments    4648

2.2.
Procedure for Term Loan Borrowing    4850

2.3.
Repayment of Term Loans    4951

2.4.
Revolving Commitments    4951

2.5.
Procedure for Revolving Loan Borrowing    5153

2.6.
CommitmentFacility Fees, etc.    5254

2.7.
Termination or Reduction of Commitments    5354

2.8.
Optional Prepayments    5354

2.9.
Mandatory Prepayments and Commitment Reductions    5455

2.10.
Conversion and Continuation Options    5455

2.11.
Limitations on Eurodollar Tranches    5556

2.12.
Interest Rates and Payment Dates    5556

2.13.
Computation of Interest and Fees    5657

2.14.
Inability to DetermineAlternate Rate of Interest Rate    5657



i

--------------------------------------------------------------------------------





2.15.
Pro Rata Treatment and Payments    5859

2.16.
Requirements of Law    5960

2.17.
Taxes    6162

2.18.
Indemnity    6465

2.19.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs    6566

2.20.
Mitigation Obligations; Replacement of Lenders    6566

2.21.
Defaulting Lenders    6667

2.22.
Exchange Rates    6869

2.23.
Subsidiary Borrowers    6970

2.24.
Additional Subsidiary Guarantors    70

SECTION 3.
LETTERS OF CREDIT    71

ARTICLE III
LETTERS OF CREDIT
3.1.
L/C Commitment    7271

3.2.
Procedure for Issuance of Letter of Credit    72

3.3.
Fees and Other Charges    72

3.4.
L/C Participations    73

3.5.
Reimbursement Obligation of the Borrowers    74

3.6.
Obligations Absolute    74

3.7.
Letter of Credit Payments    75

3.8.
Applications    75

3.9.
Existing Letters of Credit    75

3.10.
Cash Collateralization    75

3.11.
Letters of Credit Issued for the Account of Subsidiaries    76



ii

--------------------------------------------------------------------------------





SECTION 4.
REPRESENTATIONS AND WARRANTIES    76

ARTICLE IV
REPRESENTATIONS AND WARRANTIES
4.1.
Corporate Authority, Etc.    76

4.2.
Governmental Approvals    77

4.3.
Title to Properties    77

4.4.
Financial Statements    77

4.5.
No Material Changes    78

4.6.
Franchises, Patents, Copyrights, Etc.    78

4.7.
Litigation    78

4.8.
No Material Adverse Contracts, Etc.    78

4.9.
Compliance with Other Instruments, Laws, Etc.    7978

4.10.
Tax Status    79

4.11.
No Event of Default    79

4.12.
Investment Company Act    79

4.13.
EEA Financial Institution    79

4.14.
Employee Benefit Plans    79

4.15.
Disclosure    79

4.16.
[Reserved]    80

4.17.
Regulations T, U and X    80

4.18.
Environmental Compliance    80

4.19.
Subsidiaries; Organizational Structure    81

4.20.
Property    8281

4.21.
Brokers    82

4.22.
Other Debt    82



iii

--------------------------------------------------------------------------------





4.23.
Solvency    82

4.24.
[Reserved]    82

4.25.
[Reserved]    82

4.26.
[Reserved]    82

4.27.
Sanctions    82

4.28.
General Partner and REIT    83

4.29.
Unencumbered Properties    83

4.30.
Ground Lease; Leased Property    83

SECTION 5.
CONDITIONS PRECEDENT    84

ARTICLE V
CONDITIONS PRECEDENT
5.1.
Conditions to Initial Extension of Credit    8483

5.2.
Conditions to Each Extension of Credit    85

5.3.
Extensions of Credit to Subsidiary Borrowers    85

SECTION 6.
AFFIRMATIVE COVENANTS    86

ARTICLE VI
AFFIRMATIVE COVENANTS
6.1.
[Reserved]    86

6.2.
[Reserved]    86

6.3.
Records and Accounts    86

6.4.
Financial Statements, Certificates and Information    8786

6.5.
Notices    9089

6.6.
Existence; Maintenance of Properties    91

6.7.
Insurance    9291



iv

--------------------------------------------------------------------------------





6.8.
Taxes; Liens    9291

6.9.
Inspection of Properties and Books    92

6.10.
Compliance with Laws, Contracts, Licenses, and Permits    92

6.11.
Further Assurances    9392

6.12.
Business Operations    9392

6.13.
[Reserved]    9392

6.14.
[Reserved]    93

6.15.
Plan Assets; Prohibited Transactions    93

6.16.
REIT and General Partner Covenants    93

6.17.
Unencumbered Properties    9493

6.18.
Sanctions Laws and Regulations    9796

ARTICLE VII
NEGATIVE COVENANTS
SECTION 7.
NEGATIVE COVENANTS    97

7.1.
Restrictions on Indebtedness    97

7.27.1.
Restrictions on Liens, Etc.    9897

7.3.
Restrictions on Investments    100

7.47.2.
Merger, Consolidation    10199

7.5.
Sale and Leaseback    102

7.67.3.
Compliance with Environmental Laws    102100

7.77.4.
Distributions    103101

7.8.
Asset Sales    104

7.9.
Restriction on Prepayment of Indebtedness    104

7.107.5.
Derivatives Contracts    104101

7.117.6.
Transactions with Affiliates    104101

ARTICLE VIII
FINANCIAL COVENANTS
7.12.
Equity Pledges    105



v

--------------------------------------------------------------------------------





SECTION 8.
FINANCIAL COVENANTS    105

8.1.
Unencumbered Asset Tests    105102

8.2.
Indebtedness to Gross Asset Value    105102

8.3.
Consolidated EBITDA to Consolidated Fixed Charges    106103

8.4.
Minimum Consolidated Tangible Net Worth    106

8.5.
Secured Recourse Indebtedness to Gross Asset Value    106

8.68.4.
Consolidated Secured Indebtedness to Gross Asset Value    106103

SECTION 9.
EVENTS OF DEFAULT    106

ARTICLE IX
EVENTS OF DEFAULT
9.1.
Events of Default and Acceleration    106103

9.2.
Certain Cure Periods; Limitation of Cure Periods    109105

9.3.
Termination of Commitments    109106

9.4.
Remedies    110106

9.5.
Application of Payments    110107

SECTION 10.
THE AGENTS    111

ARTICLE X
THE AGENTS
10.1.
Authorization and Action    111108

10.2.
Administrative Agent’s Reliance, Etc.    113110

10.3.
Posting of Communications    114111

10.4.
The Administrative Agent Individually    116112

10.5.
Indemnification    116112

10.6.
Acknowledgements of Lenders and Issuing Lenders    116113

10.7.
Successor Administrative Agent    117113

10.8.
Certain ERISA Matters    117113



vi

--------------------------------------------------------------------------------





SECTION 11.
MISCELLANEOUS    119

ARTICLE XI
MISCELLANEOUS
11.1.
Amendments and Waivers    119115

11.2.
Notices    120117

11.3.
No Waiver; Cumulative Remedies    122119

11.4.
Survival of Representations and Warranties    122119

11.5.
Payment of Expenses and Taxes    122119

11.6.
Successors and Assigns; Participations and Assignments    124121

11.7.
Adjustments; Set‑off     127124

11.8.
Counterparts    128125

11.9.
Severability    128125

11.10.
Integration    128125

11.11.
Governing Law    128125

11.12.
Submission To Jurisdiction; Waivers    129125

11.13.
Acknowledgements    129126

11.14.
Releases of Guarantees    130126

11.15.
Confidentiality    130127

11.16.
WAIVERS OF JURY TRIAL    131128

11.17.
USA PATRIOT Act    131128

11.18.
Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions    131128

11.19.
Judgment Currency    132128

11.20.
No Novation    129





vii

--------------------------------------------------------------------------------








SCHEDULES:
1.1A    Commitments
1.1B    Administrative Schedule
1.2    Unencumbered Property
1.3    Eligible Real Estate Qualification Documents
3.9    Existing Letters of Credit
4.3     Title to Properties
4.5    No Material Changes
4.7    Litigation
4.18(c)    Environmental Releases
4.18(d)    Environmental Compliance
4.19(a)    Subsidiaries of REIT
4.19(b)    Unconsolidated Affiliates of REIT and its Subsidiaries
4.22    Other Debt
6.17    CapitalizedFinance Lease Obligations
7.117.6    Transactions with Affiliates


EXHIBITS:
A    Form of Guarantee Agreement[Reserved]
B    Form of Compliance Certificate
C    Form of Closing Certificate
D    Form of Assignment and Assumption
E    Form of Exemption Certificate
F    Form of Increasing Lender Supplement
G    Form of Augmenting Lender Supplement
H-1    Form of Subsidiary Borrower Agreement
H-2    Form of Subsidiary Borrower Termination
I    Form of Joinder Agreement
J-1    Form of Term Loan Note
J-2    Form of Revolving Note







--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of March
2931, 20182020 among CYRUSONE LP, a Maryland limited partnership (the
“Company”), the SUBSIDIARY BORROWERS from time to time parties to this
Agreement, the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”), KEYBANK NATIONAL
ASSOCIATION, as syndication agent (the “Syndication Agent”), BARCLAYS BANK PLC,
ROYAL BANK OF CANADA, RBC CAPITAL MARKETS, LLC, MORGAN STANLEY SENIOR FUNDING,
INC. and TD SECURITIES (USA) LLC, BANK OF AMERICA, N.A.as syndication agents
(the “Syndication Agents”), TRUIST BANK, FIFTH THIRD BANK, NATIONAL ASSOCIATION,
GOLDMAN SACHS BANK USA, MUFG BANK, LTD., PNC BANK, NATIONAL ASSOCIATION,
CITIZENS BANK, N.A., FIFTH THIRD BANK, GOLDMAN SACHS BANK USA , MORGAN STANLEY
SENIOR FUNDING, INC., PNC BANK, NATIONAL ASSOCIATION, RAYMOND JAMES BANK, N.A.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and SUNTRUST BANKand DEUTSCHE BANK
SECURITIES INC., as co-documentation agents (the “Co-Documentation Agents”),
DEUTSCHE BANK SECURITIES INC., CAPITAL ONE, NATIONAL ASSOCIATION, CRÉDIT
AGRICOLE CORPORATE AND INVESTMENT BANK and BMO HARRIS BANK ING CAPITAL LLC,.A.,
as senior managing agents (the “Senior Managing Agents”), BARCLAYS BANK PLC, as
managing agent (the “Managing Agent”) and JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”).
The parties hereto hereby agree as follows:
SECTION 1.    DEFINITIONS
ARTICLE I
DEFINITIONS
1.1.    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“2023 Term Commitment”: as to any Lender, the obligation of such Lender, if any,
to make 2023 Term Loans to the Company in Dollars in a principal amount not to
exceed the amount set forth under the heading “2023 Term Commitment” opposite
such Lender’s name on Schedule 1.1A or in the Assignment and Assumption pursuant
to which such Lender became a party hereto, as the same may be changed from time
to time pursuant to the terms hereof. The original aggregate amount of the 2023
Term Commitments is $400,000,000.
“2023 Term Facility”: as defined in the definition of “Facility”.
“2023 Term Lender”: each Lender that has a 2023 Term Commitment or that holds a
2023 Term Loan.
“2023 Term Loan”: as defined in Section 2.1(a)(i).
“2023 Term Loan Maturity Date”: the Original 2023 Term Loan Maturity Date, as
such date may be extended pursuant to Section 2.1(d)2.1(a)(iii).
“2023 Term Percentage”: as to any 2023 Term Lender at any time, the percentage
which the Dollar Equivalent of such Lender’s 2023 Term Commitments then
constitutes of the Dollar Equivalent of the aggregate 2023 Term Commitments (or,
at any time after the Amendment Effective Date, the percentage which the sum of
the Dollar Equivalent of the aggregate principal amount of such Lender’s 2023
Term Loans





--------------------------------------------------------------------------------





then outstanding constitutes of the sum of the Dollar Equivalent of the
aggregate principal amount of the 2023 Term Loans then outstanding).
“2024 Extended Maturity Date”: as defined in Section 2.1(d).
“2024 Extension Option”: as defined in Section 2.1(d).
“2025 Extension Option”: as defined in Section 2.1(d)(i)2.1(a)(iii).
“2025 Term Commitment”: as to any Lender, the obligation of such Lender, if any,
to make a 2025 Term Loan to the Company in a principal amount not to exceed the
amount set forth under the heading “2025 Term Commitment” opposite such Lender’s
name on Schedule 1.1A. The original aggregate amount of the 2025 Term
Commitments is $700,000,000.
“2025 Term Facility”: as defined in the definition of “Facility”.
“2025 Term Lender”: each Lender that has a 2025 Term Commitment or that holds a
2025 Term Loan.
“2025 Term Loan”: as defined in Section 2.1(a)(ii)2.1(a)(iii).
“2025 Term Loan Maturity Date”: March 28, 2025.
“2025 Term Percentage”: as to any 2025 Term Lender at any time, the percentage
which such Lender’s 2025 Term Commitment then constitutes of the aggregate 2025
Term Commitments (or, at any time after the Amendment Effective Date, the
percentage which the aggregate principal amount of such Lender’s 2025 Term Loans
then outstanding constitutes of the aggregate principal amount of the 2025 Term
Loans then outstanding).
“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the NYFRB Rate in effect on such day plus ½ of 1% and
(c) the Eurodollar Rate that would be calculated as of such day (or, if such day
is not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1.0%; provided
that for the purposes of clause (c) of this definition, the Eurodollar Rate for
any day shall be based on the Eurodollar Screen Rate (or if the Eurodollar
Screen Rate is not available for such one-month Interest Period, the
Interpolated Rate) at approximately 11:00 A.M. London time on such day. Any
change in the ABR due to a change in the Prime Rate, the NYFRB Rate or such
Eurodollar Rate shall be effective as of the opening of business on the day of
such change in the Prime Rate, the NYFRB Rate or such Eurodollar Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be
the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above.
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.
“Acceptable Delayed Draw Foreign Currencies”: Euro and Pounds.
“Acceptable Foreign Currencies”: Acceptable Delayed Draw Foreign Currencies or
Acceptable Revolving Foreign Currencies, as applicable.


2

--------------------------------------------------------------------------------





“Acceptable Revolving Foreign Currencies”: Euro, Pounds, Canadian Dollars,
Australian Dollars, Japanese Yen, Hong Kong Dollars, Singapore Dollars and Swiss
Francs.
“Additional Subsidiary Guarantor”: each additional Subsidiary of the Company
(including any Controlled Joint Venture) which becomes a Subsidiary Guarantor
pursuant to Section 2.24.
“Acquisition”: any acquisition in a single transaction or series of related
transactions, by the Company or any of its Subsidiaries directly, or indirectly
through the acquisition of another Subsidiary, of one or more Real Estate
assets.
“Adjustment Date”: as defined in the definition of Applicable Margin.
“Administrative Agent”: JPMorgan Chase Bank, together with its affiliates, as
the arranger of the Commitments and as the administrative agent for the Lenders
under this Agreement and the other Loan Documents, together with any of its
successors.
“Administrative Schedule”: Schedule 1.1B to this Agreement, which contains
administrative information in respect of each Acceptable Foreign Currency and
each Loan denominated in an Acceptable Foreign Currency.
“Affected Financial Institution”: (a) any EEA Financial Institution or (b) any
UK Financial Institution.
“Affiliate”: as applied to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with, that Person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities or by contract or
otherwise.
“Agents”: the collective reference to the Syndication Agent, the
Co-Documentation Agents, the Senior Managing Agents and the Administrative
Agent.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (ia) the aggregate then unpaid
principal amount of such Lender’s Term Loans, (iib) the amount of such Lender’s
Available Delayed Draw Term Commitments then in effect, (iii) the amount of such
Lender’s Revolving Dollar Commitment then in effect or, if the Revolving Dollar
Commitments have been terminated, the amount of such Lender’s Revolving Dollar
Extensions of Credit then outstanding and (ivc) the amount of such Lender’s
Revolving Multicurrency Commitment then in effect, or if the Revolving
Multicurrency Commitments have been terminated, the amount of such Lender’s
Revolving Multicurrency Extensions of Credit then outstanding.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: as defined in the preamble hereto.


3

--------------------------------------------------------------------------------





“Amendment Effective Date”: the date on which the conditions precedent set forth
in Article V of the First Amendment shall have been satisfied or waived, which
date is March 31, 2020.
“Ancillary Office”: office buildings or space not included within the definition
of Data Center Property which may be acquired by the Company, REIT or any of
their respective Subsidiaries ancillary with the acquisition of Data Center
Properties.
“Applicable L/C Participant”: (a) in respect of any Dollar Letter of Credit, the
Dollar L/C Participants and (b) in respect of any Multicurrency Letter of
Credit, the Multicurrency L/C Participants.
“Applicable Margin”: (a) subject to clause (b) of this definitionthe lower of,
for each Type of Loan, (i) the rate per annum set forth under the relevant
column heading belowin the Leverage Based Pricing Grid based on the ratio of the
Consolidated Total Indebtedness to Gross Asset Value: and (ii) the rate per
annum set forth under the relevant column heading in the Ratings Based Pricing
Grid based on the Credit Ratings.
Pricing
Level
Ratio
Applicable Margin for Eurodollar Revolving Loans
Applicable Margin for ABR Revolving Loans
Applicable Margin for Eurodollar Five-Year Term Loans
Applicable Margin for ABR Five-Year Term Loans
Applicable Margin for Eurodollar Seven-Year Term Loans
Applicable Margin for ABR Seven-Year Term Loans
Pricing Level 1
≤ 35%
1.45%
0.45%
1.40%
0.40%
1.70%
0.70%
Pricing Level 2
> 35% but ≤ 40%
1.55%
0.55%
1.50%
0.50%
1.80%
0.80%
Pricing Level 3
> 40% but ≤ 45%
1.70%
0.70%
1.65%
0.65%
1.95%
0.95%
Pricing Level 4
> 45% but ≤ 50%
1.85%
0.85%
1.80%
0.80%
2.10%
1.10%
Pricing Level 5
> 50%
2.05%
1.05%
2.00%
1.00%
2.30%
1.30%



The initial Applicable Margin as of the ClosingAmendment Effective Date shall be
at Pricing Level 1Credit Rating Level 4 under the Ratings Based Pricing Grid
until the first Adjustment Date (as defined below) corresponding to the fiscal
quarter ending June 30, 2018. Changes in the Applicable Margin resulting from
changes in the ratio of Consolidated Total Indebtedness to Gross Asset Value
shall become effective on the date that is three Business Days after the date on
which the Compliance Certificate is delivered to the Administrative Agent
pursuant to Section 6.4(c) (the a “Leverage Adjustment Date”) and shall remain
in effect until the next change to be effected pursuant to this paragraph.
Changes in the Applicable Margin resulting from a change in the Credit Rating
Level shall be effective three Business Days after a change in such Credit
Rating Level (a “Ratings Adjustment Date”; and together with the Leverage
Adjustment Date, each an “Adjustment Date”) and shall remain in effect until the
next change to be effected pursuant to this paragraph. In the event that REIT
shall fail to deliver to the Administrative Agent a quarterly Compliance
Certificate on or before the date required by Section 6.4(c), then without
limiting any other rights of the Administrative Agent and the Lenders under this
Agreement, the Applicable Margin for Loans shall be at Pricing Level 53 under
the Leverage Based Pricing Grid until such failure is cured within any
applicable cure period, or waived in writing by the Required Lenders in which
event the Applicable Margin shall adjust,


4

--------------------------------------------------------------------------------





if necessary, three Business Days after the date on which such Compliance
Certificate is delivered. During any period in which the Company does not have
at least two Credit Ratings, the Applicable Margin shall be determined based on
the Leverage Based Pricing Grid.
(b)    From and after the Investment Grade Pricing Date, for each Type of Loan,
the rate per annum set forth under the relevant column heading below based on
the Credit Rating Level:
Pricing Level
Credit Rating Level
Applicable Margin for Eurodollar Revolving Loans
Applicable Margin for ABR Revolving Loans
Applicable Margin for Eurodollar Five-Year Term Loans
Applicable Margin for ABR Five-Year Term Loans
Applicable Margin for Eurodollar Seven-Year Term Loans
Applicable Margin for ABR Seven-Year Term Loans
Pricing Level 1
Credit Rating Level 1
0.825%
0.00%
0.90%
0.00%
1.20%
0.20%
Pricing Level 2
Credit Rating Level 2
0.875%
0.00%
0.95%
0.00%
1.25%
0.25%
Pricing Level 3
Credit Rating Level 3
1.00%
0.00%
1.10%
0.10%
1.40%
0.40%
Pricing Level 4
Credit Rating Level 4
1.20%
0.20%
1.35%
0.35%
1.65%
0.65%
Pricing Level 5
Credit Rating Level 5
1.55%
0.55%
1.75%
0.75%
2.05%
1.05%



At such time as this clause (b) is applicable, the Applicable Margin for each
Loan shall be determined by reference to the Credit Rating Level in effect from
time to time; provided, however that (i) no change in the Applicable Margin
resulting from the application of the Credit Rating Levels shall be effective
until three Business Days after the Investment Grade Pricing Date and (ii) no
change in the Applicable Margin resulting from a change in the Credit Rating
Level shall be effective until three Business Days after a change in such Credit
Rating Level. From and after the first date that the Applicable Margin is based
on the Company’s Credit Rating Level pursuant to this clause (b), the Applicable
Margin shall no longer be calculated by reference to the ratio of Consolidated
Total Indebtedness to Gross Asset Value (provided that any accrued interest
payable at the Applicable Margin determined by reference to the ratio of
Consolidated Total Indebtedness to Gross Asset Value prior to such date shall be
payable as provided in Section 2.12).
“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.
“Approved Electronic Platform”: as defined in Section 10.3(a).
“Approved Fund”: as defined in Section 11.6(b).


5

--------------------------------------------------------------------------------





“Assignee”: as defined in Section 11.6(b).
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.
“Augmenting Revolving Lender”: as defined in Section 2.4(b).
“Augmenting Term Lender”: as defined in Section 2.1(b).
“Australian Dollars” or “A$”: the lawful currency of Australia.
“Authorized Officer”: any of the following Persons: the chief executive officer,
president, chief financial officer, principal accounting officer, treasurer,
assistant treasurer, controller, secretary or assistant secretary or general
counsel of any Borrower or any Guarantor (or the equivalent of any of the
foregoing) and such other Persons as the Company shall designate in a written
notice to the Administrative Agent, but in any event, with respect to financial
matters, the chief financial officer, treasurer or assistant treasurer or any
other Person with similar roles or responsibilities. Any document delivered
hereunder that is signed by an Authorized Officer of a Borrower or Guarantor
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Borrower or
Guarantor and such Authorized Officer shall be conclusively presumed to have
acted on behalf of such Borrower or Guarantor.
“Available Delayed Draw Term Commitments”: as to any Five-Year Term Lender at
any time, an amount equal to the excess, if any, of (a) such Lender’s Delayed
Draw Term Commitment as of the Closing Date over (b) the Dollar Equivalent of
the aggregate principal amount of such Lender’s Delayed Draw Term Loans.
“Available Revolving Commitment”: as to any Revolving Lender at any time and in
respect of such Revolving Lender’s Commitment under any Revolving Facility, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect under such Revolving Facility over (b) such Lender’s Revolving
Extensions of Credit then outstanding under such Revolving Facility.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.
“Bail-In Legislation”: (a) with respect to any EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU
of the European Parliament and of the Council of the European Union, the
relevant implementing law, regulation rule or requirement for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. and (b) with respect to the United Kingdom, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).
“Balance Sheet Date”: December 31, 2017.
“Bankruptcy Code”: Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.


6

--------------------------------------------------------------------------------





“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Benchmark Replacement”: with respect to any currency, the sum of: (a) the
alternate benchmark rate (which, with respect to Dollars, may be a SOFR-Based
Rate) that has been selected by the Administrative Agent and the Company giving
due consideration to (i) any selection or recommendation of a replacement rate
or the mechanism for determining such a rate by the Relevant Governmental Body
and/or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to the Eurodollar Rate for syndicated credit
facilities in such currency and (b) the Benchmark Replacement Adjustment for
such currency; provided that, if the Benchmark Replacement as so determined
would be less than zero, the Benchmark Replacement will be deemed to be zero for
the purposes of this Agreement; provided further that any such Benchmark
Replacement shall be administratively feasible as determined by the
Administrative Agent in its sole discretion.
“Benchmark Replacement Adjustment”: with respect to any currency, the spread
adjustment, or method for calculating or determining such spread adjustment,
(which may be a positive or negative value or zero) that has been selected by
the Administrative Agent and the Company for such currency giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Rate for Loans denominated in such currency with
the applicable Unadjusted Benchmark Replacement by the Relevant Governmental
Body and/or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the Eurodollar Rate with the
applicable Unadjusted Benchmark Replacement for syndicated credit facilities in
such currency at such time (for the avoidance of doubt, such Benchmark
Replacement Adjustment shall not be in the form of a reduction to the Applicable
Margin).
“Benchmark Replacement Conforming Changes”: with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides in its reasonable
discretion may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date”: the earlier to occur of the following events with
respect to the Eurodollar Rate with respect to any applicable currency:


7

--------------------------------------------------------------------------------





(1)    in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the applicable Eurodollar Screen Rate permanently or
indefinitely ceases to provide such Eurodollar Screen Rate; or
(2)    in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
“Benchmark Transition Event”: the occurrence of one or more of the following
events with respect to the Eurodollar Rate with respect to any applicable
currency:
(1)    a public statement or publication of information by or on behalf of the
administrator of the applicable Eurodollar Screen Rate announcing that such
administrator has ceased or will cease to provide such Eurodollar Screen Rate,
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
such Eurodollar Screen Rate;
(2)    a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Eurodollar Screen Rate, the
U.S. Federal Reserve System, an insolvency official with jurisdiction over the
administrator for such Eurodollar Screen Rate, a resolution authority with
jurisdiction over the administrator for such Eurodollar Screen Rate or a court
or an entity with similar insolvency or resolution authority over the
administrator for such Eurodollar Screen Rate, in each case which states that
the administrator of such Eurodollar Screen Rate has ceased or will cease to
provide such Eurodollar Screen Rate permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide such Eurodollar Screen Rate; and/or
(3)    a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Eurodollar Screen Rate
announcing that such Eurodollar Screen Rate is no longer representative.
“Benchmark Transition Start Date”: (a) in the case of a Benchmark Transition
Event, the earlier of (i) the applicable Benchmark Replacement Date and (ii) if
such Benchmark Transition Event is a public statement or publication of
information of a prospective event, the 90th day prior to the expected date of
such event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Company, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period”: if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate with respect to any applicable currency and solely to the extent that such
Eurodollar Rate has not been replaced with a Benchmark Replacement, the period
(x) beginning at the time that such Benchmark Replacement Date has occurred if,
at such time, no Benchmark Replacement has replaced the Eurodollar Rate for such
currency for all purposes hereunder in accordance with Section 2.14 and
(y) ending at the time that a Benchmark Replacement has replaced the Eurodollar
Rate for such currency for all purposes hereunder pursuant to Section 2.14.
“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of


8

--------------------------------------------------------------------------------





the Code applies, and (c) any Person whose assets include (for purposes of the
Plan Asset Regulations or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.
“Benefitted Lender”: as defined in Section 11.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrowers”: the Company and the Subsidiary Borrowers.
“Borrowing Date”: any Business Day specified by the applicable Borrower as a
date on which such Borrower requests the relevant Lenders to make Loans
hereunder.
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that (i) with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market and (ii) with respect to notices and determinations in
connection with, borrowings and payments of principal and interest on, Loans
denominated in Acceptable Foreign Currencies, such day is also a business day in
the principal financial center for such currency and, in respect of Euro, a
TARGET Day.
“Calculation Date”: each of (a) the last Business Day of each fiscal quarter,
(b) the second Business Day preceding (or such other Business Day as the
Administrative Agent shall deem applicable with respect to any Acceptable
Foreign Currency in accordance with rate-setting convention for such Acceptable
Foreign Currency) each Borrowing Date, (c) the date of issuance, amendment,
renewal or extension of a Letter of Credit and (d) any other Business Day
designated by the Administrative Agent by written notice delivered to the
Company no later than one Business Day after such date; provided that the
Administrative Agent may make such designation no more than once in any fiscal
quarter (any Calculation Date as a result of this clause (d), a “Designated
Calculation Date”).
“Canadian Dollars” or “C$”: the lawful currency of Canada.
“Capitalized Lease Obligations”: with respect to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as a capital lease on the balance sheet of such Person pursuant to
GAAP (as in effect on the Closing Date); the amount of such obligations shall be
the capitalized amount thereof determined in accordance with GAAP (as in effect
on the Closing Date), and the final maturity of such obligations shall be the
date of the last payment of such amounts due under such capital lease (or other
arrangement) prior to the first date on which such capital lease (or other
arrangement) may be terminated by the lessee without payment of a premium or a
penalty. Any lease that would be characterized as an operating lease in
accordance with GAAP on the Closing Date (whether or not such operating lease
was in effect on such date) shall continue to be accounted for as an operating
lease (and not as a capital lease) for purposes of this Agreement, regardless of
any change in GAAP following the Closing Date that would otherwise require such
lease to be re-characterized (on a prospective or retroactive basis or
otherwise) as a capitalized lease.
“Canadian Prime Rate”: for any day, a rate per annum equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN Index


9

--------------------------------------------------------------------------------





is not published by Bloomberg, any other information services that publishes
such index from time to time, as selected by the Administrative Agent in its
reasonable discretion); provided, that if any the above rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement. Any
change in the Canadian Prime Rate due to a change in the PRIMCAN Index shall be
effective from and including the effective date of such change in the PRIMCAN.
“Canadian Prime Rate Loans”: Loans denominated in Canadian Dollars the rate of
interest applicable to which is based upon the Canadian Prime Rate.
“Capitalized Value”: (x) with respect to any Stabilized Property owned or leased
pursuant to a Ground Lease by the Company or any of its consolidated
Subsidiaries, an amount equal to (a) Net Operating Income from such Stabilized
Property for the preceding fiscal quarter multiplied by four, divided by
(b) 7.757.25% and (y) with respect to any Stabilized Property leased by the
Company or any of its consolidated Subsidiaries, an amount equal to (a) the Net
Operating Income from such Stabilized Property for the preceding fiscal quarter
multiplied by four, divided by (b) 109.25%.
“Cash Equivalents”: As of any date:
(a)    direct obligations of the United States of America or any agency thereof
or obligations fully and unconditionally guaranteed by the United States of
America or any agency thereof;
(b)    time deposits accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company which is organized under the laws of the United States of America,
or any state thereof, and which bank or trust company has capital, surplus and
undivided profits aggregating in excess of $50,000,000 and has outstanding debt
which is rated “A” (or such similar equivalent rating) or higher by at least one
nationally recognized statistical rating organization (as defined in Rule 436
under the Securities Act, as amended) or any money-market fund sponsored by a
registered broker dealer or mutual fund distributor;
(c)    repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;
(d)    commercial paper, maturing not more than 90 days after the date of
acquisition, issued by a corporation (other than an Affiliate of the Company)
organized and in existence under the laws of the United States of America or any
state of the United States of America with a rating at the time as of which any
investment therein is made of “P-2” (or higher) according to Moody’s or “A-2”
(or higher) according to S&P;
(e)    securities with maturities of six months or less from the date of
acquisition issued or fully and unconditionally guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “A” by S&P or
Moody’s;
(f)    money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (e) of this
definition;


10

--------------------------------------------------------------------------------





(g)    repurchase obligations of any commercial bank organized under the laws of
the United States of America or any state thereof having capital and surplus
aggregating at least $500,000,000, having a term of not more than 30 days, with
respect to securities referred to in clause (b) of this definition; and
(h)    instruments equivalent to those referred to in clauses (a) to (g) above
denominated in Euro or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States of
America to the extent reasonably required in connection with any business
conducted by a Subsidiary of the Company organized in such jurisdiction or by
the Company as part of its cash management practices with respect to any
Subsidiary of the Company organized in such jurisdiction.
“Cash Management Services”: cash management services for collections, treasury
management services (including controlled disbursement, overdraft, automated
clearing house fund transfer services, return items and interstate depository
network services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant cards, purchase or debit cards,
non-card e-payable services, and other cash management services, including
electric funds transfer services, lockbox services, stop payment services and
wire transfer services allocation.
“CERCLA”: the Comprehensive Environmental Response Compensation and Liability
Act of 1980, as amended from time to time, and regulations promulgated
thereunder.
“Change of Control”: a Change of Control shall exist upon the occurrence of any
of the following:
(a)    any Person (including a Person’s Affiliates and associates) or group (as
that term is understood under Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations thereunder),
other than, in the case of the Company, the REIT or the General Partner, shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of a percentage (based on voting power, in the event different
classes of stock or voting interests shall have different voting powers) of the
voting stock or voting interests of REIT or the Company equal to more than 35%;
(b)    as of any date a majority of the Board of Directors or Trustees or
similar body (the “Board”) of REIT consists of individuals who were not either
(i) directors or trustees of REIT as of the corresponding date of the previous
year, (ii) selected, nominated or approved to become directors or trustees by
the Board of REIT of which a majority consisted of individuals described in
clause (b)(i) above, or (iii) selected, nominated or approved to become
directors or trustees by the Board of REIT of which a majority consisted of
individuals described in clause (b)(i) above and individuals described in
clause (b)(ii) above;
(c)    General Partner shall fail to be the sole general partner of the Company;
(d)    REIT fails to own directly at least 100% of the economic, voting and
beneficial interest of General Partner; or
(e)    the Company fails to own directly or indirectly at least 100% of the
economic, voting and beneficial interest of each Subsidiary Borrower, or shall
fail to hold all management powers over the business and affairs of each
Subsidiary Borrower.


11

--------------------------------------------------------------------------------





“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Co-Documentation Agents”: as defined in the preamble hereto.
“Commitment”: as to any Lender, the sum of the Five-Year2023 Term Commitment,
the Seven-Year2025 Term Commitment, the Revolving Dollar Commitment and the
Revolving Multicurrency Commitment of such Lender.
“Commitment Fee”: as defined in Section 2.6(a).
“Commitment Fee Rate”: at any date and for any period with respect to which the
Commitment Fee Rate is being calculated for purposes of Section 2.6(a), a rate
per annum equal to (a) if the ratio (expressed as a percentage) of (i) the
average daily amount during such period of the aggregate Available Revolving
Commitments in respect of the Revolving Facilities to (ii) the aggregate
Revolving Commitments in respect of the Revolving Facilities is greater than
50%, 0.25% and (b) if the ratio (expressed as a percentage) of (i) the average
daily amount during such period of the aggregate Available Revolving Commitments
in respect of the Revolving Facilities to (ii) the aggregate Revolving
Commitments in respect of the Revolving Facilities is less than or equal to 50%,
0.15%.
“Compliance Certificate”: as defined in Section 6.4(c).
“Combined Entities”: the collective reference to the Group Members and the
Unconsolidated Affiliates.
“Compounded SOFR”: the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
(1)    the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:
(2)    if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;
provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”
“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender


12

--------------------------------------------------------------------------------





in a written instrument; provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 2.16, 2.17, 2.18 or
11.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.
“Consolidated”: with reference to any term defined herein, that term as applied
to the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.
“Consolidated EBITDA”: with respect to any period, an amount equal to the EBITDA
of the REIT and its Subsidiaries for such period determined on a Consolidated
basis.
“Consolidated Fixed Charges”: with respect to any Person, for any period, the
sum of Debt Service and all Preferred Distributions paid during such period.
Such Person’s Equity Percentage of the Consolidated Fixed Charges of its
Unconsolidated Affiliates shall be included in the determination of Consolidated
Fixed Charges.
“Consolidated Secured Indebtedness”: with respect to the REIT and its
Subsidiaries as of any given date, the aggregate principal amount of all
Indebtedness of such Persons on a Consolidated basis outstanding at such date
and that is secured in any manner by any Lien, and in the case of the REIT or
its Subsidiaries, shall include (without duplication) such Person’s Equity
Percentage of the Consolidated Secured Indebtedness of its Unconsolidated
Affiliates.
“Consolidated Tangible Net Worth”: the amount by which Gross Asset Value exceeds
Consolidated Total Indebtedness.
“Consolidated Total Adjusted Unsecured Indebtedness”: as of any date of
determination, the sum of (a) Consolidated Total Unsecured Indebtedness of REIT
and its Subsidiaries less (b) Unrestricted Cash and Cash Equivalents of REIT and
its Subsidiaries.
“Consolidated Total Indebtedness”: all Indebtedness of REIT and its Subsidiaries
determined on a Consolidated basis and shall include (without duplication) such
Person’s Equity Percentage of the Indebtedness of its Unconsolidated Affiliates.
“Consolidated Total Unsecured Indebtedness”: as of any date of determination,
all Unsecured Indebtedness of REIT and its Subsidiaries determined on a
Consolidated basis and shall include (without duplication) such Person’s Equity
Percentage of the Unsecured Indebtedness of its Unconsolidated Affiliates.
“Construction-in-Process”: the aggregate amount of costs incurred for any
build-outs, redevelopment, construction or tenant improvements of Real Estate on
or prior to the last day of the fiscal quarter then most recently ended. This
value shall not be duplicative of any value given to Development Property.
“Controlled Joint Venture”: any Person that is not a Wholly Owned Subsidiary of
the Company in which the Company or any of its Wholly Owned Subsidiaries
(i) holds at least 50% of the economic and voting interests of such Person,
(ii) is the sole general partner or managing member, as applicable, of such
Person, (iii) controls day-to-day management and operational decisions of the
assets of such Person,


13

--------------------------------------------------------------------------------





(iv) controls all material decisions of such Person, including without
limitation the operations, investments, financing, refinancing, encumbrancing
and disposition of the assets of such Person (provided that the Company or any
of its Wholly Owned Subsidiaries shall be deemed to control all material
decisions of such Person if the Company or such Wholly Owned Subsidiary has, in
the event of a disagreement regarding any material decisions (including any of
the foregoing matters), the right and ability to exercise either (A) a buy-sell
right with respect to the ownership interests in the joint venture or (B) a
right to offer for sale the assets of the joint venture, and pursuant to the
exercise of either such right cause such assets to be fully owned or ground
leased directly by the Company or a Wholly Owned Subsidiary of the Company or
sold for cash at a price reasonably satisfactory to the Company, provided
further that to the extent the Company is relying upon a buy-sell right or offer
to sell right pursuant to this clause (iv) to be deemed to have control over all
material decisions of such Person, (A) the applicable joint venture agreement
shall provide that any buy-sell or sale process must be consummated within 120
days of the exercise thereof and (B) there shall be no restriction, lock-out or
other limitation on when such buy-sell or sale process can be invoked or
exercised), (v) is not subject to any contractual provision or agreement with
the holder of the balance of the interests in such Person that provides such
holder with the right (x) to change or replace management of such Person (other
than as a result of fraud or willful misconduct by the Company or its applicable
Wholly Owned Subsidiary that is acting as the general partner or managing member
of such Person), (y) to obtain additional consent or approval rights, or (z) to
acquire the direct or indirect interest of the Company in such Person upon
non-payment of any distributions to it or other default by the Company or such
other Wholly Owned Subsidiary of the Company, and (vi) no event has occurred
which would permit the holder of the balance of the interests in such Person to
change or replace the Company or its Wholly Owned Subsidiary as the sole general
partner or managing member of such Person. For the avoidance of doubt, in no
event shall an Excluded Unconsolidated Affiliate be a Controlled Joint Venture
for purposes of this Agreement.
“Controlled Joint Venture Allocable Net Operating Income”: as of any date of
determination with respect to an Unencumbered Controlled Joint Venture Property,
an amount equal to (A) the Net Operating Income from the Unencumbered Property
owned or leased by the applicable Controlled Joint Venture (determined without
any adjustment based upon the Distribution Percentage) multiplied by (B) the
Distribution Percentage for such Controlled Joint Venture as of the end of the
most recently-ended calendar quarter.
“Controlled Joint Venture Value”: as of any date of determination with respect
to an Unencumbered Controlled Joint Venture Property, an amount equal to (A) the
Unencumbered Asset Value of the Unencumbered Property owned or leased by the
applicable Controlled Joint Venture (determined without adjustment for any
Distribution Percentage) multiplied by (B) the Distribution Percentage for such
Controlled Joint Venture as of the end of the most recently ended calendar
quarter.
“Corresponding Tenor”: with respect to a Benchmark Replacement in respect of
Dollars means a tenor (including overnight) having approximately the same length
(disregarding business day adjustment) as the applicable tenor for the
applicable Interest Period with respect to the Eurodollar Rate for loans
denominated in Dollars.
“Credit Party”: the Administrative Agent, the Issuing Lender or any other
Lender.
“Credit Rating”: as of any date of determination, the higher of the credit
ratings (or their equivalents) then assigned to the Company’s long-term senior
unsecured non-credit enhanced debt by one of the Rating Agencies (irrespective
of ratings watch). A cCredit rRating of BBB- from S&P is equivalent to a credit
rating of Baa3 from Moody’s and a credit rating of BBB- from Fitch, and vice
versa. A credit rating of BBB from S&P is equivalent to a credit rating of Baa2
from Moody’s and a credit rating of BBB from Fitch and


14

--------------------------------------------------------------------------------





vice versa. A credit rating of BBB+ from S&P is equivalent to a credit rating of
Baa1 by Moody’s and a credit rating of BBB+ from Fitch and vice versa. A credit
rating of A- from S&P is equivalent to a credit rating of A3 from Moody’s and a
credit rating of A- from Fitch and vice versa. It is the intention of the
parties that if the Company shall only obtain a credit rating from one of the
Rating Agencies without seeking a credit rating from the other of the Rating
Agencies, the Company shall be entitled to the benefit of the Credit Rating
Level for such credit rating. If the Company shall have obtained a credit rating
from more than one of the Rating Agencies, the highest of the ratings shall
control, provided that the other rating for such Person is only one level below
that of the highest rating. If the other rating for such Person is more than one
level below that of the highest credit rating for such Person, the operative
rating would be deemed to be one rating level higher than the lower of the
ratings. In the event that the Company shall have obtained a credit rating from
any or all of the Rating Agencies and shall thereafter lose such rating or
ratings (whether as a result of withdrawal, suspension, election to not obtain a
rating, or otherwise) from such Rating Agencies and as a result does not have a
credit rating from one or more of the Rating Agencies, the Company shall be
deemed for the purposes hereof not to have a credit rating. Notwithstanding
anything to the contrary contained herein, if at any time none of the Rating
Agencies shall perform the functions of a securities rating agency, then the
Company and the Administrative Agent shall promptly negotiate in good faith to
agree upon a substitute rating agency (and to correlate the system of ratings of
such substitute rating agency with that of the rating agency being replaced),
and pending such amendment, the Credit Rating of any Rating Agency in effect
immediately prior to such time shall continue to apply, provided that the
designation of such replacement agency and such amendment are completed within
30 days of such event, and if not so completed within such 30-day period, Credit
Rating Level 5 shall be the applicable Credit Rating Level until such time as
the Company obtains a Credit Rating from one or more Rating Agencies.
“Credit Rating Level”: one of the following five pricing levels, as applicable
(determined in accordance with the final paragraph of this definition of “Credit
Rating”), provided, that, from and after the Investment Grade Rating Trigger
Date, during any period that the Company has no Credit Rating Level, Credit
Rating Level 5 shall be the applicable Credit Rating Level:
“Credit Rating Level 1”: the Credit Rating Level which would be applicable for
so long as the Credit Rating is greater than or equal to A- by S&P or, A3 by
Moody’s or A- by Fitch;
“Credit Rating Level 2”: the Credit Rating Level which would be applicable for
so long as the Credit Rating is greater than or equal to BBB+ by S&P or, Baa1 by
Moody’s or BBB+ by Fitch and Credit Rating Level 1 is not applicable;
“Credit Rating Level 3”: the Credit Rating Level which would be applicable for
so long as the Credit Rating is greater than or equal to BBB by S&P or, Baa2 by
Moody’s or BBB by Fitch and Credit Rating Levels 1 and 2 are not applicable;
“Credit Rating Level 4”: the Credit Rating Level which would be applicable for
so long as the Credit Rating is greater than or equal to BBB- by S&P or, Baa3 by
Moody’s or BBB- by Fitch and Credit Rating Levels 1, 2 and 3 are not applicable;
and
“Credit Rating Level 5”: the Credit Rating Level which would be applicable for
so long as the Credit Rating is greater than or equal to BB+ by S&P, Ba1 by
Moody’s or BB+ by Fitch and Credit Rating Levels 1, 2 and 3 are not applicable;
and
“Credit Rating Level 56”: the Credit Rating Level which would be applicable for
so long as the Credit Rating is at or less than BBB- by S&P or, Baa32 by Moody’s
or BB by Fitch or there is no Credit Rating.


15

--------------------------------------------------------------------------------





The applicable Credit Rating Level shall be determined as follows: (a) in the
event that only two of the Rating Agencies provide Credit Ratings, and such
Credit Ratings are not equivalent, the Credit Rating shall be the higher of such
ratings and (b) in the event that the Company receives more than two Credit
Ratings, and such Credit Ratings are not all equivalent, the pricing shall be
(i) if the difference between the highest and the lowest such Credit Ratings is
one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the
pricing shall be the rate per annum that would be applicable if the highest of
the Credit Ratings were used; and (ii) if the difference between the highest and
the lowest such Credit Ratings is two ratings categories (e.g. Baal by Moody’s
and BBB- by S&P or Fitch) or more, the pricing shall be the rate per annum that
would be applicable if the average of the two highest Credit Ratings were used,
provided that if such average is not a recognized rating category (e.g., the
difference between the Credit Ratings is an even number of ratings categories),
then the pricing shall be based on the lower of the two highest Credit Ratings.
“Data Center Property”: any asset that operates or is intended to operate, at
least in part, as a telecommunications infrastructure building or an information
technology infrastructure building. A Data Center Property may include ancillary
office space.
“Debt Service”: for any period, the sum of (a) Interest Expense of the REIT and
its Subsidiaries for such period, and (b) all regularly scheduled principal
payments made with respect to Indebtedness of the REIT and its Subsidiaries
during such period, other than any balloon, bullet or similar principal payment
which, in each case, repays such Indebtedness in full (it being understood that
the scheduled repayment in full of the Term Facilities on their respective
maturity dates will not be included in the determination of Debt Service). Such
Person’s Equity Percentage of Debt Service of its Unconsolidated Affiliates
shall be included in the determination of Debt Service.
“Default”: as defined in Section 9.1.
“Defaulting Lender”: any Lender that (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit, within two Business Days of the
date required to be funded by it hereunder and such failure is continuing,
unless such Lender notifies the Administrative Agent and the Company in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) (i) has notified the Company, the Administrative
Agent or any Lender that it does not intend to comply with its funding
obligations hereunder or (ii) has made a public statement to that effect with
respect to its funding obligations under other agreements generally in which it
commits to extend credit, unless with respect to this clause (b), such notice or
public statement relates to such Lender’s obligation to fund a Revolving Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such notice or
public statement) cannot be satisfied, (c) has failed, within three Business
Days after request by the Administrative Agent or the Company, to confirm in a
manner reasonably satisfactory to the Administrative Agent and the Company that
it will comply with its funding obligations; provided that, notwithstanding the
provisions of Section 2.21, such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s and the Company’s
receipt of confirmation that such Defaulting Lender will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a Bankruptcy Event or (ivii) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority
(including any agency, instrumentality, regulatory body, central bank or other
authority) so long as such ownership interest does not result in or provide such
Lender with immunity from


16

--------------------------------------------------------------------------------





the jurisdiction of courts of the United States or from the enforcement of
judgments or writs of attachment of its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow, or
disaffirm any contracts or agreements made with such Person. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.21(g)) upon delivery of written notice of such
determination to the Company and each Lender.
“Delayed Draw Availability Period”: the period from and excluding the Closing
Date to and including the Delayed Draw Termination Date.
“Delayed Draw Term Commitments”: as to any Lender, the obligation of such
Lender, if any, to make Delayed Draw Term Loans to the Company in a Dollar
Equivalent principal amount not to exceed the amount set forth under the heading
“Delayed Draw Term Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original aggregate amount of the Delayed Draw Term Commitments is
$300,000,000. At the Borrower’s election, any Delayed Draw Term Loan may be
denominated in Dollars or in any Acceptable Delayed Draw Foreign Currency.
“Delayed Draw Term Loans”: Five-Year Term Loans made pursuant to Section
2.1(a)(ii).
“Delayed Draw Termination Date”: the date that is 180 days after the Closing
Date.
“Derivatives Contract”: any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, option derivative agreement or index
option derivative agreement, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement; provided that the
term “Derivatives Contract” shall not include any contract to prepurchase
electricity in the ordinary course of business. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
“Derivatives Termination Value”: in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Administrative Agent or any Lender).
“Designated Calculation Date”: as defined in the definition of “Calculation
Date”.


17

--------------------------------------------------------------------------------





“Development Property”: any Real Estate owned, leased or acquired by the Company
or any of its Subsidiaries and on which the Company or any of its Subsidiaries
is pursuing construction of one or more buildings for use as a Data Center
Property and for which construction is proceeding to completion without undue
delay from permit delay or denial, construction delays or otherwise, all
pursuant to the ordinary course of business of the Company or such Subsidiary.
Notwithstanding the foregoing, any such property will no longer be considered to
be a Development Property and shall, automatically and irrevocably, thereafter
be considered a Stabilized Property for the purposes of the calculation of Gross
Asset Value and Unencumbered Asset Value and the determination of what
constitutes Eligible Real Estate, as applicable, on and following the first to
occur of (i) the date 24 months following completion of construction of the
improvements related to such development (excluding tenant improvements and
punch list items), and (ii) the first date such Development Property’s
Capitalized Value exceeds its GAAP book value. Each individual phase of a given
development will be considered a separate and distinct Development Property for
purposes of this definition. Any Construction-in-Process shall be considered
part of Development Property, subject to the definition thereof.
“Disqualified Equity Interest”: with respect to any Person, any Equity Interest
in such Person that by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable, either mandatorily or at the
option of the holder thereof), or upon the happening of any event or condition:
(a)    matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;
(b)    is convertible or exchangeable, either mandatorily or at the option of
the holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or
(c)    is redeemable (other than solely for Equity Interests in such Person that
do not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by the REIT or
any Subsidiary, in whole or in part, at the option of the holder thereof;
in each case, in whole or in part on or prior to the date that is 91 days after
the latest of the Revolving Termination Date, the Five-Year2023 Term Loan
Maturity Date or the Seven-Year2025 Term Loan Maturity Date in effect hereunder
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the Closing Date); provided, however, that
(i) an Equity Interest in any Person that would not constitute a Disqualified
Equity Interest but for terms thereof giving holders thereof the right to
require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale”, “casualty” or “condemnation event” or a “change
of control” (or similar event, however denominated) shall not constitute a
Disqualified Equity Interest if any such requirement is subject to the prior or
concurrent repayment in full of all the Loans and all other Obligations (other
than contingent or indemnification obligations not then due) that are accrued
and payable, the cancellation, expiration or cash collateralization of all
Letters of Credit and the termination or expiration of the Commitments, (ii) an
Equity Interest in any Joint Venture that would not constitute a Disqualified
Equity Interest but for the terms thereof providing for any purchase option,
put, call or similar right of a Person with respect to such Equity Interest
shall not constitute a Disqualified Equity Interest, and (iii) an Equity
Interest in any Person that is issued to any director or employee, or to any
plan for the benefit of directors or employees or by any such


18

--------------------------------------------------------------------------------





plan to such directors or employees, shall not constitute a Disqualified Equity
Interest solely because it may be required to be repurchased by such Person or
any of its subsidiaries in order to satisfy applicable statutory or regulatory
obligations as a result of such employee’s termination, death or disability.
“Disqualified Institutions”: (i) competitors of the Company and its Subsidiaries
specified to the Administrative Agent by the Company in writing prior to the
Closing Date and otherwise specified in writing to the Administrative Agent from
time to time and provided to the Lenders (it being understood that any update
shall not apply retroactively to disqualify any parties that have previously
acquired an assignment or participation interest in the Facilities or entered
into a trade for the foregoing) and (ii) in the case of clause (i) above, any of
their known Affiliates that are clearly identifiable as such on the basis of
such Affiliates’ names (in each case other than any Affiliate that is a bona
fide diversified debt fund) it being understood that any update shall not apply
retroactively to disqualify any parties that have previously acquired an
assignment or participation interest in the Facilities or entered into a trade
for the foregoing, provided that once designated, any such party shall not be
entitled to acquire any additional assignments or participation interests in the
Facilities (other than pursuant to trades that were already entered). Any
updates to the list by the Company shall not be effective until three Business
Days after notice is provided to the Administrative Agent. The list of
Disqualified Institutions and any changes, modifications or updates thereto
shall be provided by the Company to the Administrative Agent and to the email
address: JPMDQ_Contact@jpmorgan.com (or as otherwise notified by the
Administrative Agent to the Company from time to time) and failure to provide
the list or any updates thereto to the specified email address shall result in
notification being deemed not to be effective.
“Distribution”: any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of a Borrower, a Guarantor or any of their
respective Subsidiaries now or hereafter outstanding, except a dividend payable
solely in Equity Interests of identical class to the holders of that class;
(b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of a Borrower, a Guarantor or any of their respective
Subsidiaries now or hereafter outstanding; and (c) payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire any Equity Interests of a Borrower, a Guarantor or any of their
respective Subsidiaries now or hereafter outstanding.
“Distribution Percentage”: as of any date of determination, the percentage of
the cash which would be distributed to the Company or any of its Subsidiaries
pursuant to the terms of the organizational agreements of a Controlled Joint
Venture, assuming a hypothetical cash distribution following a sale of all of
the assets of such Controlled Joint Venture. For purposes of this definition,
the amount available for such distribution shall be deemed to be an amount equal
to the Capitalized Value of the applicable Unencumbered Controlled Joint Venture
Property (determined without any adjustment based upon the Distribution
Percentage), or if the Unencumbered Asset Value for such Unencumbered Controlled
Joint Venture Property is not determined based upon the Capitalized Value, then
the book value of such Unencumbered Controlled Joint Venture Property
(determined without regard to any adjustment based upon the Distribution
Percentage). The Distribution Percentage shall be an amount equal to the
quotient obtained by dividing (x) the total cash that would be distributed to
the Company or its Subsidiaries in connection with such distribution by (y) the
total amount of cash that would be distributed as a result of such sale.
“Dollar Equivalent”: (a) with respect to any amount denominated in Dollars, the
Dollar amount thereof and (b) with respect to an amount denominated in any
currency other than Dollars, the equivalent in Dollars of such amount determined
at the Exchange Rate on the most recent Calculation Date.


19

--------------------------------------------------------------------------------





“Dollar L/C Participants”: the collective reference to all the Revolving Dollar
Lenders other than the Issuing Lender.
“Dollar Letter of Credit”: any Letter of Credit issued under the Revolving
Dollar Commitments.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Subsidiary”: any Subsidiary of the Company organized under the laws of
any jurisdiction within the United States.
“Early Opt-in Election”: the occurrence, with respect to any applicable
currency, of:
(i)    (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Company)
that the Required Lenders have determined that syndicated credit facilities in
such currency being executed at such time, or that include language similar to
that contained in Section 2.14 are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace the Eurodollar
Rate loans denominated in for such currency, and
(ii)    (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election with respect to such
currency has occurred and the provision, as applicable, by the Administrative
Agent of written notice of such election to the Company and the Lenders or by
the Required Lenders of written notice of such election to the Administrative
Agent.
“EBITDA”: with respect to a Person for any period (without duplication), the Net
Income (or Loss) of such Person and its subsidiaries (excluding any Net Income
(or Loss) from such Person’s Unconsolidated Affiliates and Excluded
Unconsolidated Affiliates (except, with respect to Excluded Unconsolidated
Affiliates, to the extent dividends, distributions or other returns on
investment (other than from dispositions of such Excluded Unconsolidated
Affiliates (or any Equity Interest therein)) are actually paid in cash to the
Company or any of its Subsidiaries by any such Excluded Unconsolidated
Affiliate), plus the sum of (i) interest expense, income tax expense,
depreciation and amortization expense (including amortization of deferred
financing costs and of debt issuance fees and the early write-off of financing
costs), as reported by such person and its subsidiaries on a consolidated basis
in accordance with GAAP, (ii) all other non-cash charges and expenses (including
any charges or expenses associated with asset retirement obligations under GAAP)
and non-cash compensation, minus all cash payments made during such period on
account of non-cash charges or expenses added to Net Income (or Loss) pursuant
to this clause (ii) in a prior period and (iii) such Person’s pro rata share of
EBITDA of its Unconsolidated Affiliates. EBITDA shall exclude (w) any
extraordinary, unusual or otherwise non-recurring charges, expenses or losses,
(x) any fees, expenses or charges (other than depreciation or amortization
expense) related to any contemplated offering of equity interests of the REIT or
the Company (including, without limitation, any secondary offerings),
investment, acquisition, disposition, recapitalization, origination of Mortgage
Notes, or the incurrence of indebtedness permitted to be incurred by the Loan
Documents (including any prepayment, defeasance or refinancing thereof and any
amendments and other modifications thereof), whether or not successful,
including all fees, expenses and charges related to (i) the Transactions or
(ii) any amendment or other modification of the Loan Documents or the Senior
Notes Indenture, (y) gains (and losses) on the sale of assets outside the
ordinary course of business and gains (and losses) from debt extinguishment
(including call premium, tender premium and other similar expenses), and
(z) other non-cash gains and shall not be reduced by distributions to minority
owners. In addition, EBITDA will exclude the impact of all currency translation
gains or losses related to non-operating currency transactions (including any
net loss or gain resulting from hedging agreements).


20

--------------------------------------------------------------------------------





EBITDA shall be adjusted to remove any impact from straight line rent leveling
adjustments (in excess of 10% of gross revenue as reported on the REIT’s GAAP
operating statement) required under GAAP.
“EEA Financial Institution”: (a) any bank, investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Real Estate”: means Real Estate (a) which constitutes a Land Asset,
Development Property or Stabilized Property; and (b) which is located within the
50 States of the United States or the District of Columbia, Canada, the United
Kingdom, Europe, Asia, Australia, New Zealand or any other Specified
Jurisdiction. Notwithstanding the foregoing, any other Real Estate owned or
leased by Borrowerthe Company or an Unencumbered Property Subsidiary may become
Eligible Real Estate with the prior written approval of the Required Lenders.
“Eligible Real Estate Qualification Documents”: see Schedule 1.3 attached
hereto.
“Employee Benefit Plan”: any employee benefit plan within the meaning of
Section 3(3) of ERISA maintained or contributed to by REIT or any ERISA
Affiliate, other than a Multiemployer Plan.
“Environmental Laws”: any foreign, federal, state, provincial or local statute,
regulation or ordinance or any judicial or administrative decree or decision,
whether now existing or hereinafter enacted, promulgated or issued, with respect
to any Hazardous Substances, mold, drinking water and groundwater (as relates to
pollution or contamination), wetlands, landfills, open dumps, storage tanks,
underground storage tanks, solid waste, waste water, storm water run-off, or
waste emissions. Without limiting the generality of the foregoing, the term
shall encompass each of the following statutes and their state and local
equivalents, and regulations promulgated thereunder, and amendments and
successors to such statutes and regulations, as may be enacted and promulgated
from time to time: (i) CERCLA (codified in scattered sections of 26 U.S.C.; 33
U.S.C.; 42 U.S.C. and 42 U.S.C. Section 9601 et seq.); (ii) the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. Section 6901 et seq.);
(iii) the Hazardous Materials Transportation Act (49 U.S.C. Section 1801 et
seq.); (iv) the Toxic Substances Control Act (15 U.S.C. Section 2061 et seq.);
(v) the Clean Water Act (33 U.S.C. Section 1251 et seq.); (vi) the Clean Air Act
(42 U.S.C. Section 7401 et seq.); (vii) the Safe Drinking Water Act (21 U.S.C.
Section 349; 42 U.S.C. Section 201 and Section 300f et seq.); (viii) the
National Environmental Policy Act of 1969 (42 U.S.C. Section 4321); (ix) the
Superfund Amendment and Reauthorization Act of 1986 (codified in scattered
sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and 42 U.S.C.); and (x) Title III of
the Superfund Amendment and Reauthorization Act (40 U.S.C. Section 1101 et
seq.).
“Equity Interests”: with respect to any Person, any share of capital stock of
(or other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit


21

--------------------------------------------------------------------------------





interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.
“Equity Offering”: the issuance and sale after the Closing Date by REIT, the
Company or any of its Subsidiaries of any equity securities of such Person.
“Equity Percentage”: with respect to any Unconsolidated Affiliate of a Person,
the aggregate ownership percentage of such Person or its Subsidiaries in such
Unconsolidated Affiliate.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“ERISA Affiliate”: any Person which is treated as a single employer with REIT or
its Subsidiaries under Section 414 of the Code or Section 4001 of ERISA. Any
former ERISA Affiliate of either the REIT or any of its Subsidiaries shall
continue to be considered an ERISA Affiliate of the REIT or any such Subsidiary
within the meaning of this definition with respect to the period during which
the REIT or such Subsidiary could have successor liability under ERISA or the
Code for liabilities of such Person that arose while such Person was an ERISA
Affiliate.
“ERISA Reportable Event”: a reportable event with respect to a Guaranteed
Pension Plan within the meaning of Section 4043 of ERISA and the regulations
promulgated thereunder as to which the requirement of notice has not been waived
or any other event with respect to which REIT or an ERISA Affiliate could have
liability under Section 4062(e) or Section 4063 of ERISA.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.
“Euro” or “€”: the single currency of participating member states of the
European Union.
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan for any applicable currency, the Eurodollar
Screen Rate for such currency as at the Specified Time on the Quotation Day for
such Interest Period (as adjusted with respect to Loans denominated in Canadian
Dollars by the Administrative Agent after the Specified Time to reflect any
error in the posted rate of interest or in the posted average annual rate of
interest); provided that if the Eurodollar Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to the applicable currency then the Eurodollar Base Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate as so determined shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.


22

--------------------------------------------------------------------------------





“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements



“Eurodollar Screen Rate”: for any day and time, with respect to any Eurodollar
Loan for any Interest Period:
(a)    with respect to Loans denominated in Euro, the euro interbank offered
rate administered by the European Money Markets Institute (or any other person
which takes over the administration of that rate) for the relevant period
displayed (before any correction, recalculation or republication by the
administrator) on page EURIBOR01 of the Thomson Reuters screen (or any
replacement Thomson Reuters page which displays that rate) (or, in the event
such rate does not appear on a Thomson Reuters page or screen, on any successor
or substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion in
consultation with the Company);
(b)    with respect to Loans denominated in Canadian Dollars, the Canadian
deposit offered rate which, in turn means on any day the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for CAD Dollar-denominated bankers’ acceptances displayed and identified as such
on the “Reuters Screen CDOR Page” as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time (or, in
the event such rate does not appear on such Reuters page, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion in consultation with the Company);
(c)    with respect to any Loans denominated in Australian Dollars, the average
bid reference rate administered by the Australian Financial Markets Association
(or any other Person that takes over the administration of such rate) for
Australian dollar bills of exchange with a tenor equal in length to such
Interest Period as displayed on page BBSY of the Reuters screen (or, in the
event such rate does not appear on such Reuters page, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion in consultation with the Company);
(d)    with respect to Loans denominated in Hong Kong Dollars, the percentage
rate per annum for deposits in Hong Kong Dollars for a period beginning on the
first day of such Interest Period and ending on the last day of such Interest
Period, displayed under the heading “HKAB HKD Interest Settlement Rates” on the
Reuters Screen HKABHIBOR Page (or, in the event such rate does not appear on
such Reuters page, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as selected by the Administrative Agent from time to
time in its reasonable discretion in consultation with the Company);


23

--------------------------------------------------------------------------------





(e)    with respect to Loan denominated in Singapore Dollars, the rate
administered by the Association of Banks in Singapore (or any other Person that
takes over the administration of such rate) for Singapore Dollars with a tenor
equal to such Interest Period displayed on page ABSFIX01 of the Reuters screen
(or, in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen or service that displays such rate,
or on the appropriate page of such other information service that publishes such
rate from time to time as selected by the Administrative Agent in its reasonable
discretion in consultation with the Company) at or about the Specified Time on
the Quotation Day; and
(f)    with respect to Loans denominated in Dollars, Pounds, Japanese Yen or
Swiss Francs, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for the relevant currency) for a period equal in length to such Interest
Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion in consultation with the
Company).
Notwithstanding the foregoing, if the Eurodollar Screen Rate as so determined
for any Eurodollar Loan in any currency and for any Interest Period shall be
less than zero, such rate shall be deemed to zero for the purposes of this
Agreement.
“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Event of Default”: as defined in Section 9.1.
“Exchange Rate”: with respect to any non-Dollar currency on any date and subject
to Section 2.22, (i) if such amount is an Acceptable Foreign Currency, the
equivalent of such amount in Dollars determined by using the rate of exchange
for the purchase of the Dollars with such currency in the London foreign
exchange market at or about 11:00 A.M. (London time) on a particular day as
displayed by ICE Data Services  as the “ask price”, or as displayed on such
other information service which publishes that rate of exchange from time to
time in place of ICE Data Services (or if such service ceases to be available,
the equivalent of such amount in Dollars as determined by the Administrative
Agent using such other publicly available service for displaying exchange rates
as selected by the Administrative Agent in its reasonable discretion in
consultation with the Company) and (bii) if such amount is denominated in any
other currency, the equivalent of such amount in Dollars as determined by the
Administrative Agent using a publicly available service for displaying exchange
rates as selected by the Administrative Agent in its reasonable discretion in
consultation with the Company.
“Excluded Subsidiary”: any Subsidiary of the Company which is prohibited from
guaranteeing the Indebtedness of any other Person pursuant to (i) applicable
law, (ii) any document, instrument or agreement evidencing Consolidated Secured
Indebtedness of such Subsidiary or (iii) a provision of such Subsidiary’s
organizational documents (A) included as a condition to the extension of such
Consolidated Secured Indebtedness or (B) solely with respect to a Person that
becomes a Subsidiary of the REIT after the Closing Date, which existed prior to
the date that such entity became a Subsidiary of the REIT and was not created in
anticipation of the acquisition of such Subsidiary and which provision has not
been made unnecessary or


24

--------------------------------------------------------------------------------





ineffective as a result of changed circumstances (including the repayment of the
indebtedness for which such provision was originally included).
“Excluded Unconsolidated Affiliate”: each of (i) GDS Holdings Ltd. and its
Subsidiaries, (ii) any Unconsolidated Affiliate for which the Company or any of
its Subsidiaries has not received sufficient information to readily calculate
the Gross Asset Value, Unencumbered Asset Value and/or Unencumbered Net
Operating Income attributable to such Unconsolidated Affiliate, as certified by
the Company to the Administrative Agent and (iii) any other Unconsolidated
Affiliate designated by the Company to the Administrative Agent in writing as an
“Excluded Unconsolidated Affiliate” from time to time and reasonably acceptable
to the Administrative Agent.
“Existing Credit Agreement”: the credit agreement dated as of November 21, 2016,
among the Company, the several lenders from time to time party thereto, KeyBank
National Association, as the administrative agent, and the other agents party
thereto, as amended.
“Existing Letters of Credit”: those letters of credit individually described on
Schedule 3.9.
“Extension Request”: as defined in Section 2.4(c)(i).
“Facility”: each of (a) the Five-Year2023 Term Commitments and the Five-Year2023
Term Loans made thereunder (the “Five-Year2023 Term Facility”), (b) the
Seven-Year2025 Term Commitments and the Seven-Year2025 Term Loans made
thereunder (the “Seven-Year2025 Term Facility”), (c) the Revolving Dollar
Commitments and the extensions of credit made thereunder (the “Revolving Dollar
Facility”) and (d) the Revolving Multicurrency Commitments and the extensions of
credit made thereunder (the “Revolving Multicurrency Facility”).
“Facility Fee Rate”: aas of any date, the lower of (a) the rate per annum
determined based upon the applicable Credit Rating Level set forth below;
provided that no change in theunder the column heading “Facility Fee Rate
resulting from a change in ” in the Leverage Based Pricing Grid based on the
ratio of Consolidated Total Indebtedness to Gross Asset Value and (b) the rate
per annum set forth under the column heading “Facility Fee Rate” in the Ratings
Based Pricing Grid based on the Credit Ratings Level shall be effective until
three Business Days after the date on which the Administrative Agent receives
written notice of such change:.
Credit Rating Level
Facility Fee Rate
Credit Rating Level 1
0.125%
Credit Rating Level 2
0.15%
Credit Rating Level 3
0.20%
Credit Rating Level 4
0.25%
Credit Rating Level 5
0.30%

The initial Facility Fee Rate as of the Amendment Effective Date shall be at
Credit Rating Level 4 under the Ratings Based Pricing Grid until the first
Adjustment Date. Changes in the Facility Fee Rate resulting from changes in the
ratio of Consolidated Total Indebtedness to Gross Asset Value shall become
effective on each Leverage Adjustment Date and shall remain in effect until the
next change to be effected


25

--------------------------------------------------------------------------------





pursuant to this paragraph. Changes in the Commitment Fee Rate resulting from a
change in the Credit Rating Level shall be effective on each Ratings Adjustment
Date and shall remain in effect until the next change to be effected pursuant to
this paragraph. In the event that REIT shall fail to deliver to the
Administrative Agent a quarterly Compliance Certificate on or before the date
required by Section 6.4(c), then without limiting any other rights of the
Administrative Agent and the Lenders under this Agreement, the Facility Fee Rate
shall be at Pricing Level 3 under the Leverage Based Pricing Grid until such
failure is cured within any applicable cure period, or waived in writing by the
Required Lenders in which event the Facility Fee Rate shall adjust, if
necessary, three Business Days after the date on which such Compliance
Certificate is delivered. During any period in which the Company does not have
at least two Credit Ratings, the Facility Fee Rate shall be determined based on
the Leverage Based Pricing Grid.
“FATCA”: (a) Sections 1471 to 1474 of the Code or any associated regulations;
(b) any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the United States and any other
jurisdiction, which (in either case) facilitates the implementation of any law
or regulation referred to in paragraph (a) above; or (c) any agreement pursuant
to the implementation of any treaty, law or regulation referred to in
paragraphs (a) or (b) above with the U.S. Internal Revenue Service, the United
States government or the government or tax authority of any other jurisdiction.
“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.
“Federal Reserve Board”: the Board of Governors of the Federal Reserve System of
the United States of America.
“Fee Payment Date”: (a) the 15th Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.
“Finance Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as a capital
lease or finance lease on the balance sheet of such Person pursuant to GAAP; the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP, and the final maturity of such obligations shall be the
date of the last payment of such amounts due under such capital lease or finance
lease (or other arrangement) prior to the first date on which such capital lease
or finance lease (or other arrangement) may be terminated by the lessee without
payment of a premium or a penalty. For purposes of this definition, GAAP shall
mean GAAP as in effect prior to giving effect to the adoption of ASU No. 2016-02
“Leases (Topic 842)” and ASU No. 2018-11 “Leases (Topic 842)”.
“First Amendment”: the First Amendment to the Credit Agreement, dated as of
March 31, 2020, among CyrusOne LP as Borrower, the several lenders party thereto
and JPMorgan Chase Bank, N.A. as Administrative Agent for the Lenders.
“Fitch” means Fitch IBCA, Duff & Phelps, a division of Fitch, Inc., and any
successor thereto.


26

--------------------------------------------------------------------------------





“Five-Year Term Commitment”: as to any Lender, the obligation of such Lender, if
any, to make Five-Year Term Loans to the Company in Dollars in a principal
amount not to exceed the amount set forth under the heading “Five-Year Term
Commitment” opposite such Lender’s name on Schedule 1.1A or in the Assignment
and Assumption pursuant to which such Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof. The original
aggregate amount of the Five-Year Term Commitments is $700,000,000.
“Five-Year Term Facility”: as defined in the definition of “Facility”.
“Five-Year Term Lender”: each Lender that has a Five-Year Term Commitment or
that holds a Five-Year Term Loan.
“Five-Year Term Loan”: as defined in Section 2.1(a)(i).
“Five-Year Term Loan Maturity Date”: March 29, 2023.
“Five-Year Term Percentage”: as to any Five-Year Term Lender at any time, the
percentage which the Dollar Equivalent of such Lender’s Five-Year Term
Commitments then constitutes of the Dollar Equivalent of the aggregate Five-Year
Term Commitments (or, at any time after the Closing Date, the percentage which
the sum of the Dollar Equivalent of the aggregate principal amount of such
Lender’s Five-Year Term Loans then outstanding and such Lender’s Available
Delayed Draw Term Commitments constitutes of the sum of the Dollar Equivalent of
the aggregate principal amount of the Five-Year Term Loans then outstanding and
the aggregate Available Delayed Draw Term Commitments).
“Foreign Subsidiary”: any Subsidiary of the Company that is not a Domestic
Subsidiary.
“Foreign Subsidiary Holdco”: any Domestic Subsidiary of the Company all or
substantially all of whose assets consist of Equity Interests of one or more
Foreign Subsidiaries that are “controlled foreign corporations” as defined under
Section 957 of the Code.
“Foreign Subsidiary Joinder Agreement”: a Joinder Agreement that includes
provisions (reasonably acceptable to the Administrative Agent) whereby the
guarantee of the Obligations provided by the Foreign Subsidiary party thereto is
subject to limitations reasonably required by the Company following consultation
with local counsel in the jurisdiction of such Foreign Subsidiary in order to
comply with applicable laws, rules or regulations (including general statutory
limitations, financial assistance, corporate benefit, fraudulent preference,
“thin capitalization” and “capital maintenance” rules) or the fiduciary duties
of the directors of such Foreign Subsidiary, or to avoid the risk of personal
civil or criminal liability for any director or office of such Foreign
Subsidiary.
“Funding Office”: the office of the Administrative Agent specified in
Section 11.2 as the office for notices (other than for notices with respect to
Loans denominated in Acceptable Foreign Currencies) or such other office as may
be specified from time to time by the Administrative Agent as its funding office
by written notice to the Company and the Lenders.
“Funds from Operations”: with respect to REIT and its Subsidiaries for any
period, an amount equal to the Net Income (or Loss) of such Persons for such
period, computed in accordance with GAAP, excluding gains and losses from sales
of property during such period, plus (1) to the extent deducted in calculating
Net Income (or Loss), (w) depreciation and amortization for such period, (x) any
extraordinary, unusual or otherwise non-recurring charges, expenses or losses,
(y) any fees, expenses or charges (other than depreciation or amortization
expense) related to any contemplated offering of equity interests of the REIT


27

--------------------------------------------------------------------------------





or the Company (including, without limitation, any secondary offerings),
investment, acquisition, disposition, recapitalization or the incurrence of
Indebtedness permitted to be incurred by the Loan Documents (including any
prepayment, defeasance or refinancing thereof and any amendments and other
modifications thereof), whether or not successful, including all fees, expenses
and charges related to (i) the Transactions or (ii) any amendment or other
modification of the Loan Documents or the Senior Notes Indenture, and (z) any
non-cash impairment charges and non-cash charges and gains from derivatives
contracts, and minus (2) all Preferred Distributions paid during such period. To
the extent not inconsistent with the foregoing, Funds from Operations shall be
reported in accordance with National Association of Real Estate Investment
Trusts policies. Funds from Operations shall be calculated without giving effect
to any deductions for non-controlling or minority interests.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.4. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Company and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Company’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Company, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by (x) the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC, or (y) the adoption by the Company of
International Financial Reporting Standards. Notwithstanding the foregoing,
whether a lease is accounted for as a capital lease or finance lease shall be
determined as set forth in the definition of CapitalizedFinance Lease
Obligations.
“General Partner”: CyrusOne GP, a Maryland statutory trust.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners), and including any
supra-national bodies such as the European Union or the European Central Bank.
“Gross Asset Value”: on a Consolidated basis for the REIT and its Subsidiaries,
Gross Asset Value shall mean the sum of (without duplication with respect to any
Real Estate):
(i)    the Capitalized Value of any Real Estate which is a Stabilized Property
owned by the REIT or any of its Subsidiaries (including a Leased Property or
property leased under a Ground Lease) for the prior four consecutive fiscal
quarters most recently ended (which period may include the period of ownership
of such asset while it was a Development Property); plus
(ii)    the book value determined in accordance with GAAP of all Stabilized
Properties acquired by the REIT or any of its Subsidiaries (including a Leased
Property or property leased under a Ground Lease) during the four consecutive
fiscal quarters most recently ended; provided


28

--------------------------------------------------------------------------------





that the Company shall have the right to make an irrevocable election to value
such property at its Capitalized Value after the REIT or any of its Subsidiaries
has owned or leased such property for at least one calendar quarter; plus
(iii)    the book value determined in accordance with GAAP of all Development
Properties owned by the REIT or any of its Subsidiaries (including a property
leased under a Ground Lease); plus
(iv)    the aggregate amount of all Unrestricted Cash and Cash Equivalents of
the REIT and its Subsidiaries as of the date of determination determined in
accordance with GAAP; plus
(v)    the book value determined in accordance with GAAP of Land Assets of the
REIT and its Subsidiaries; plus
(vi)    the book value determined in accordance with GAAP of all Mortgage Notes
held by the REIT and its Subsidiaries.; plus
(vii)    the fair value of equity interests (including American Depositary
Shares) of GDS Holdings Ltd. held by the REIT and its Subsidiaries, as reflected
in the financial statements of the REIT in accordance with GAAP.
Without limiting or affecting any other provision hereof, Gross Asset Value
shall not include any income or value associated with Real Estate which is not
operated or intended to be operated principally as a Data Center Property. For
the avoidance of doubt, Ancillary Office shall not be included in the
determination of Gross Asset Value. Gross Asset Value may, at the Company’s
election, be adjusted to include an amount equal to the REIT’s or any of its
Subsidiaries’ pro rata share (based upon such Person’s Equity Percentage in such
Unconsolidated Affiliate) of the Gross Asset Value attributable to any of the
items listed above in this definition owned by such Unconsolidated Affiliate.
For purposes of this definition, (i) if the value of the REIT’s or any of its
Subsidiaries’ Equity Percentage of assets held by Unconsolidated Affiliates or
non-Wholly Owned Subsidiaries exceeds 30% of the Gross Asset Value, then such
excess shall be excluded, and (ii) to the extent that Gross Asset Value
attributable to Land Assets, Development Properties, Mortgage Notes and other
notes receivable would 40% of Gross Asset Value, then such excess shall be
excluded.
“Ground Lease”: an unsubordinated ground lease as to which (i) no default or
event of default (after the expiration of any applicable notice and cure period)
has occurred and is continuing and (ii) containing the following terms and
conditions: (a) a remaining term (inclusive of any unexercised extension options
that are exercisable by the lessee in its sole discretion and for which there
are no conditions precedent to exercise thereof other than the giving of a
notice of exercise) as of the date of determination of 30 years or more (or such
shorter term as is approved by the Required Lenders in their reasonable
discretion); (b) the right of the lessee to mortgage and encumber its interest
in the leased property without the consent of the lessor; (c) the obligation of
the lessor to give the holder of any mortgage lien on such leased property
written notice of any defaults on the part of the lessee and agreement of such
lessor that such lease will not be terminated until such holder has had a
reasonable opportunity to cure or complete foreclosure, and fails to do so;
(d) reasonable transferability of the lessee’s interest under such lease,
including the ability to sublease; and (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease. The term “Ground Lease”
includes all amendments, modifications and supplements to any such
unsubordinated ground lease provided such Ground Lease, as so amended, modified
or supplemented, would continue to satisfy the criteria set forth in the
preceding sentence.


29

--------------------------------------------------------------------------------





“Group Members”: the collective reference to the Company and its respective
Subsidiaries.
“Guarantee Agreement”: the Guarantee Agreement to be, dated as of March 29,
2018, executed and delivered by the Company and each Subsidiary Guarantor,
substantially in the form of Exhibit A, the Guarantors from time to time party
thereto and the Administrative Agent.
“Guaranteed Pension Plan”: any employee pension benefit plan within the meaning
of Section 3(2) of ERISA maintained or contributed to by REIT or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
“Guarantor”: collectively, the REIT, General Partner, and the Subsidiary
Guarantors and each Additional Subsidiary Guarantor, and individually any one of
them.
“Hazardous Substances”: each and every element, compound, chemical mixture,
contaminant, pollutant, toxic substances, oil, material, waste or other
substance which is defined, determined or identified as hazardous or toxic under
any Environmental Law. Without limiting the generality of the foregoing, the
term shall mean and include:
(a)    “hazardous substances” as defined in CERCLA, the Superfund Amendment and
Reauthorization Act of 1986, or Title III of the Superfund Amendment and
Reauthorization Act, each as amended, and regulations promulgated thereunder;
(b)    “hazardous waste” and “regulated substances” as defined in the Resource
Conservation and Recovery Act of 1976, as amended, and regulations promulgated
thereunder; and
(c)    “hazardous materials” as defined in the Hazardous Materials
Transportation Act, as amended, and regulations promulgated thereunder.
“Hong Kong Dollars” or “HK$”: the lawful currency of Hong Kong.
“IBA”: as defined in Section 1.3.
“Impacted Interest Period”: as defined in the definition of “Eurodollar Base
Rate”.
“Impacted Lender”: as defined in Section 2.16(e).
“Increasing Revolving Lender”: as defined in Section 2.42.1(b).
“Increasing Term Lender”: as defined in Section 2.1(b).
“Incremental Amendment”: as defined in Section 2.1(b).
“Incremental Extensions of Credit”: as defined in Section 2.1(b).
“Incremental Facility Closing Date”: as defined in Section 2.1(b).
“Incremental Term Loans”: as defined in Section 2.1(b).
“Indebtedness”: with respect to a Person, at the time of computation thereof,
all of the following (without duplication): (a) all obligations of such Person
in respect of money borrowed (other than trade debt


30

--------------------------------------------------------------------------------





incurred in the ordinary course of business which is not more than 180 days past
due); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered;
(c) CapitalizedFinance Lease Obligations of such Person; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person in respect of any
purchase obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests); (g) net obligations under any Derivatives Contract not
entered into as a hedge against existing Indebtedness, in an amount equal to the
Derivatives Termination Value thereof (excluding any such obligation which is a
forward equity commitment to the extent the obligation can be satisfied by the
issuance of Equity Interests); (h) all Indebtedness of other Persons which such
Person has Guaranteed or is otherwise recourse to such Person (except for
guaranties of Non-Recourse Exclusions and other similar exceptions to recourse
liability until a claim is made with respect thereto) and then shall be included
only to the extent of the amount of such claim that is reasonably expected to be
incurred, including liability of a general partner in respect of liabilities of
a partnership in which it is a general partner which would constitute
“Indebtedness” hereunder, any obligation to supply funds to or in any manner to
invest directly or indirectly in another Person, to maintain working capital or
equity capital of another Person or otherwise to maintain net worth, solvency or
other financial condition of a Person, to purchase indebtedness, or to assure
the owner of indebtedness against loss, including, without limitation, through
an agreement to purchase property, securities, goods, supplies or services for
the purpose of enabling the debtor to make payment of the indebtedness held by
such owner or otherwise; (i) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (j) such Person’s Equity
Percentage of the Indebtedness of any Unconsolidated Affiliate. “Indebtedness”
shall be adjusted to remove any impact of intangibles pursuant to FAS 141, as
issued by the Financial Accounting Standards Board in June of 2001. All Loans
made to a Borrower and L/C Obligations in respect of Letters of Credit issued to
such Borrower, shall constitute Indebtedness of such Borrower. For the avoidance
of doubt, lease financing arrangements appearing on the balance sheet of the
REIT and its Subsidiaries that are not CapitalizedFinance Lease Obligations
shall not be considered Indebtedness.
“Ineligible Institution”: (a) a natural person, (b) a Defaulting Lender or its
Lender Parent, (c) a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person or relative(s) thereof
or (d) the Company or any of its Affiliates; provided that, with respect to
clause (c), such holding company, investment vehicle or trust shall not
constitute an Ineligible Institution if it (x) has not been established for the
primary purpose of acquiring any Loans or Commitments, (y) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business.
“Insolvency Laws”: the Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, arrangement, rearrangement,
receivership, insolvency, reorganization, readjustment of debt, dissolution,
suspension of payments, or similar debtor relief laws affecting the rights of
creditors generally of any applicable jurisdiction, whether now or hereafter in
effect.


31

--------------------------------------------------------------------------------





“Interest Expense”: for any period of determination with respect to REIT and its
Subsidiaries, without duplication, total interest expense for such period
determined in accordance with GAAP on a Consolidated basis plus REIT’s and its
Subsidiaries Equity Percentage of Interest Expense of their Unconsolidated
Affiliates for such period. Interest Expense shall exclude capitalized interest
related to Indebtedness incurred to finance Development Properties and non-cash
interest expenses (including amortization of deferred financing costs and of
debt issuance fees and the early write-off of financing costs).
“Interest Payment Date”: (a) as to any ABR Loan, the first day of each calendar
month to occur while such Loan is outstanding and the final maturity date of
such Loan, (b) as to any Eurodollar Loan having an Interest Period of three
months or less, the last day of such Interest Period, (c) as to any Eurodollar
Loan having an Interest Period longer than three months, each day that is three
months, or a whole multiple thereof, after the first day of such Interest Period
and the last day of such Interest Period, and (d) as to any Loan (other than any
Revolving Loan that is an ABR Loan), the date of any repayment or prepayment
made in respect thereof.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter (or
such other period as agreed by the Company and all relevant Lenders), as
selected by the applicable Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto (provided that the
initial Interest Period for the Term Loans shall commence on the Closing Date
and end on April 30, 2018; provided further that for the purposes of the initial
Interest Period only, all necessary calculations related thereto shall be
determined as if the applicable Borrower had selected a one month Interest
Period); and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six months thereafter (or such other period as agreed by the
Company and all relevant Lenders), as selected by the applicable Borrower by
irrevocable notice to the Administrative Agent not later than (x) in respect of
Eurodollar Loans denominated in Dollars, 12:00 P.M., New York City time, on the
date that is three Business Days prior to the last day of the then current
Interest Period with respect thereto and (y) in respect of Eurodollar Loans
denominated in Acceptable Foreign Currencies, 12:00 P.M., London time, on the
date that is three Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)    a Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date, the Five-Year2023 Term
Loan Maturity Date or the Seven-Year2025 Term Loan Maturity Date, as the case
may be;
(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
(iv)    a Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.
“Interpolated Rate”: for any Interest Period, the rate per annum (rounded to the
same number of decimal places as the Eurodollar Screen Rate) determined by the
Administrative Agent (which determination


32

--------------------------------------------------------------------------------





shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the Eurodollar
Screen Rate for the longest period for which the Eurodollar Screen Rate is
available for the applicable currency that is shorter than the Impacted Interest
Period; and (b) the Eurodollar Screen Rate for the shortest period (for which
that Screen Rate is available for the applicable currency) that exceeds the
Impacted Interest Period, in each case, as at the Specified Time on the
Quotation Day for such Interest Period. When determining a rate for a period
which is less than the shortest period for which the Eurodollar Screen Rate is
available, the Eurodollar Screen Rate for the purposes of clause (a) above shall
be deemed to be the overnight rate for the applicable currency determined by the
Administrative Agent from such information service as the Administrative Agent
may select in its reasonable discretion.
“Investment Grade Pricing Date”: the first date on which each of the following
has been satisfied: (a) the Investment Grade Rating Trigger Date has occurred
and (b) the Company has delivered irrevocable notice to the Administrative Agent
that it has irrevocably elected to have the Applicable Margin determined
pursuant to clause (b) of the definition of “Applicable Margin”.
“Investment Grade Rating”: a Credit Rating (a) from S&P of at least BBB- or
better or (b) from Moody’s of at least Baa3 or better, in each case without
regard to watch status.
“Investment Grade Rating Trigger Date”: the date that the Administrative Agent
receives written notice from the Company that the Company has first obtained an
Investment Grade Rating.
“Investments”: with respect to any Person, all shares of capital stock,
evidences of Indebtedness and other securities issued by any other Person and
owned by such Person, all loans, advances, or extensions of credit to, or
contributions to the capital of, any other Person, all purchases of the
securities or business or integral part of the business of any other Person and
commitments and options to make such purchases, all interests in real property,
and all other investments; provided, however, that the term “Investment” shall
not include (i) equipment, inventory and other tangible personal property
acquired in the ordinary course of business, (ii) trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms, (iii) prepaid expenses, (iv) advances
in the ordinary course of business to employees for travel expenses, relocation
expenses and similar expenditures, (v) obligations under Derivatives Contracts
to the extent permitted under Section 7.107.5, or (vi) investments consisting of
cash collateral to secure (x) letters of credit, (y) Derivative Contracts
permitted under Section 7.107.5 or (z) payment of, workers’ compensation,
unemployment insurance, old age pensions or other social security obligations.
In determining the aggregate amount of Investments outstanding at any particular
time: (a) there shall be included as an Investment all interest accrued with
respect to Indebtedness constituting an Investment unless and until such
interest is paid; (b) there shall be deducted in respect of each Investment any
amount received as a return of capital; (c) there shall not be deducted in
respect of any Investment any amounts received as earnings on such Investment,
whether as dividends, interest or otherwise, except that accrued interest
included as provided in the foregoing clause (a) may be deducted when paid; and
(d) there shall not be deducted in respect of any Investment any decrease in the
value thereof. For the avoidance of doubt, it is understood and agreed that
guarantees do not constitute Investments.
“Issuing Lender”: each of (a) JPMorgan Chase Bank, (b) KeyBank National
Association, (c) Barclays Bank PLC, (d) Royal Bank of Canada and, (ed) The
Toronto-Dominion Bank, New York Branch and (e) any other Revolving Lender from
time to time designated by the Company as an Issuing Lender with the consent of
such Revolving Lender and the Administrative Agent, or any of their respective
affiliates, in each case in its capacity as an issuer of any Letter of Credit.
Each reference herein to “the Issuing Lender” shall be deemed to be a reference
to the relevant Issuing Lender.


33

--------------------------------------------------------------------------------





“Issuing Lender Commitments”: with respect to each Issuing Lender individually,
$20,000,000 or such other amount as the applicable Issuing Lender and the
Company may agree and provide notice thereof to the Administrative Agent.
“Japanese Yen”: the lawful currency of Japan.
“Joinder Agreement”: the Joinder Agreement with respect to the Guarantee
Agreement to be executed and delivered pursuant to Section 2.24 by any
Additional Subsidiary Guarantor, such Joinder Agreement to be substantially in
the form of Exhibit I hereto.
“Joint Venture”: a Person other than a Subsidiary in which the REIT and its
Subsidiaries hold Equity Interests representing more than 20.0% of the value of
all outstanding Equity Interests of such Person.
“JPMorgan Chase Bank”: JPMorgan Chase Bank, N.A.
“Judgment Currency”: as defined in Section 11.19.
“Judgment Currency Conversion Date”: as defined in Section 11.19.
“L/C Commitment”: $100,000,000.
“L/C Disbursement”: a payment made by an Issuing Lender pursuant to a Letter of
Credit.
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5. The L/C Obligations of any Lender under
any Revolving Facility at any time shall be its Revolving Percentage of the L/C
Obligations under such Revolving Facility at such time.
“Land Assets”: land to be developed as a Data Center Property with respect to
which no development (other than improvements that are not material and are
temporary in nature) has occurred.
“Lease”: any lease (other than a Ground Lease) with a remaining term (including
tenant extension rights) of at least 1510 years pursuant to which the Company, a
Subsidiary or an Unconsolidated Affiliate leases an Unencumbered Property or
another Data Center Property, and if such lease relates to an Unencumbered
Property, such Lease is on market terms as determined by the Company in good
faith or otherwise is approved by the Required Lenders in their reasonable
discretion; provided that the requirement that the remaining lease term
(including tenant extension rights) extend for at least 1510 years shall not
apply to the lease of the Data Center Property located at 2501 S. State Hwy 121
Business Suite 500 (Bldg #5), Lewisville, Texas. The term “Lease” includes all
amendments, modification and supplements to any such lease provided such lease,
as so amended, modified or supplemented, would continue to satisfy the criteria
set forth in the preceding sentence.
“Lease Default”: as defined in Section 4.30(c).
“Leased Property”: a completed and operational Data Center Property that is
leased by the Company or a Subsidiary pursuant to a Lease. For the avoidance of
doubt, the approximately 17,000 square foot Data Center Property located at 209
West Seventh Street, Cincinnati, Ohio leased by CyrusOne LLC pursuant to the
lease agreement dated October 25, 2012 with Cincinnati Bell Telephone Company,
LLC shall be considered a Data Center Property owned in fee provided that the
balance of the approximately 360,000


34

--------------------------------------------------------------------------------





square foot Data Center Property located in the building adjacent thereto is
owned in fee simple by CyrusOne LLC.
“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.
“Lessor”: The applicable owner of the fee interest in an Unencumbered Property
that is subject to a Ground Lease, and the applicable landlord or sub-landlord
with respect to a Leased Property that is an Unencumbered Property.
“Letter of Credit Agreement”: as defined in Section 3.2(a).
“Letters of Credit”: as defined in Section 3.1(a).
“Leverage Adjustment Date”: as defined in the definition of Applicable Margin.
“Leverage Based Pricing Grid”: the table below labeled “Leverage Based Pricing
Grid”, which is based on the ratio of the Consolidated Total Indebtedness to
Gross Asset Value:
Leverage Based Pricing Grid
Pricing
Level
Ratio
Applicable Margin for Eurodollar Revolving Loans
Applicable Margin for ABR Revolving Loans
Facility Fee Rate
Applicable Margin for Eurodollar 2023 Term Loans
Applicable Margin for ABR 2023 Term Loans
Applicable Margin for Eurodollar 2025 Term Loans
Applicable Margin for ABR 2025 Term Loans
Pricing Level 1
≤ 40%
1.00%
0.00%
0.20%
1.20%
0.20%
1.20%
0.20%
Pricing Level 2
> 40% but ≤ 50%
1.20%
0.20%
0.25%
1.45%
0.45%
1.45%
0.45%
Pricing Level 3
> 50%
1.40%
0.40%
0.30%
1.70%
0.70%
1.70%
0.70%



“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).
“Limited Conditionality Representations”: (a) those representations and
warranties enumerated in Sections 4.1(a)(i) and (b)(i) (with respect to the Loan
Parties), 4.1(c) (but only with respect to this Agreement and the applicable
Incremental Amendment), 4.1(d) (but only with respect to this Agreement and the
applicable Incremental Amendment), 4.2, 4.9 (but only with respect to no
violation of any Requirement of


35

--------------------------------------------------------------------------------





Law), 4.12, 4,174.17, 4.23 and 4.27 and (b) with respect to any acquisition,
those representations and warranties that are made by the target of the
applicable acquisition in the acquisition agreement related thereto as are
material to the interests of the Lenders, but only to the extent that the
accuracy of such representations and warranties is a condition to the
obligations of the BorrowerCompany or the applicable Subsidiary to close under
such acquisition agreement or the BorrowerCompany or the applicable Subsidiary
has the right to decline to consummate the acquisition as a result of a breach
of such representations and warranties in such acquisition agreement.
“Loan”: any loan made by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Notes, the Guarantee Agreement, the Letter
of Credit Request, any Subsidiary Borrower Agreement, any Subsidiary Borrower
Termination, any Joinder Agreement, any Foreign Subsidiary Joinder Agreement and
all other documents, instruments or agreements now or hereafter executed or
delivered by or on behalf of the Company, any other Borrower or the Guarantors
in connection with the Loans.
“Loan Party”: each Group Member that is a Borrower or a Guarantor.
“London Funding Office”: the office of the Administrative Agent specified in
Section 11.2 as the office for notices with respect to Loans denominated in
Acceptable Foreign Currencies or such other office as may be specified from time
to time by the Administrative Agent as its foreign currency funding office by
written notice to the Company and the Lenders.
“Majority Delayed Draw Lenders”: the holders of more than 50% of the total
Available Delayed Draw Term Commitments.
“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Five-Year2023 Term
Loans, the Seven-Year2025 Term Loans, the Revolving Dollar Extensions of Credit
or the Revolving Multicurrency Extensions of Credit, as the case may be,
outstanding under such Facility (or, (i) in the case of any Revolving Facility,
prior to any termination of the Revolving Commitments under such Revolving
Facility, the holders of more than 50% of the aggregate Revolving Commitments
under such Revolving Facility and (ii) in the case of the Five-Year Term
Facility prior to termination of the Delayed Draw Term Commitments (if any), the
holders of more than 50% of the sum of the Dollar Equivalent of the aggregate
unpaid principal amount of the Five-Year Term Loans then outstanding and the
total Available Delayed Draw Term Commitments).).
“Majority Revolving Lenders”: at any time, the holders of more than 50% of the
sum of (i) the Revolving Dollar Commitments then in effect or, if the Revolving
Dollar Commitments have been terminated, the Revolving Dollar Extensions of
Credit then outstanding and (ii) the Revolving Multicurrency Commitments then in
effect or, if the Revolving Multicurrency Commitments have been terminated, the
Revolving Multicurrency Extensions of Credit then outstanding.
“Market Disruption Event”: as defined in Section 2.14(a)(ii).
““Material Acquisition”: any acquisition in a single transaction or series of
related transactions, by the Company or any of its Subsidiaries directly, or
indirectly through the acquisition of another Subsidiary, of one or more Real
Estate assets for a gross purchase price (including non-cash consideration)
equal to or in excess of 10% of Gross Asset Value as of the last day of the most
recently ended fiscal quarter of the Company for which financial statements are
publicly available (determined without giving effect to such acquisition).


36

--------------------------------------------------------------------------------





“Material Adverse Effect”: a material adverse effect on (a) the business,
properties, assets, financial condition or results of operations of REIT, the
Company and its Subsidiaries considered as a whole; (b) the ability of the
Company, REIT and the Unencumbered Property Subsidiaries that directly or
indirectly own assets included in the calculation of the Unencumbered Asset
Value, taken as a whole, to perform any of their material obligations under the
Loan Documents; or (c) the validity or enforceability of any of the Loan
Documents or the material rights or remedies of the Administrative Agent or the
Lenders thereunder.
“Material Subsidiary”: any Subsidiary of REIT (a) which is a guarantor of or is
otherwise liable with respect to any other Unsecured Indebtedness of the REIT or
the Company in excess of $1,000,000, or (b) that owns assets that account for
greater than 5% of the Gross Asset Value and is not an Excluded Subsidiary.
“Moody’s”: Moody’s Investor Service, Inc.
“Mortgage Note”: a loan to a Person other than any Borrower, any Guarantor or
any of their respective Subsidiaries or Unconsolidated Affiliates originated or
purchased by the Company or any Subsidiary of the Company, secured by a first
priority mortgage lien on a completed and operational Data Center Property
located in the United States.
“Multicurrency L/C Participants”: the collective reference to all the Revolving
Multicurrency Lenders other than the Issuing Lender.
“Multicurrency Letter of Credit”: any Letter of Credit issued under the
Revolving Multicurrency Facility.
“Multiemployer Plan”: any multiemployer plan within the meaning of Section 3(37)
of ERISA maintained or contributed to by REIT or any ERISA Affiliate.
“Negative Pledge”: as defined in Section 6.17.
“Net Income (or Loss)”: for any Person for any given period, the net income or
loss of such Person and its Subsidiaries for such period, determined on a
Consolidated basis in accordance with GAAP but without giving effect to
deductions for non-controlling or minority interests; provided that in
calculating Net Income (or Loss) of REIT and its Subsidiaries there shall be
excluded (a) the income of any Person that is not a Subsidiary except to the
extent of the amount of cash dividends or similar cash distributions actually
paid by such Person to REIT or, subject to clauses (b) and (c) below, any other
Subsidiary during such period (and, for the avoidance of doubt, the amount of
such cash dividends and other distributions will be included in calculating Net
Income (or Loss)), (b) the income of, and any amounts referred to in clause (a)
above paid to, any Subsidiary to the extent that, on the date of determination,
the declaration or payment of cash dividends or similar cash distributions by
such Subsidiary is not permitted without any prior approval of any Governmental
Authority that has not been obtained or is not permitted by the operation of the
terms of the organizational documents of such Subsidiary, any agreement or other
instrument binding upon REIT or any Subsidiary or any law applicable to REIT or
any Subsidiary, unless such restrictions with respect to the payment of cash
dividends and other similar cash distributions has been legally and effectively
waived, and (c) any amounts referred to in clause (a) above paid to any
Subsidiary that is not wholly owned by REIT to the extent such income or loss or
such amounts are attributable to the noncontrolling interest in such Subsidiary.
“Net Operating Income”: for any Real Estate and for any period, an amount equal
(but not less than zero) to the sum of (a) the rents, common area
reimbursements, actual cost recoveries and other revenue for


37

--------------------------------------------------------------------------------





such Real Estate determined in accordance with GAAP for such period received in
the ordinary course of business from tenants in occupancy minus (b) all expenses
paid or accrued and related to the ownership, operation or maintenance of such
Real Estate for such period determined in accordance with GAAP, including taxes,
assessments and other governmental charges, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses (but without duplication of any
amounts deducted pursuant to clause (c)) and minus (c) the greater of (i) the
actual property management fee (including expenses for company personnel and
security at the Real Estate) paid during such period with respect to such Real
Estate and (ii) an imputed management fee in the amount of 3.0% of the gross
revenues (less metered power reimbursements) for such Real Estate for such
period. Net Operating Income shall exclude (i) all losses and expenses to the
extent covered by third-party insurance that has actually been reimbursed or
otherwise paid in the applicable period or that the REIT reasonably determines
will be reimbursed or paid by the applicable insurance carrier and so long as
the applicable insurance carrier has been notified in writing of such loss or
expense and not denied coverage therefor and (ii) expenses relating to the
relocation of customers as a result of any casualty or condemnation event or
temporary shutdown, in whole or in part, of any Real Estate. Net Operating
Income of any Person shall include such Person’s pro rata share of Net Operating
Income of its Unconsolidated Affiliates. Net Operating Income shall be adjusted
to remove any impact from straight-line rent leveling adjustments (in excess of
10% of aggregate gross revenue as reported on the REIT’s GAAP operating
statement) required under GAAP. With respect to any Unencumbered Controlled
Joint Venture Property, only the Controlled Joint Venture Allocable Net
Operating Income shall be included in Net Operating Income.
“Non-Defaulting Lender”: at any time, any Lender that is not a Defaulting Lender
at such time.
“Non-Excluded Taxes”: as defined in Section 2.17(a).
“Non-Recourse Exclusions”: with respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence, bad faith or willful misconduct,
(ii) result from intentional mismanagement of or waste at the Real Estate
securing such Non-Recourse Indebtedness, (iii) arise from environmental claims
or indemnities or from the presence of Hazardous Substances on the Real Estate
securing such Non-Recourse Indebtedness, (iv) arise from violations of special
purpose covenants, (v) are the result of the failure to pay taxes and
assessments (whether contained in a loan agreement, promissory note, indemnity
agreement or other document), (vi) are the result of unpaid amounts that could
result in the creation of a Lien on the Real Estate securing the Non-Recourse
Indebtedness, (vii) arise from the filing of a petition under the Bankruptcy
Code or seeking relief under other laws relating to insolvency or protection
from creditors, (viii) arise from asserting defenses to the Non-Recourse
Indebtedness that are without merit or unwarranted, (ix) arise from the
forfeiture under any law of the Real Estate securing the Non-Recourse
Indebtedness, (x) arise from the incurrence of impermissible liens or the
failure to obtain any required consent of the lender of the Non-Recourse
Indebtedness to any other debt or voluntary lien encumbering the Real Estate
securing the Non-Recourse Indebtedness or (xi) arise from impermissible
transfers or dispositions.
“Non-Recourse Indebtedness”: with respect to a Person, Indebtedness in respect
of which recourse for payment is contractually limited to specific assets of
such Person encumbered by a Lien securing such Indebtedness; provided such
contractual limitation to specific assets may include Non-Recourse Exclusions;
and provided further that any claims with respect to such contractual
limitations shall not be Non-Recourse Indebtedness. Non-Recourse Indebtedness
shall also include Indebtedness of a Subsidiary of the Company that is not a
Subsidiary Guarantor or an Unencumbered Property Subsidiary (or an owner of an
interest in any Subsidiary Guarantor or Unencumbered Property Subsidiary) or of
an Unconsolidated Affiliate which is a special purpose entity that is recourse
solely to such Subsidiary or Unconsolidated Affiliate, which is


38

--------------------------------------------------------------------------------





not cross-defaulted to other Indebtedness of the Company, any Guarantor or any
Unencumbered Property Subsidiary and which does not constitute Indebtedness of
any other Person (other than such Subsidiary or Unconsolidated Affiliate which
is the borrower thereunder).
“Non-Specified Jurisdictions”: any jurisdiction other than the Specified
Jurisdictions and the United States (or any subpart thereof).
“Non-U.S. Lender”: as defined in Section 2.17(d).
“Notes”: the collective reference to any promissory note evidencing Loans, which
promissory notes shall be in the form of Exhibit J-1 or J-2, as applicable (or
in such other form as the Administrative Agent and the Company may approve from
time to time).
“NYFRB”: the Federal Reserve Bank of New York.
“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 A.M. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrowers to the Administrative Agent or to any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrowers pursuant hereto) or otherwise.
“Off-Balance Sheet Obligations”: liabilities and obligations of the Company, any
of its Subsidiaries or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the REIT would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of REIT’s report on Form 10-Q or Form 10-K (or their
equivalents) which the REIT is required to file with the SEC or would be
required to file if it were subject to the jurisdiction of the SEC (or any
Governmental Authority substituted therefore).
“Original 2023 Term Loan Maturity Date”: March 29, 2023.
“Original Revolving Termination Date”: March 29, 20222024.
“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations


39

--------------------------------------------------------------------------------





under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Taxes”: All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.20(b)).
“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate.
“Participant”: as defined in Section 11.6(c).
“Participant Register”: as defined in Section 11.6(c)(i).
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Permitted Disposition”: with respect to transactions subject to Section 7.2,
any of the following:
(a)     any sale of any asset (i) to a Person that is not a Wholly Owned
Subsidiary of the Company pursuant to a bona fide arm’s length transaction or
(ii) with respect to a sale to an Affiliate, as otherwise permitted by Section
7.6; provided that a Permitted Disposition that includes the sale of Real Estate
shall be subject to no Event of Default having occurred and being continuing or
resulting from such transaction (including pro forma compliance with the
covenants in Section 6.17, Section 7.4 and Article VIII after giving effect
thereto); and
(b)    sales, transfers or dispositions of assets subject to condemnation
proceedings (including any such sale, transfer or disposition in lieu of such
proceeding).
“Permitted Judgments”: judgments against the Company, REIT or their respective
Subsidiaries for the period and for an amount not resulting in an Event of
Default.
“Permitted Lien”: Liens permitted by Section 7.27.21.
“Permitted Non-Guarantor Subsidiary”: an Unencumbered Property Subsidiary that
is not a Guarantor and that (a) has no outstanding Indebtedness for borrowed
money and (b) has not guaranteed Indebtedness for borrowed money of any other
Person (nor is there Indebtedness for borrowed money of any other Person that
has recourse to such Subsidiary); provided that such Unencumbered Property
Subsidiary may be liable with respect to (w) CapitalizedFinance Lease
Obligations existing as of the Closing Date and described on Schedule 6.17,
(x) CapitalizedFinance Lease Obligations which exist at the time such
Unencumbered Property Subsidiary is acquired by the Company and which
CapitalizedFinance Lease Obligations were not entered into in anticipation of
such acquisition by the Company, (y) other CapitalizedFinance Lease Obligations
not exceeding $10,000,000.00 in the aggregate at any time outstanding and
(z) purchase money Indebtedness with respect to equipment used at an
Unencumbered Property of up to $10,000,000.00 in the aggregate at any time
outstanding.


40

--------------------------------------------------------------------------------





“Permitted Secured Indebtedness” means any Consolidated Secured Indebtedness of
the Company or any of its Subsidiaries so long as at the time of incurrence of
assumption thereof, the Company is in compliance on a Pro Forma Basis with the
provisions of Article 8.
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan Assets”: assets of any benefit plan investor within the meaning of the
Plan Asset Regulations.
“Plan Asset Regulations”: 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Preferred Distributions”: for any period and without duplication, all
Distributions paid during such period on Preferred Securities issued by the REIT
or a Subsidiary of REIT. Preferred Distributions shall not include dividends or
distributions paid or payable (a) solely in Equity Interests payable to holders
of such class of Equity Interests; (b) to REIT or a Subsidiary of REIT; or
(c) constituting or resulting in the redemption of Preferred Securities, other
than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.
“Preferred Securities”: with respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.
“Pricing Level”: such term shall have the meaning established within the
definition of Applicable Margin.
“Prime Rate”: the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent in
consultation with the Company) or any similar release by the Federal Reserve
Board (as determined by the Administrative Agent in consultation with the
Company). Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced or quoted as being effective.
“Pro Forma Basis”: such term means, for purposes of determining compliance with
any provision of this Agreement, that any Pro Forma Transaction shall be deemed
to have occurred as of the first day of the most recently completed fiscal
quarter preceding the date such determination is being made with respect to
which the Administrative Agent has received financial statements pursuant to
Section 6.4(a) or (b), as applicable (such period, the “Measuring Period”). As
used herein, “Pro Forma Transaction” means (a) any incurrence or assumption of
Indebtedness, (b) any removal of a property from the list of Unencumbered
Properties or any direct or indirect disposition of any Person or property
(including through a merger, dissolution, liquidation or consolidation thereof),
or (c) the making of any Investment or any other acquisition of any Person
(including by merger) or property (including any property for which a ground
lease was entered into), in each case, occurring during the period commencing on
the first day of the Measuring Period and ending on and including (x) in the
case of any determination of compliance with the financial covenants set forth
in Section 8Article VIII pursuant to Section 8Article VIII, the last day of the
applicable fiscal quarter and (y) in the case of any other determination
(including any determination of any of the financial covenants set forth in
Section 8Article VIII pursuant to any other Section of this Credit Agreement)
the relevant date


41

--------------------------------------------------------------------------------





in connection with which such determination is being made. Upon giving effect to
a Pro Forma Transaction on a Pro Forma Basis for the applicable Measuring
Period, in each case to the extent applicable:
(i)    any Indebtedness (x) incurred in any Pro Forma Transaction shall be
included and deemed to have been incurred as of the first day of the applicable
Measuring Period, and (y) retired or repaid in connection with any Pro Forma
Transaction shall be excluded and deemed to have been retired as of the first
day of such Measuring Period;
(ii)    income statement items (whether positive or negative) attributable to
(x) any Person or property directly or indirectly disposed of or removed in
connection with any Pro Forma Transaction shall be excluded and (y) any Person
or property being acquired in connection with any Pro Forma Transaction shall be
included as of the first day of such Measuring Period;
(iii)    Gross Asset Value and Unencumbered Asset Value shall (x) exclude the
portion of Gross Asset Value and Unencumbered Asset Value, as applicable,
attributable to any Person or property directly or indirectly disposed of or
removed in connection with any Pro Forma Transaction and (y) include, as of the
first day of such Measuring Period, the acquisition price of any Person or
property acquired in connection with any Pro Forma Transaction; and
(iv)    Unencumbered Net Operating Income shall (x) exclude the portion of
Unencumbered Net Operating Income attributable to any Unencumbered Property
directly or indirectly disposed of or removed in connection with any Pro Forma
Transaction, and (y) include, as of the first day of such Measuring Period, the
acquisition price of any property acquired in connection with any Pro Forma
Transaction (to the extent such property is, or will be upon the acquisition
thereof, an Unencumbered Property).
“Projections”: as defined in Section 4.15.
“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
“Pounds” or “£”: the lawful currency of the United Kingdom.
“Quotation Day”: with respect to (a) any Eurodollar Loan denominated in Euro for
any Interest Period, two TARGET Days prior to the commencement of such Interest
Period, (b) any Eurodollar Loan denominated in Pounds, Canadian Dollars or
Australian Dollars for any Interest Period, the first day of such Interest
Period and (c) any Eurodollar Loan denominated in Dollars, Hong Kong Dollars,
Singapore Dollars, Japanese Yen or Swiss Francs for any Interest Period, two
business days prior to the commencement of such Interest Period.
“Rating Agencies”: S&P, Moody’s and any substitute rating agency appointed by
the Company and the Administrative Agent pursuant to the definition of “Credit
Rating”Fitch, collectively, and Rating Agency means either S&P, Moody’s or such
substitute rating agencyFitch.
“Ratings Adjustment Date”: as defined in the definition of Applicable Margin.
“Ratings Based Pricing Grid”: the table below labeled “Ratings Based Pricing
Grid”, which is determined based on the Credit Ratings:
Ratings Based Pricing Grid


42

--------------------------------------------------------------------------------





Credit Rating Level
Applicable Margin for Eurodollar Revolving Loans
Applicable Margin for ABR Revolving Loans
Facility Fee Rate
Applicable Margin for Eurodollar 2023 Term Loans
Applicable Margin for ABR 2023 Term Loans
Applicable Margin for Eurodollar 2025 Term Loans
Applicable Margin for ABR 2025 Term Loans
Credit Rating Level 1
0.725%
0.00%
0.125%
0.85%
0.00%
0.85%
0.00%
Credit Rating Level 2
0.775%
0.00%
0.15%
0.925%
0.00%
0.925%
0.00%
Credit Rating Level 3
0.85%
0.00%
0.15%
1.00%
0.00%
1.00%
0.00%
Credit Rating Level 4
1.00%
0.00%
0.20%
1.20%
0.20%
1.20%
0.20%
Credit Rating Level 5
1.20%
0.20%
0.25%
1.45%
0.45%
1.45%
0.45%
Credit Rating Level 6
1.40%
0.40%
0.30%
1.70%
0.70%
1.70%
0.70%



“Real Estate”: all real property or facilities (and all fixtures, improvements,
appurtenances and related assets thereon or therein) at any time owned or leased
(as lessee or sublessee) by the REIT, the Company or any of their respective
Subsidiaries, including, without limitation, the Unencumbered Properties and any
Data Center Property.
“Recipient”: the Administrative Agent and any Lender.
“Recourse Indebtedness”: as of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to REIT or any of its
Subsidiaries. Recourse Indebtedness shall not include Non-Recourse Indebtedness.
“Register”: as defined in Section 11.6(b).
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation”: the obligation of the applicable Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.
“Reimbursement Percentage”: as defined in Section 3.5.
“REIT”: CyrusOne Inc., a Maryland corporation.
“REIT Status”: with respect to a Person, its status and qualification to be
taxed as a real estate investment trust as defined in Section 856(a) of the
Code.
“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.


43

--------------------------------------------------------------------------------





“Release”: as defined in Section 4.18(c)(iii).
“Relevant Governmental Body”: the Federal Reserve Board and/or the NYFRB, or a
committee officially endorsed or convened by the Federal Reserve Board and/or
the NYFRB or, in each case, any successor thereto.
“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding,
(ii) the Revolving Dollar Commitments then in effect or, if the Revolving Dollar
Commitments have been terminated, the Revolving Dollar Extensions of Credit then
outstanding and (iii) the Revolving Multicurrency Commitments then in effect or,
if the Revolving Multicurrency Commitments have been terminated, the Revolving
Multicurrency Extensions of Credit then outstanding.
“Requirement of Law”: as to any Person, the certificate of incorporation and
by‑laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Revolving Commitment Fees”: as defined in Section 2.6(b).
“Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.
“Revolving Commitment Increase”: as defined in Section 2.4(b).
“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.
“Revolving Commitments”: each of the Revolving Dollar Commitments and the
Revolving Multicurrency Commitments.
“Revolving Dollar Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Dollar Loans and participate in Dollar Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth under the heading “Revolving Dollar Commitment” opposite such Lender’s
name on Schedule 1.1A or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The original amount of the Revolving Dollar
Commitments is $950,000,000650,000,000.
“Revolving Dollar Extensions of Credit”: as to any Revolving Dollar Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount of
all Revolving Dollar Loans held by such Lender then outstanding and (b) such
Lender’s Revolving Percentage of the L/C Obligations then outstanding under the
Revolving Dollar Facility.
“Revolving Dollar Lender”: each Lender that has a Revolving Dollar Commitment or
that holds Revolving Dollar Loans.
“Revolving Dollar Loans”: as defined in Section 2.4(a)(i).
“Revolving Extensions of Credit”: the Revolving Dollar Extensions of Credit or
the Revolving Multicurrency Extensions of Credit, as applicable.


44

--------------------------------------------------------------------------------





“Revolving Facilities”: each of the Revolving Dollar Facility and the Revolving
Multicurrency Facility.
“Revolving Foreign Currency Loans”: Revolving Loans denominated in Acceptable
Revolving Foreign Currencies.
“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.
“Revolving Loans”: each of the Revolving Dollar Loans and the Revolving
Multicurrency Loans.
“Revolving Multicurrency Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Multicurrency Loans and participate in
Multicurrency Letters of Credit in an aggregate principal and/or face amount
such that the Dollar Equivalent thereof does not exceed the amount set forth
under the heading “Revolving Multicurrency Commitment” opposite such Lender’s
name on Schedule 1.1A or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The original amount of the Revolving Multicurrency
Commitments is $750,000,000.
“Revolving Multicurrency Extensions of Credit”: as to any Revolving
Multicurrency Lender at any time, an amount equal to the sum of (a) the
aggregate principal amount of all Revolving Multicurrency Loans held by such
Lender then outstanding and (b) such Lender’s Revolving Percentage of the L/C
Obligations then outstanding under the Revolving Multicurrency Facility.
“Revolving Multicurrency Lender”: each Lender that has a Revolving Multicurrency
Commitment or that holds Revolving Multicurrency Loans.
“Revolving Multicurrency Loans”: as defined in Section 2.4(a)(iib).
“Revolving Percentage”: as to any Revolving Lender at any time and in respect of
any Revolving Facility, the percentage which such Lender’s Revolving Commitment
of such Revolving Facility then constitutes of the aggregate Revolving
Commitments under such Revolving Facility or, at any time after the Revolving
Commitments in respect of such Revolving Facility shall have expired or
terminated, the percentage which the aggregate principal amount of such Lender’s
Revolving Loans then outstanding under such Revolving Facility constitutes of
the aggregate principal amount of the Revolving Loans then outstanding under
such Revolving Facility, provided that, in the event that the Revolving Loans
are paid in full prior to the reduction to zero of the aggregate Revolving
Extensions of Credit under such Revolving Facility, the Revolving Percentages
shall be determined in a manner designed to ensure that the other outstanding
Revolving Extensions of Credit under such Revolving Facility shall be held by
the Revolving Lenders under such Revolving Facility on a comparable basis.
Notwithstanding the foregoing, when a Defaulting Lender shall exist, (i) in the
case of Section 2.21, the Revolving Lenders’ Revolving Percentages shall be
determined without regard to any Defaulting Lender’s Revolving Commitment and
(ii) in the case of the defined terms “Revolving Dollar Extensions of Credit”,
“Revolving Multicurrency Extensions of Credit” and “Revolving Extensions of
Credit” (other than as used in Section 2.21(d), the defined term “L/C
Obligations” (for purposes of Section 3.10), Section 2.4(a), Section 3.4(a) and
Section 3.5, the Revolving Lenders’ Revolving Percentages shall be adjusted to
give effect to any reallocation effected pursuant to Section 2.21(d).
“Revolving Termination Date”: the Original Revolving Termination Date, as such
date may be extended pursuant to Section 2.4(c).


45

--------------------------------------------------------------------------------





“S&P”: S&P Global Inc.
“Sale Repurchase Asset”: any real property asset that is the subject of a Sale
Repurchase Lease Transaction.
“Sale Repurchase Lease Transaction”: any transaction pursuant to which a
Combined Entity conveys record title to a real property asset to a governmental
entity and then leases such asset back from the governmental entity where
(i) such Combined Entity can repurchase the conveyed asset at any time for
nominal consideration; (ii) no Indebtedness is incurred by any Combined Entity
under GAAP; provided that, if the structure of any such transaction requires the
issuance of bonds by the applicable governmental entity, such bonds are
purchased by a Combined Entity as consideration for the applicable real property
transfer and the amounts receivable by a Combined Entity on such bonds
approximately equals the rent payable under the applicable Lease; (iii) no net
payments in excess of $1,000,000 in the aggregate for any given fiscal year are
required to be made to any third party as a result of such transaction and the
corresponding Sale Repurchase Lease Transaction Documents (other than real
property taxes and customary closing costs and fees); and (iv) such transaction,
however structured, is on terms customary for similar transactions in the
applicable jurisdiction.
“Sale Repurchase Lease Transaction Documents”: leases, indentures and such other
documents that are customarily required for a transaction of that type and that
satisfy the requirements of the definition of Sale Repurchase Lease Transaction.
“Sanctions Laws and Regulations”: any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC or any successor to OFAC carrying out
functions similar to the foregoing, the United States Department of State, the
Office of the United States Treasury, the United Nations Security Council, the
European Union or Her Majesty’s Treasury.
“SEC”: the Securities and Exchange Commission or any successor thereto.
“Secured Recourse Indebtedness”: as of any date of determination, any
Consolidated Secured Indebtedness which is recourse to REIT or any of its
Subsidiaries. Secured Recourse Indebtedness shall not include any Unsecured
Indebtedness or Non-Recourse Indebtedness.
“Securities Act”: the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Senior Managing Agents”: as defined in the preamble hereto.
“Senior Notes”: the Company’s 5.000% Senior Notes Due 2024 in the aggregate
principal amount of up to $500,000,000 and 5.375% Senior Notes due 2027 in the
aggregate principal amount of up to $300,000,000, issued by the Company under
the Senior Notes Documents from time to time, and the Indebtedness represented
thereby, including Senior Notes into which such notes may be exchanged in
accordance with the provisions of the Senior Notes Documents.
“Senior Notes Documents”: each of the Senior Notes Indentures and all other
instruments, agreements and other documents evidencing or governing the Senior
Notes or providing for any guarantee or other right in respect thereof, in each
case as the same may be amended, restated, supplemented, substituted, replaced,
refinanced or otherwise modified from time to time.


46

--------------------------------------------------------------------------------





“Senior Notes Indenture”: each of (i) that certain Indenture dated as of March
17, 2017 among the Company and CyrusOne Finance Corp., as Issuers, the
guarantors a party thereto, Wells Fargo Bank, N.A., as Trustee relating to the
issuance by the Company of the 5.000% Senior Notes due 2024 and (ii) that
certain Indenture dated as of March 17, 2017 among the Company and CyrusOne
Finance Corp., as Issuers, the guarantors a party thereto, Wells Fargo Bank,
N.A., as Trustee relating to the issuance by the Company of the 5.375% Senior
Notes due 2027.
“Seven-Year Term Commitment”: as to any Lender, the obligation of such Lender,
if any, to make a Seven-Year Term Loan to the Company in a principal amount not
to exceed the amount set forth under the heading “Seven-Year Term Commitment”
opposite such Lender’s name on Schedule 1.1A. The original aggregate amount of
the Seven-Year Term Commitments is $300,000,000.
“Seven-Year Term Facility”: as defined in the definition of “Facility”.
“Seven-Year Term Lender”: each Lender that has a Seven-Year Term Commitment or
that holds a Seven-Year Term Loan.
“Seven-Year Term Loan”: as defined in Section 2.1(a)(iii).
“Seven-Year Term Loan Maturity Date”: March 28, 2025.
“Seven-Year Term Percentage”: as to any Seven-Year Term Lender at any time, the
percentage which such Lender’s Seven-Year Term Commitment then constitutes of
the aggregate Seven-Year Term Commitments (or, at any time after the Closing
Date, the percentage which the aggregate principal amount of such Lender’s
Seven-Year Term Loans then outstanding constitutes of the aggregate principal
amount of the Seven-Year Term Loans then outstanding).
“Singapore Dollars” or “S$”: the lawful currency of Singapore.
“SOFR”: with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.
“SOFR-Based Rate”: SOFR, Compounded SOFR or Term SOFR.
“Specified Jurisdictions”: each of Canada, the United Kingdom, Ireland, France,
Spain, Italy, Germany, Netherlands, Belgium, Switzerland, Luxembourg, Australia,
New Zealand, Japan, Singapore, Hong Kong, Hungary, the Czech Republic, Poland,
Sweden, Finland, Norway, Mexico, Chile, Brazil, Colombia and such other
jurisdictions as may be approved by the Required Lenders.
“Specified Time”: with respect to (a) any Eurodollar Loan denominated in Euro,
11:00 A.M. Brussels time, (b) any Eurodollar Loan denominated in Canadian
Dollars, 10:00 A.M. Toronto time, (c) any Eurodollar Loan denominated in
Australian Dollars, 11:00 A.M. Sydney, Australia time, (d) any Eurodollar Loan
denominated in Hong Kong Dollars, 11:00 A.M. Hong Kong time, (e) any Eurodollar
Loan denominated in Singapore Dollars, 12:00 P.M. London time, and (f) any
Eurodollar Loan denominated in Dollars, Pounds, Japanese Yen or Swiss Francs,
11:00 A.M. London time.
“Stabilized Property”: any Data Center Property that has been finally completed
and is not a Development Property or is deemed a Stabilized Property in
accordance with the definition of “Development


47

--------------------------------------------------------------------------------





Property”. Once a project becomes a Stabilized Property under this Agreement, it
shall remain a Stabilized Property.
“State”: (a) Any state of the United States of America and (b) the District of
Columbia.
“Subsidiary”: as to any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP. For the avoidance of doubt, a Controlled Joint
Venture that owns or leases an Unencumbered Property shall be deemed to be a
Subsidiary of the Company.
“Subsidiary Borrower”: any Subsidiary that becomes a Subsidiary Borrower in
accordance with Section 2.23, other than any Subsidiary that has ceased to be a
Subsidiary Borrower as provided in Section 2.23.
“Subsidiary Borrower Agreement”: a Subsidiary Borrower Agreement substantially
in the form of Exhibit H-1.
“Subsidiary Borrower Termination”: a Subsidiary Borrower Termination
substantially in the form of Exhibit H-2.
“Subsidiary Guarantor”: each Subsidiary of the Company (including any Controlled
Joint Venture) that becomes a Pparty to the Guarantee Agreement as of the date
of this Agreement (other than REIT, General Partner and the Company), and any
Additional Subsidiary Guarantorpursuant to a Joinder Agreement in accordance
with Section 2.24.
“Swiss Francs” or “SFr”: the lawful currency of Switzerland.
“Syndication Agent”: as defined in the preamble hereto.
“TARGET Day”: any day on which (i) TARGET2 is open for settlement of payments in
Euro and (ii) banks are open for dealings in deposits in Euro in the London
interbank market.
“TARGET2”: the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“Taxable REIT Subsidiary”: any Subsidiary of the Company that is a “taxable REIT
subsidiary” within the meaning of Section 856(l) of the Code or a Subsidiary of
such Taxable REIT Subsidiary.
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Extension Options”: as defined in Section 2.1(d).
“Term Extension Request”: as defined in Section 2.1(d)(i).


48

--------------------------------------------------------------------------------





“Term Facilities”: the Five-Year2023 Term Facility and the Seven-Year2025 Term
Facility.
“Term Lender”: each of the Five-Year2023 Term Lenders and the Seven-Year2025
Term Lenders.
“Term Loan”: each of the Five-Year2023 Term Loans and the Seven-Year2025 Term
Loans.
“Term SOFR”: the forward-looking term rate based on SOFR that has been selected
or recommended by the Relevant Governmental Body.
“Termination Date”: the date on which (a) the Commitments shall have been
terminated or expired, (b) the principal of and interest on each Loan, all fees
and all other expenses or amounts payable under any Loan Document (other than in
respect of contingent indemnification or expense reimbursement claims and
similar contingent obligations for which no claim has been made or asserted)
shall have been paid in full in cash and (c) any Obligations in respect of
Letters of Credit or consisting of indemnification obligations for which a claim
has been made or asserted have been cash collateralized as provided herein or
otherwise satisfied in a manner reasonably acceptable to the Administrative
Agent (including by delivery of a standby letter of credit reasonably acceptable
to the Administrative Agent in the amount of required cash collateral).
“Threshold Amount”: $50,000,000.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Dollar Extensions of Credit and the Revolving Multicurrency Extensions
of Credit outstanding at such time.
“Transactions”: the execution, delivery and performance by each Borrower and
each Guarantor of the Loan Documents to which it is to be a party, the borrowing
of Loans, the use of the proceeds thereof and the issuance of Letters of Credit
under the Loan Documents.
“Transferee”: any Assignee or Participant.
“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
“UK Financial Institution”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means, with respect to any currency, the
Benchmark Replacement for such currency excluding the Benchmark Replacement
Adjustment for such currency; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
“Unconsolidated Affiliate”: in respect of any Person, any other Person in whom
such Person holds an Investment, (a) which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, (b) which is not a


49

--------------------------------------------------------------------------------





Subsidiary of such first Person, and (c) which is an Affiliate of such first
Person; provided that Unconsolidated Affiliates shall exclude all Excluded
Unconsolidated Affiliates.
“Unencumbered Asset Value”: on a Consolidated basis for the Company and the
Unencumbered Property Subsidiaries (or all of the Company’s Subsidiaries as
applicable under clause (d)), Unencumbered Asset Value shall mean the sum of
(without duplication with respect to any Unencumbered Property):
(a)    the Capitalized Value of any Unencumbered Property owned by the Company
or an Unencumbered Property Subsidiary (including any Leased Property or
property leased under a Ground Lease) for the prior four consecutive fiscal
quarters most recently ended which is a Stabilized Property; plus
(b)    the book value determined in accordance with GAAP of all Unencumbered
Properties acquired by the Company or any Unencumbered Property Subsidiary
(including any Leased Property or property leased under a Ground Lease) during
the four consecutive fiscal quarters most recently ended; provided that the
Company shall have the right to make an irrevocable election to value such
property at its Capitalized Value after the Company has owned or leased such
property for at least one calendar quarter; plus
(c)    the book value determined in accordance with GAAP of all Land Assets and
Development Properties that are Unencumbered Properties owned by the Company or
any Unencumbered Property Subsidiary (including any property leased under a
Ground Lease); and
(d)    the aggregate amount of all Unrestricted Cash and Cash Equivalents of
(i) the Company, the Subsidiary Guarantors and each Unencumbered Property
Subsidiary and (ii) up to $5,000,000 in the aggregate in Unrestricted Cash and
Cash Equivalents of any other Subsidiaries, in each case as of the date of
determination determined in accordance with GAAP. For the avoidance of doubt,
Ancillary Office shall not be included in the determination of Unencumbered
Asset Value.
Unencumbered Asset Value may be adjusted as provided in Section 6.17. Without
limiting or affecting any other provision hereof, Unencumbered Asset Value shall
not include any income or value associated with Real Estate which is not
operated or intended to be operated principally as a Data Center Property. For
purposes of this definition, to the extent that Unencumbered Asset Value
(i) attributable to Leased Properties would exceed 25% of the Unencumbered Asset
Value, (ii) attributable to Development Properties would exceed 1520% of the
Unencumbered Asset Value, (iii) attributable to Unencumbered Properties located
in Specified JurisdictionsBrazil, Chile, Colombia and Mexico, collectively,
would exceed 5015% of the Unencumbered Asset Value, (iv) attributable to
Unencumbered Properties located in Non-Specified Jurisdictions would exceed 20%
of the Unencumbered Asset Value, (v) attributable to Unencumbered Properties
which are on Ground Leases would exceed 35% of the Unencumbered Asset Value, and
(vvi) attributable to Leased Properties, Land Assets and properties owned or
leased by Controlled Joint Ventures would exceed 40% of the Unencumbered Asset
Value, and (vi) attributable to properties owned or leased by subsidiaries of
the REIT or Controlled Joint Ventures, in each case, that are Permitted
Non-Guarantor Subsidiaries would exceed 25% of the Unencumbered Asset Value,
then in each case such excess shall be excluded from the calculation of
Unencumbered Asset Value; provided that in the event Borrower receives an
Investment Grade Rating, the limitation on the amount of Unencumbered Asset
Value attributable to Unencumbered Properties located in Specified Jurisdictions
set forth in clause (iii) shall cease to apply and be of no further force or
effect. The Borrower. The Company may not include in the calculation of
Unencumbered Asset Value (1) any Unencumbered Asset Value attributable to
Unencumbered Properties located in Non-Specified Jurisdictions; provided that in
the event Borrower receives an Investment Grade


50

--------------------------------------------------------------------------------





Rating, (x) the foregoing limitation shall cease to apply and be of no further
force or effect, and (y) the Borrower may include Unencumbered Asset Value
attributable to Unencumbered Properties located in Non-Specified Jurisdictions,
provided that if such amount would exceed 20% of the Unencumbered Asset Value,
then such excess shall be excluded from the calculation of Unencumbered Asset
Value and (2) any Unencumbered Asset Value attributable to Subsidiaries that are
not Guarantors unless such Subsidiaries are Permitted Non-Guarantor Subsidiaries
(and the Unencumbered Asset Value attributable to Permitted Non-Guarantor
Subsidiaries shall be subject to the limitation set forth in clause (vi) above).
With respect to any Unencumbered Controlled Joint Venture Property, only the
Controlled Joint Venture Value shall be included in determining Unencumbered
Asset Value.
“Unencumbered Controlled Joint Venture Property”: any Eligible Real Estate
included in the determination of Unencumbered Asset Value that is owned or
leased by a Controlled Joint Venture.
“Unencumbered Net Operating Income”: for any period of determination, Net
Operating Income from Unencumbered Properties; provided, however, that if the
Net Operating Income (i) attributable to Leased Properties would exceed 25% of
the aggregate Unencumbered Net Operating Income, (ii) attributable to
Development Properties would exceed 1520% of the aggregate Unencumbered Net
Operating Income, (iii) attributable to Unencumbered Properties located in
Specified JurisdictionsBrazil, Chile, Colombia and Mexico, collectively, would
exceed 5015% of the aggregate Unencumbered Net Operating Income,
(iv) attributable to Unencumbered Properties located in Non-Specified
Jurisdictions would exceed 20% of the Unencumbered Net Operating Income,
(v) attributable to Unencumbered Properties which are on Ground Leases would
exceed 35% of the aggregate Unencumbered Net Operating Income, and
(vvi) attributable to Leaseds Properties, Land Assets and properties owned or
leased by Controlled Joint Ventures would exceed 40% of the Unencumbered Net
Operating Income, and (vi) attributable to properties owned or leased by
subsidiaries of the REIT or Controlled Joint Ventures, in each case, that are
Permitted Non-Guarantor Subsidiaries would exceed 25% of the Unencumbered Net
Operating Income, then in each case such excess shall be excluded from the
calculation of Unencumbered Net Operating Income; provided that from and after
the Investment Grade Rating Trigger Date, the limitation on the amount of
Unencumbered Net Operating Income attributable to Unencumbered Properties
located in Specified Jurisdictions set forth in clause (iii) shall cease to
apply and be of no further force or effect. The Company may not include in the
calculation of Unencumbered Net Operating Income (1) any Unencumbered Net
Ooperating Income attributable to Unencumbered Properties located in
Non-Specified Jurisdictions; provided that from and after the Investment Grade
Rating Trigger Date, (x) the foregoing limitation shall cease to apply and be of
no further force or effect, and (y) the Company may include Unencumbered Net
Operating Income attributable to Unencumbered Properties located in
Non-Specified Jurisdictions, provided that if such amount would exceed 20% of
the Unencumbered Net Operating Income, then such excess shall be excluded from
the calculation of Unencumbered Net Operating Income and (2) any Unencumbered
Net Operating Income attributable to Subsidiaries that are not Guarantors unless
such Subsidiaries are Permitted Non-Guarantor Subsidiaries (and the Unencumbered
Net Operating Income attributable to Permitted Non-Guarantor Subsidiaries shall
be subject to the limitation set forth in clause (vi) above).
“Unencumbered Property”: Unencumbered Property shall mean any Eligible Real
Estate which satisfies all conditions set forth in Section 6.17. An Unencumbered
Controlled Joint Venture Property may be an Unencumbered Property subject to the
terms thereof. The initial properties designated by the Company as the
Unencumbered Properties are described on Schedule 1.2 hereto. Notwithstanding
the foregoing, any Real Estate not meeting the conditions set forth in
Section 6.17 which is owned or leased by the Company or an Unencumbered Property
Subsidiary may become an Unencumbered Property if approved by the Required
Lenders in their reasonable discretion.


51

--------------------------------------------------------------------------------





“Unencumbered Property Debt Yield”: the quotient of (a) Unencumbered Net
Operating Income from Unencumbered Properties included in the calculation of
Unencumbered Asset Value for the most recent fiscal quarter, annualized, divided
by (b) Consolidated Total Adjusted Unsecured Indebtedness, expressed as a
percentage.
“Unencumbered Property Subsidiary”: a Wholly Owned Subsidiary of the Company or
Controlled Joint Venture that directly owns or leases an Unencumbered Property.
“United States”: the United States of America.
“Unrestricted Cash and Cash Equivalents”: as to any Person as of any date of
determination, the sum of (a) the aggregate amount of Unrestricted cash and
(b) the aggregate amount of Unrestricted Cash Equivalents (valued at fair market
value). As used in this definition, “Unrestricted” means the specified asset is
not “restricted” on the balance sheet of such Person.
“Unsecured Indebtedness”: Indebtedness of a Person outstanding at any time which
is not Consolidated Secured Indebtedness.
“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing:
(a)    the sum of the products obtained by multiplying (i) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by
(b)    the then outstanding principal amount of such Indebtedness.
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Equity
Interests of which (other than directors’ qualifying shares or similar third
party share agreements required by law) are owned by such Person directly and/or
through other Wholly Owned Subsidiaries.
“Withholding Agent”: any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers”: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule. and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
1.2.    Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.


52

--------------------------------------------------------------------------------





(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined therein
and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof), (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Equity Interests, securities, revenues,
accounts, leasehold interests and contract rights, (v) references to agreements
or other contractual obligations shall, unless otherwise specified, be deemed to
refer to such agreements or contractual obligations as amended, supplemented,
restated or otherwise modified from time to time, and (vi) references to laws,
rules or regulations herein shall, unless otherwise specified, be deemed to
refer to such law, rule or regulation as amended, supplemented, restated or
otherwise modified from time to time.
(c)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant hereunder, all financial ratios
and tests (including Indebtedness, Consolidated EBITDA, Gross Asset Value,
Unencumbered Asset Value, Unencumbered Net Operating Income and, in each case,
any financial calculations or components required to be made or included
therein) shall be calculated on a Pro Forma Basis for the most recent fiscal
quarter for which financial statements have been delivered pursuant to
Section 6.4 prior to the relevant date of determination.
(d)    For so long as, with respect to any Sale Repurchase Asset, the Sale
Repurchase Lease Transaction Documents related thereto are not amended or
modified in a way that would (i) adversely affect the ability of any Combined
Party to repurchase such Sale Repurchase Asset for nominal consideration or
(ii) cause the related Sale Repurchase Lease Transaction to no longer meet the
terms of the definition of “Sale Repurchase Lease Transaction”, the Lenders
agree that such property shall be treated as being owned in fee (despite that
the ownership interest is a leasehold interest) by the applicable Combined
Parties for all purposes under this Agreement; provided, however, that, in any
calculations under this Agreement related to a Sale Repurchase Asset owned by a
Combined Party that is not a Wholly Owned Subsidiary of the Company (a
“Non-Wholly Owned Entity”), such calculations shall only give credit for the pro
rata share (based upon the percentage of equity owned by the Company or any of
its Wholly Owned Subsidiaries in such Non-Wholly Owned Entity) of such Sale
Repurchase asset owned by such Non-Wholly Owned Entity.
(e)    The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular


53

--------------------------------------------------------------------------------





provision of this Agreement, and Section, Schedule and Exhibit references are to
this Agreement unless otherwise specified.
(f)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
1.3.    Interest Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto, or replacement rate therefor
SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS
1.3.    Interest Rates; Eurodollar Notification. The interest rate on a Loan
denominated in Dollars or an Acceptable Foreign Currency may be derived from an
interest rate benchmark that is, or may in the future become, the subject of
regulatory reform. Regulators have signaled the need to use alternative
benchmark reference rates for some of these interest rate benchmarks and, as a
result, such interest rate benchmarks may cease to comply with applicable laws
and regulations, may be permanently discontinued, and/or the basis on which they
are calculated may change. The interest rate on Eurodollar Loans denominated in
Dollars, Pounds, Japanese Yen and Swiss Francs is determined by reference to the
Eurodollar Rate, which is derived from the London interbank offered rate. The
London interbank offered rate is intended to represent the rate at which
contributing banks may obtain short-term borrowings in the applicable currency
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans denominated in Dollars, Pounds, Japanese Yen or Swiss Francs.
In light of this eventuality, public and private sector industry initiatives are
currently underway to identify new or alternative reference rates to be used in
place of the London interbank offered rate. Upon the occurrence of a Benchmark
Transition Event or an Early Opt-In Election with respect to any applicable
currency, Section 2.14(b) provides a mechanism for determining an alternative
rate of interest for Loans denominated in such currency. The Administrative
Agent will promptly notify the Company, pursuant to Section 2.14(e), of any
change to the reference rate for any currency upon which the interest rate on
Eurodollar Loans denominated in such currency is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “Eurodollar Rate” or with respect to any alternative or
successor rate thereto, or replacement rate thereof (including, without
limitation, (i) any such alternative, successor or replacement rate implemented
pursuant to Section 2.14, whether upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 2.14(c)), including whether
the composition or characteristics of any such alternative, successor or
replacement reference rate for any currency will be similar to, or produce the
same value or economic equivalence of, the Eurodollar Rate for Loans denominated
in such currency or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.
ARTICLE II
AMOUNT AND TERMS OF COMMITMENTS


54

--------------------------------------------------------------------------------





2.1.    Term Commitments. (a) (i) Subject to the terms and conditions hereof,
each Five-Year2023 Term Lender severally agrees to make five-year2023 term loans
(each, a “Five-Year2023 Term Loan”) to the Company in Dollars on the
ClosingAmendment Effective Date in an aggregate amount such that the
Five-Year2023 Term Loans of such Lender do not exceed the Five-Year2023 Term
Commitment of such Lender.
(ii)    Subject to the terms and conditions hereof, each Five-Year Term Lender
severally agrees to make additional Five-Year Term Loans (each a “Delayed Draw
Term Loan”) to the Company in Dollars or Acceptable Delayed Draw Foreign
Currencies from time to time during the Delayed Draw Availability Period in an
aggregate principal amount such that the Dollar Equivalent thereof does not
exceed the amount of such Lender’s Delayed Draw Term Commitment.
(iii)    Subject to the terms and conditions hereof, each Seven-Year2025 Term
Lender severally agrees to make a seven-year2025 term loan (each, a
“Seven-Year2025 Term Loan”) to the Company in Dollars on the ClosingAmendment
Effective Date in an aggregate amount such that the principal amount thereof
does not exceed the amount of the Seven-Year2025 Term Commitment of such Lender.
(iviii)    The Term Loans denominated in Dollars may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Company and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.10. The Term Loans
denominated in Acceptable Foreign Currencies shall be Eurodollar Loans. Each
Term Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the applicable
Lender to make such Loan and the obligation of the Borrowers to repay such Loan
in accordance with the terms of this Agreement.
(b)    (i) The Company may at any time or from time to time after the
ClosingAmendment Effective Date, by notice to the Administrative Agent, request
one or more additional tranches of Term Loans (which may be in the form of
additional Five-Year2023 Term Loans or Seven-Year2025 Term Loans or in the form
of one or more new tranches with differing maturities) (the “Incremental Term
Loans” and such borrowing, an “Incremental Extension of Credit”); provided that
(i) after giving effect to the making of any Incremental Term Loans and any
Revolving Commitment Increases incurred substantially simultaneously therewith,
the sum of (x) the aggregate principal amount of outstanding Term Loans, (y) the
Total Revolving Extensions of Credit and (c) outstanding and undrawn
Commitments, does not exceed $4,000,000,000 and (ii) upon the effectiveness of
any Incremental Amendment referred to below, no Default or Event of Default
shall exist. The Dollar Equivalent of each Incremental Extension of Credit shall
be in an aggregate principal amount that is not less than $25,000,000 or such
lower amount if such amount represents all remaining availability under the
limit set in this Section 2.1(b). The Incremental Term Loans shall rank pari
passu in right of payment with the Term Loans. The Incremental Term Loans
(i) shall not mature earlier than the Five-Year2023 Term Loan Maturity Date and
shall have a Weighted Average Life to Maturity no shorter than the remaining
Weighted Average Life to Maturity of the Five-Year2023 Term Loans, (ii) the
Incremental Term Loans shall not have mandatory prepayment provisions that are
different than those applicable to the Five-Year2023 Term Loans or
Seven-Year2025 Term Loans (other than any such mandatory prepayment provisions
that are applicable only after the Five-Year2023 Term Loan Maturity Date or
Seven-Year2025 Term Loan Maturity Date, as applicable) and (iii) except as set
forth above and below, shall be treated substantially the


55

--------------------------------------------------------------------------------





same as the Term Loans (in each case, including with respect to voluntary
prepayments); provided that (x) (subject to clause (i) above) the interest
rates, fees, amortization schedule and maturity applicable to the Incremental
Term Loans shall be determined by the Borrower and the lenders thereof and
(y) to the extent such terms applicable to the Incremental Term Loans are not
consistent with the then existing Term Loans (except as permitted by the
immediately preceding clause (x)) such terms shall be mutually agreed to by the
Company and the Administrative Agent.
(ii)    Each notice from the Company pursuant to this Section shall set forth
the requested amount and proposed terms of the relevant Incremental Extension of
Credit. The Company may arrange for any such increase to be provided by one or
more Lenders (each Lender so agreeing to an increase in its Term Commitment, an
“Increasing Term Lender”), or by one or more new banks, financial institutions
or other entities (each such new bank, financial institution or other entity, an
“Augmenting Term Lender”); provided that (i) each Augmenting Term Lender shall
be subject to the approval of the Company and the Administrative Agent (such
approval by the Administrative Agent not to be unreasonably withheld) and
(ii) (x) in the case of an Increasing Term Lender, the Company, the
Administrative Agent and such Increasing Term Lender execute an agreement
substantially in the form of Exhibit F hereto, and (y) in the case of an
Augmenting Term Lender, the Company and such Augmenting Term Lender execute an
agreement substantially in the form of Exhibit G hereto. For the avoidance of
doubt, no existing Lender will be required to provide any Incremental Term Loans
and the Company shall have no obligation to offer any existing Lender the
opportunity to provide any commitment for any Incremental Term Loans.
(iiic)    Commitments in respect of Incremental Term Loans shall become
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Company, each Lender agreeing to provide such Commitment, if
any, each Increasing Term Lender, if any, each Augmenting Term Lender, if any,
and the Administrative Agent. The Incremental Amendment may, without the consent
of any other Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Company, to effect the provisions of this
Section.  The making of any loans pursuant to any Incremental Amendment shall
not be effective unless on the date thereof (each, an “Incremental Facility
Closing Date”), after giving effect to such Incremental Extension of Credit
(i) the conditions set forth in Section 5.2 are satisfied (or, with respect to
Incremental Term Loans used to finance an acquisition or investment (or
refinance, replace, modify, repay, redeem, refund, renew or extend Indebtedness
in connection therewith) or to refinance, replace, modify, repay, redeem,
refund, renew or extend Indebtedness permitted by this Agreement, as of the date
of consummation of such acquisition or refinancing, replacement, modification,
repayment, redemption, refunding, renewal or extension of such Indebtedness,
(x) the Limited Conditionality Representations are true and correct in all
material respects (unless such representation relates solely to an earlier date,
in which case such representation shall be true and correct as of such date) and
(y) no Event of Default under Section 9.1(a), (b), (h), (i) or (j) shall have
occurred and be continuing), (ii) the Administrative Agent shall have received
documents consistent with those delivered on the Closing Date under
Section 5.1(e) as to the corporate power and authority of the Company to borrow
hereunder after giving effect to such increase, (iii) the Administrative Agent
shall have received an opinion of counsel, addressed to the Lenders and the
Administrative Agent, relating to the due authorization, execution and delivery
of the Incremental Amendment and such other opinions as the Administrative Agent
may reasonably request and (iv) such other conditions as the Company and the
Lender(s) of


56

--------------------------------------------------------------------------------





Incremental Term Loans may agree. The Company will use the proceeds of the
Incremental Term Loans for any purpose not prohibited by this Agreement.
(d)    The Company shall have (x) an option (the “2024 Extension Option”) to
extend the Original 2023 Term Loan Maturity Date of the 2023 Term Facility to
March 29, 2024 (the “2024 Extended Maturity Date”) and (y) if the 2024 Extension
Option is exercised, an option (the “2025 Extension Option”; and together with
the 2024 Extension Option, the “Term Extension Options”) to extend the 2024
Extended Maturity Date of the 2023 Term Facility to March 29, 2025, which
extensions shall in each case be subject to satisfaction of the following
conditions precedent:
(i)    The Company shall have delivered written notice of such request (the
“Term Extension Request”) to the Administrative Agent (x) with respect to the
2024 Extension Option, not earlier than the date that is 120 days prior to the
Original 2023 Term Loan Maturity Date and not later than the date that is 30
days prior to the Original 2023 Term Loan Maturity Date and (y) with respect to
the 2025 Extension Option, not earlier than the date that is 120 days prior to
the 2024 Extended Maturity Date and not later than the date that is 30 days
prior to the 2024 Extended Maturity Date. Any such Term Extension Request shall
be irrevocable and binding on the Company and the other Borrowers.
(ii)    Upon each exercise of a Term Extension Option, the Company shall pay to
the Administrative Agent for the pro rata accounts of the 2023 Term Lenders an
extension fee in an amount equal to 0.10% of the 2023 Term Loans outstanding on
the Original 2023 Term Loan Maturity Date (in the case of the 2024 Extension
Option) or outstanding on the 2024 Extended Maturity Date (in the case of the
2025 Extension Option), which fee shall, when paid, be fully earned and
non-refundable under any circumstances.
(iii)    With respect to the 2024 Extension Option, (x) on the date of the Term
Extension Request in respect thereof and on the Original 2023 Term Loan Maturity
Date, no Default or Event of Default shall have occurred and be continuing and
(y) each of the representations and warranties made by any Loan Party in the
Loan Documents shall be true and correct in all material respects (unless such
representations and warranties are already so qualified in which case, such
representations and warranties shall be true and correct in all respects) on and
as of the date the Term Extension Request in respect thereof is given and on and
as of the Original 2023 Term Loan Maturity Date, in each case as if made on and
as of such date unless such representation relates solely to an earlier date, in
which case such representation shall be true and correct as of such date.
(iv)    With respect to the 2025 Extension Option, (x) on the date of the Term
Extension Request in respect thereof and on the 2024 Extended Maturity Date, no
Default or Event of Default shall have occurred and be continuing and (y) each
of the representations and warranties made by any Loan Party in the Loan
Documents shall be true and correct in all material respects (unless such
representations and warranties are already so qualified in which case, such
representations and warranties shall be true and correct in all respects) on and
as of the date the Term Extension Request in respect thereof is given and on and
as of the 2024 Extended Maturity Date, in each case as if made on and as of such
date unless such representation relates solely to an earlier date, in which case
such representation shall be true and correct as of such date.


57

--------------------------------------------------------------------------------





2.2.    Procedure for Term Loan Borrowing. (a) With respect to any borrowing of
Term Loans on the ClosingAmendment Effective Date, the Company shall give the
Administrative Agent irrevocable notice by telephone (which telephonic notice
shall be confirmed promptly by hand delivery, telecopy or electronic notice),
hand delivery, telecopy or electronic notice (which notice must be received by
the Administrative Agent prior to (x) prior to 10:00 A.M., New York City time
one Business Day prior to the anticipated ClosingAmendment Effective Date in
respect of ABR Loans and (y) 10:00 A.M., New York City time, three Business Days
prior to the anticipated ClosingAmendment Effective Date in respect of
Eurocurrency Loans) requesting that the Term Lenders make the Term Loans on the
ClosingAmendment Effective Date and specifying, with respect to each Facility,
(i) the amount and currency of Term Loans to be borrowed, (ii) the respective
lengths of the initial Interest Period therefor and (iii) the applicable account
of the Company to which such funds shall be credited or disbursed. The Term
Loans made on the ClosingAmendment Effective Date shall initially be Eurodollar
Loans. Upon receipt of such notice the Administrative Agent shall promptly
notify each Term Lender thereof. Not later than 12:00 Noon, New York City time,
on the ClosingAmendment Effective Date each Term Lender shall make available to
the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the Term Loan or Term Loans to be made by such Lender
(it being understood that the Commitments and Loans are being reallocated on the
Amendment Effective Date and in lieu of making funds available, each Lender may,
in coordination with the Administrative Agent, purchase from other Lenders
portions of the outstanding Loans of such other Lenders so that after giving
effect to such purchases and the fundings hereunder, each Lender holds
outstanding 2023 Term Loans in accordance with its 2023 Term Percentage and 2025
Term Loans in accordance with its 2025 Term Percentage). Such borrowing will
then be made available to the Company by the Administrative Agent crediting or
disbursing the aggregate of the amounts made available to the Administrative
Agent by the Term Lenders, and in like funds as received by the Administrative
Agent, to the account set forth by the Company in the applicable borrowing
notice.
(b)    With respect to any borrowing of Delayed Draw Term Loans, the Company may
borrow under the Delayed Draw Term Commitments during the Delayed Draw
Availability Period on any Business Day, provided that (x) the Company shall
give the Administrative Agent irrevocable notice by telephone (which telephonic
notice shall be confirmed promptly by hand delivery, telecopy or electronic
notice), hand delivery, telecopy or electronic notice (which notice must be
received by the Administrative Agent (a) prior to 12:00 Noon, New York City
time, three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans denominated in Dollars, (b) prior to 12:00 Noon, London time,
three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans denominated in an Acceptable Delayed Draw Foreign Currency, or
(c) prior to 10:00 A.M., New York City time on the requested Borrowing Date, in
the case of ABR Loans), specifying (i) the amount, Type and currency of Delayed
Draw Term Loans to be borrowed, (ii) the requested Borrowing Date, (iii) in the
case of Eurodollar Loans, the respective amounts of each such Type of Loan and
the respective lengths of the initial Interest Period therefor and (iv) the
applicable account of the Company to which such funds shall be credited or
disbursed and (y) no more than three borrowings of Delayed Draw Term Loans may
be made during the Delayed Draw Availability Period (it being understood that
borrowings of Delayed Draw Term Loans in multiple currencies on the same
Business Day shall be considered one borrowing). Each borrowing of Delayed Draw
Term Loans shall be in an amount equal to (x) in the case of ABR Loans,
$1,000,000 or an integral multiple of $250,000 in excess thereof (or, if the
then aggregate Delayed Draw Term Commitments are less than $1,000,000, such
lesser amount), (y) in the case of Eurodollar Loans denominated in Dollars,
$1,000,000 or an integral multiple of $250,000 in excess thereof and (z) in the
case of Eurodollar Loans denominated in an Acceptable Delayed Draw Foreign
Currency, the minimum amount (and integral multiples in excess thereof)
specified on the Administrative Schedule in respect of such


58

--------------------------------------------------------------------------------





currency. Upon receipt of any such notice from the Company, the Administrative
Agent shall promptly notify each Five-Year Term Lender thereof. Each Five-Year
Term Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Company at (i) with
respect to Delayed Draw Term Loans denominated in Dollars, the Funding Office
prior to 2:00 P.M., New York City time, and (ii) with respect to Delayed Draw
Term Loans denominated in Acceptable Delayed Draw Foreign Currencies, the London
Funding Office prior to 12:00 Noon, London time, in each case on the Borrowing
Date requested by the Company in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Company
by the Administrative Agent crediting or disbursing the aggregate of the amounts
made available to the Administrative Agent by the Five-Year Term Lenders, and in
like funds as received by the Administrative Agent, to the account set forth by
the Company in the applicable borrowing notice.
2.3.    Repayment of Term Loans. (a) The Five-Year2023 Term Loans of each Lender
shall be due and payable on the Five-Year2023 Term Loan Maturity Date.
(b)    The Seven-Year2025 Term Loans of each Lender shall be due and payable on
the Seven-Year2025 Term Loan Maturity Date.
2.4.    Revolving Commitments. (a)(i) Subject to the terms and conditions
hereof, each Revolving Dollar Lender severally agrees to make revolving credit
loans (“Revolving Dollar Loans”) to the Borrowers in Dollars from time to time
during the Revolving Commitment Period in an aggregate principal amount at any
one time outstanding which, when added to such Lender’s Revolving Percentage of
L/C Obligations then outstanding under the Revolving Dollar Facility, does not
exceed the amount of such Lender’s Revolving Dollar Commitment.
(ii) Subject to the terms and conditions hereof, each Revolving Multicurrency
Lender severally agrees to make revolving credit loans (“Revolving Multicurrency
Loans”) to the Borrowers in Dollars or Acceptable Revolving Foreign Currencies
from time to time during the Revolving Commitment Period in an aggregate
principal amount at any one time outstanding the Dollar Equivalent of which,
when added to such Lender’s Revolving Percentage of the Dollar Equivalent of L/C
Obligations then outstanding under the Revolving Multicurrency Facility, does
not exceed the amount of such Lender’s Revolving Multicurrency Commitment.
(iii)     During the Revolving Commitment Period the Borrowers may use the
Revolving Commitments by borrowing, prepaying the Revolving Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Revolving Loans denominated in Dollars may from time to time be Eurodollar
Loans or ABR Loans, as determined by the applicable Borrower and notified to the
Administrative Agent in accordance with Sections 2.5 and 2.10. The Revolving
Foreign Currency Loans shall be Eurodollar Loans. Each Revolving Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the applicable Lender to make such
Loan and the obligation of the Borrowers to repay such Loan in accordance with
the terms of this Agreement.
(b)    The Company may from time to time elect to increase the Revolving Dollar
Commitments or the Revolving Multicurrency Commitments (a “Revolving Commitment
Increase”)


59

--------------------------------------------------------------------------------





in a minimum amount of $25,000,000 or such lower amount if such amount
represents all remaining availability under the limit set in this Section 2.4(b)
so long as, after giving effect thereto and any Incremental Extensions of Credit
incurred substantially simultaneously therewith, the sum of (x) the aggregate
principal amount of outstanding Term Loans, (y) the Total Revolving Extensions
of Credit and (cz) the outstanding and undrawn Commitments, does not exceed
$4,000,000,000. The Company may arrange for any such increase to be provided by
one or more Lenders (each Lender so agreeing to an increase in its Revolving
Commitment, an “Increasing Revolving Lender”), or by one or more new banks,
financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Revolving Lender”), to increase
their existing Revolving Commitments, or extend Revolving Commitments, as the
case may be, provided that (i) each Augmenting Revolving Lender, shall be
subject to the approval of the Company and the Administrative Agent (such
approval by the Administrative Agent not to be unreasonably withheld) and
(ii) (x) in the case of an Increasing Revolving Lender, the Borrowers and such
Increasing Revolving Lender execute an agreement substantially in the form of
Exhibit F hereto, and (y) in the case of an Augmenting Revolving Lender, the
Borrowers and such Augmenting Revolving Lender execute an agreement
substantially in the form of Exhibit G hereto. Increases and new Revolving
Commitments created pursuant to this clause shall become effective on the date
agreed by the Company, the Administrative Agent (such approval by the
Administrative Agent not to be unreasonably withheld) and the relevant
Increasing Revolving Lenders or Augmenting Revolving Lenders and the
Administrative Agent shall notify each Revolving Lender thereof. Notwithstanding
the foregoing, no increase in the Revolving Commitments (or in the Revolving
Commitment of any Lender), shall become effective under this paragraph unless,
(i) on the proposed date of the effectiveness of such increase, the conditions
set forth in paragraphs (a) and (b) of Section 5.2 shall be satisfied or waived
by the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by an Authorized Officer
of the Company, (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Closing Date under Section 5.1(e) as to
the corporate power and authority of the Borrowers to borrow hereunder after
giving effect to such increase, (iii) the Administrative Agent shall have
received an opinion of counsel, addressed to the Lenders and the Administrative
Agent, relating to the due authorization, execution and delivery of the
Incremental Amendment and such other opinions as the Administrative Agent may
reasonably request and (iv) such other conditions as the Company and the
Lender(s) of Revolving Commitment Increases may agree. On the effective date of
any increase in the Revolving Commitments, (i) each relevant Increasing
Revolving Lender and Augmenting Revolving Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Revolving
Lenders under the applicable Facility, as being required in order to cause,
after giving effect to such increase and the use of such amounts to make
payments to such other Revolving Lenders, the portion of the outstanding
Revolving Loans under the applicable Facility of each Revolving Lender under
such Facility equal its Revolving Percentage of such outstanding Revolving
Loans, and (ii) the Borrowers shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans under the applicable Facility as of the date of any
increase in the Revolving Commitments in respect of such Facility (with such
reborrowing to consist of the Types of Revolving Loans, with related Interest
Periods if applicable, specified in a notice delivered by the Company in
accordance with the requirements of Section 2.5). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence in respect of each
Eurodollar Loan shall be subject to indemnification by the applicable Borrowers
pursuant to the provisions of Section 2.18 if the deemed payment occurs other
than on the last day of the related Interest Periods. For the avoidance of
doubt, no existing Lender will be required to provide any Revolving Commitment
Increase and the Company shall have no obligation to offer any existing Lender
the opportunity to provide any commitment for any Revolving Commitment Increase.


60

--------------------------------------------------------------------------------





(c)    The Company shall have the one-time right and option to extend the
Revolving Termination Date to March 29, 20232025, upon satisfaction of the
following conditions precedent, which must be satisfied prior to the
effectiveness of any extension of the Revolving Termination Date:
(i)    The Company shall have delivered written notice of such request (the
“Extension Request”) to the Administrative Agent not earlier than the date that
is 120 days prior to the Original Revolving Termination Date and not later than
the date that is 30 days prior to the Original Revolving Termination Date. Any
such Extension Request shall be irrevocable and binding on the Company and the
other Borrowers.
(ii)    The Company shall pay to the Administrative Agent for the pro rata
accounts of the Revolving Lenders in accordance with their respective Revolving
Commitments an extension fee in an amount equal to 0.10% of the Revolving
Commitments outstanding on the Original Revolving Termination Date, which fee
shall, when paid, be fully earned and non-refundable under any circumstances.
(iii)    On the date the Extension Request is given and on the Original
Revolving Termination Date, no Default or Event of Default shall have occurred
and be continuing.
(iv)    Each of the representations and warranties made by any Loan Party in the
Loan Documents shall be true and correct in all material respects (unless such
representations and warranties are already so qualified in which case, such
representations and warranties shall be true and correct in all respects) on and
as of the date the Extension Request is given and on and as of the Original
Revolving Termination Date, in each case as if made on and as of such date
unless such representation relates solely to an earlier date, in which case such
representation shall be true and correct as of such date.
(d)    The Borrowers shall repay all outstanding Revolving Loans on the
Revolving Termination Date.
2.5.    Procedure for Revolving Loan Borrowing. The Borrowers may borrow under
the Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower requesting such Loans shall give the
Administrative Agent irrevocable notice by telephone (which telephonic notice
shall be confirmed promptly by hand delivery, telecopy or electronic notice),
hand delivery, telecopy or electronic notice (which notice must be received by
the Administrative Agent (a) in the case of Eurodollar Loans denominated in
Dollars, prior to 12:00 Noon, New York City time, three Business Days prior to
the requested Borrowing Date, (b) in the case of Eurodollar Loans denominated in
Acceptable Revolving Foreign Currencies (other than Australian Dollars, Hong
Kong Dollars and Singapore Dollars), prior to 12:00 Noon, London time, three
Business Days prior to the requested Borrowing Date, (c) in the case of
Eurodollar Loans denominated in Australian Dollars, Hong Kong Dollars or
Singapore Dollars, prior to 12:00 Noon, London time, four Business Days prior to
the requested Borrowing Date, or (d) in the case of ABR Loans, prior to 10:00
A.M., New York City time, on the requested Borrowing Date), specifying (i) the
amount, Type and currency of Revolving Loans to be borrowed and whether such
Revolving Loan shall be a Revolving Dollar Loan or a Revolving Multicurrency
Loan, (ii) the requested Borrowing Date, (iii) in the case of Eurodollar Loans,
the respective amounts of each such Type of Loan and the respective lengths of
the initial Interest Period therefor and (iv) the applicable account of the
applicable Borrower to which funds will be credited or disbursed. Each borrowing
under the Revolving Commitments shall be in an amount equal to (x) in the case
of ABR Loans, $1,000,000 or an integral multiple of $250,000 in excess thereof
(or, if the then aggregate


61

--------------------------------------------------------------------------------





Available Revolving Commitments under the relevant Revolving Facility are less
than $1,000,000, such lesser amount), (y) in the case of Eurodollar Loans
denominated in Dollars, $1,000,000 or an integral multiple of $250,000 in excess
thereof and (z) in the case of Eurodollar Loans denominated in an Acceptable
Revolving Foreign Currency, the minimum amount (and integral multiples in excess
thereof) specified on the Administrative Schedule in respect of such currency.
Upon receipt of any such notice from a Borrower, the Administrative Agent shall
promptly notify each applicable Revolving Lender thereof. Each applicable
Revolving Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the applicable Borrower
at (i) with respect to Revolving Loans denominated in Dollars, the Funding
Office prior to 2:00 P.M., New York City time, and (ii) with respect to
Revolving Foreign Currency Loans, the London Funding Office prior to 12:00 Noon,
London time, in each case on the Borrowing Date requested by the applicable
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the applicable Borrower by the
Administrative Agent crediting or disbursing the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent to the account of such Borrower set
forth in the applicable borrowing notice. On the Amendment Effective Date, the
Revolving Commitments of the Lenders are being reallocated in accordance with
the terms hereof.  To facilitate such reallocation, each Lender may, in
coordination with the Administrative Agent, purchase from the other Lenders such
portions of outstanding Loans so that, after giving effect to such purchases and
the fundings hereunder, each Lender holds such Lender’s Revolving Percentage in
all outstanding Revolving Loans.
2.6.    Facility Fees, etc.2.6.    Commitment Fees, etc.(a) Subject to Section
2.6(b), the Company agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee (the “Commitment Fee”) for the period
from and including the date hereof to the last day of the Revolving Commitment
Period, computed at the applicable Commitment Fee Rate on the sum of (i) the
average daily amount of the Available Revolving Commitment in respect of the
Revolving Dollar Facility of such Lender and (ii) the average daily amount of
the Available Revolving Commitment in respect of the Revolving Multicurrency
Facility of such Lender, in each case during the period for which payment is
made, payable quarterly in arrears on each Fee Payment Date, commencing on the
first such date to occur after the date hereof.
(b)    From and after the Investment Grade Pricing Date, the Commitment Fee
shall not accrue (but any accrued Commitment Fee shall be payable as provided in
Section 2.6(a)), and from such date and thereafter, the(a)    Company agrees to
pay to the Administrative Agent: (i) for the ratable account of each Revolving
Dollar Lender a facility fee for the period from and including the Investment
Grade Rating Pricingthe Amendment Effective Date to the last day of the
Revolving Commitment Period, computed at the Facility Fee Rate on the aggregate
Revolving Dollar Commitments, and (ii) for the ratable account of each Revolving
Multicurrency Lender a facility fee for the period from and including the
Investment Grade Rating Pricingthe Amendment Effective Date to the last day of
the Revolving Commitment Period, computed at the Facility Fee Rate on the
aggregate Revolving Multicurrency Commitments, in each payable quarterly in
arrears on each Fee Payment Date, commencing on the first such date to occur on
or after the Investment Grade PricingAmendment Effective Date.
(c)    From and after the date that is 91 days after the Closing Date, the
Company agrees to pay to the Administrative Agent for the account of each
Five-Year Term Lender a commitment fee for the period from and including such
date to the last day of the Delayed Draw Availability Period, computed at 0.25%
per annum on the average daily amount of the Available Delayed Draw Term
Commitment of such Lender during the period for which payment is made,


62

--------------------------------------------------------------------------------





payable quarterly in arrears on each Fee Payment Date, commencing on the first
such date to occur on or after the date that is 91 days after the Closing Date.
(db)    The Company agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
2.7.    Termination or Reduction of Commitments. (a) The Company shall have the
right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Dollar Commitments or the Revolving
Multicurrency Commitments or, from time to time, to reduce the amount of the
Revolving Dollar Commitments or the Revolving Multicurrency Commitments in whole
or in part; provided that no such termination or reduction of Revolving
Commitments shall be permitted to the extent that, after giving effect thereto
and to any prepayments of the Revolving Loans made on the effective date
thereof, the aggregate Revolving Extensions of Credit in respect of the
applicable Revolving Facility would exceed the aggregate Revolving Commitments
under such Revolving Facility. Any such reduction shall be in an amount equal to
$5,000,000, or an integral amount of $1,000,000 in excess thereof, and shall
reduce permanently the applicable Revolving Commitments then in effect. Such
notice of termination or reduction may be conditioned on the effectiveness of
other credit facilities, a Change of Control or any other financing or sale
transaction.
(b)    The Company shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Delayed Draw Term
Commitments or, from time to time, to reduce the amount of the Delayed Draw Term
Commitments. Any such reduction shall be in an amount equal to $5,000,000 or an
integral multiple of $1,000,000 in excess thereof (or, if the applicable Delayed
Draw Term Commitment is less than such amount, such lesser amount), and shall
reduce permanently the Delayed Draw Term Commitments then in effect. Such notice
of termination or reduction may be conditioned on the effectiveness of other
credit facilities, a Change of Control or any other financing or sale
transaction.
(cb)    The Five-Year2023 Term Commitments (other than the Delayed Draw Term
Commitments) shall terminate in full upon the making of the Five-Year2023 Term
Loans on the ClosingAmendment Effective Date.
(dc)    The Seven-Year2025 Term Commitments shall terminate in full upon the
making of the Seven-Year2025 Term Loans on the ClosingAmendment Effective Date.
(e)    The Delayed Draw Term Commitments shall terminate in full on the Delayed
Draw Termination Date.
2.8.    Optional Prepayments. (a)The Borrowers may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty (subject
to Section 2.8(b)), upon irrevocable notice delivered by telephone (confirmed
promptly by telecopy or electronic mail), telecopy or electronic mail to the
Administrative Agent no later than (x) 11:00 A.M., New York City time, three
Business Days prior thereto in the case of Eurodollar Loans denominated in
Dollars, (y) no later than 11:00 A.M., London time, three Business Days prior
thereto, in the case of Eurodollar Loans denominated in Acceptable Foreign
Currencies, and (z) no later than 11:00 A.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify (i) the
date and amount of prepayment, (ii) the applicable Facility being prepaid,
(iii) the currency of the Loans being prepaid and (iv) whether the prepayment is
of Eurodollar Loans or ABR Loans; provided that any such prepayment may be
conditioned on the effectiveness of other credit facilities, a Change of Control
or any other financing or sale transaction; provided further,


63

--------------------------------------------------------------------------------





that if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto (or, notwithstanding whether any prepayment
notice is conditional, is not prepaid after the giving of notice in respect of
such prepayment), the applicable Borrower shall also pay any amounts owing
pursuant to Section 2.18. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
ABR Loans) accrued interest to such date on the amount prepaid. Amounts to be
applied in connection with prepayments made pursuant to this Section 2.9 shall
be applied to the prepayment of the Term Loans in accordance with
Section 2.15(b). Partial prepayments of Term Loans and Revolving Loans shall be
in an aggregate principal amount of $1,000,000 or an integral multiple of
$250,000 in excess thereof (in the case of Term Loans and Revolving Loans
denominated in Dollars). Partial prepayments of Term Loans and Revolving Loans
denominated in Acceptable Foreign Currencies shall be in aggregate principal
amounts (and integral multiples in excess thereof) specified on the
Administrative Schedule in respect of the applicable currency.
(b)    In the event that the Company makes any prepayment of Seven-Year Term
Loans pursuant to this Section 2.8 on or prior to the second anniversary of the
Closing Date, the Company shall pay to the Administrative Agent, for the ratable
account of each Seven-Year Term Lender, (i) if such prepayment occurs on or
prior to the one-year anniversary of the Closing Date, a prepayment premium
equal to 2.00% of the principal amount of the Seven-Year Term Loans so prepaid
and (ii) if such prepayment occurs after the one-year anniversary of the Closing
Date but on or prior to the second anniversary of the Closing Date, a prepayment
premium equal to 1.00% of the principal amount of the Seven-Year Term Loans so
prepaid.
2.9.    Mandatory Prepayments and Commitment Reductions. (a) If, on any
Calculation Date, the aggregate Revolving Extensions of Credit under any
Revolving Facility exceed the aggregate Revolving Commitments under such
Revolving Facility, and the aggregate Revolving Extensions of Credit under such
Revolving Facility exceed the aggregate Revolving Commitments under any
Revolving Facility for four consecutive Business Days thereafter, then on such
fourth Business Day thereafter, the Borrowers shall, within two Business Days
after the Company’s receipt of notice thereof, immediately repay such of the
outstanding Revolving Extensions of Credit under such Revolving Facility in an
aggregate principal amount such that, after giving effect thereto, the aggregate
Revolving Extensions of Credit under such Revolving Facility do not exceed the
aggregate Revolving Commitments under such Revolving Facility.
(b)    Amounts to be applied in connection with prepayments made pursuant to
this Section 2.9 shall be applied to the prepayment of the Revolving Loans under
the applicable Revolving Facility in accordance with Section 2.15(c). Each
prepayment of the Loans under this Section 2.9 shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.
2.10.    Conversion and Continuation Options.
(a)    The Borrowers may elect from time to time to convert Eurodollar Loans to
ABR Loans by giving the Administrative Agent prior irrevocable notice by
telephone (confirmed promptly by hand delivery, telecopy or electronic mail),
hand delivery, telecopy or electronic mail of such election no later than 11:00
A.M., New York City time, on the Business Day preceding the proposed conversion
date, provided that any such conversion of Eurodollar Loans may only be made on
the last day of an Interest Period with respect thereto. The Borrowers may elect
from time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice by telephone (confirmed promptly
by hand delivery, telecopy or electronic mail), hand


64

--------------------------------------------------------------------------------





delivery, telecopy or electronic mail of such election no later than 11:00 A.M.,
New York City time, on the third Business Day preceding the proposed conversion
date (which notice shall specify the length of the initial Interest Period
therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.
(b)    Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the applicable Borrower
giving irrevocable notice by telephone (confirmed promptly by hand delivery,
telecopy or electronic mail), hand delivery, telecopy or electronic mail to the
Administrative Agent, in accordance with the applicable provisions of the term
“Interest Period” set forth in Section 1.1, of the length of the next Interest
Period to be applicable to such Loans, provided that no Eurodollar Loan
denominated in Dollars under a particular Facility may be continued as such when
any Event of Default has occurred and is continuing and the Administrative Agent
has or the Majority Facility Lenders in respect of such Facility have determined
in its or their sole discretion not to permit such continuations, and provided,
further, that (i) if the applicable Borrower shall fail to give any required
notice as described above in this paragraph, thesuch Borrower shall be deemed to
have requested a continuation of the applicable Eurodollar Loan as a Eurodollar
Loan with an Interest Period of one month with respect thereto and (ii) if such
continuation is not permitted pursuant to the preceding proviso such Loans
denominated in Dollars shall be automatically converted to ABR Loans on the last
day of such then expiring Interest Period and such Loans denominated in
Acceptable Foreign Currencies shall be continued as Eurodollar Loans with a
one-month Interest Period. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.
2.11.    Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to (i) in respect of Loans denominated in
Dollars, $1,000,000 or an integral multiple of $250,000 in excess thereof and
(ii) in respect of Loans denominated in an Acceptable Foreign Currency, the
minimum amount (and integral multiples in excess thereof) specified on the
Administrative Schedule in respect of the applicable currency and (b) no more
than ten10 Eurodollar Tranches shall be outstanding at any one time.
2.12.    Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.
(b)    Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.
(c)    (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise) or if an Event of Default under
Section 9.1(h), (i) or (j) has occurred and is continuing, all outstanding Loans
and Reimbursement Obligations (whether or not overdue) shall bear interest at a
rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans under the Revolving Dollar Facility plus 2%, and


65

--------------------------------------------------------------------------------





(ii) if all or a portion of any interest payable on any Loan or Reimbursement
Obligation or any commitmentfacility fee or other amount payable hereunder shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to ABR Loans under the relevant Facility plus 2% (or,
in the case of any such other amounts that do not relate to a particular
Facility, the rate then applicable to ABR Loans under the Revolving Dollar
Facility plus 2%), in each case, with respect to clause (i) (with respect to a
non-payment Default) and clause (ii) above, from the date of such non‑payment
until such amount is paid in full (as well after as before judgment) and with
respect to clause (i) with respect to an Event of Default under Section 9.1(h),
(i) or (j), from the date of the occurrence of such Event of Default until such
Event of Default has been waived (as well after as before judgment).
(d)    Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.
2.13.    Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to (i) ABR Loans the rate of
interest on which is calculated on the basis of the Prime Rate and
(ii) Eurodollar Loans denominated in Pounds, Canadian Dollars, Australian
Dollars, Hong Kong Dollars or Singapore Dollars, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Company and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Company and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Company, deliver to the
Company a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.12(a).
2.14.    Inability to DetermineAlternate Rate of Interest Rate. (a) If prior to
the first day of any Interest Period:
(i)     the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrowers) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Base Rate or Eurodollar Rate, as
applicable (including because the Eurodollar Screen Rate is not available or
published on a current basis) for the applicable currency and such Interest
Period,; provided that no Benchmark Transition Event in respect of such currency
shall have occurred at such time; or
(ii)     the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Base
Rate or Eurodollar Rate, as applicable, determined or to be determined for the
applicable currency and such Interest Period will not adequately and fairly
reflect the cost to such Lenders (as conclusively


66

--------------------------------------------------------------------------------





certified by such Lenders) of making or maintaining their affected Loans in such
currency during such Interest Period (each of clause (ai) and (bii), a “Market
Disruption Event”),; then
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Company and the relevant Lenders as soon as practicable thereafter. If such
notice is given (1) with respect to Loans denominated in Dollars, (x) any
Eurodollar Loans under the relevant Facility requested to be made on the first
day of such Interest Period shall be made as ABR Loans, (y) any Loans under the
relevant Facility that were to have been converted on the first day of such
Interest Period to Eurodollar Loans shall be continued as ABR Loans and (z) any
outstanding Eurodollar Loans under the relevant Facility shall be converted, on
the last day of the then-current Interest Period, to ABR Loans and, (2) with
respect to Loans denominated in Canadian Dollars, (x) any Eurodollar Loans under
the relevant Facility requested to be made on the first day of such Interest
Period shall be made as Canadian Prime Rate Loans and (y) any outstanding
Eurodollar Loans under the relevant Facility shall be converted, on the last day
of the then-current Interest Period, to Canadian Prime Rate Loans and (3) with
respect to Loans denominated in a currency that is not Dollars or Canadian
Dollars, (x) any Loans in the affected currency requested to be made on the
first day of such Interest Period shall not be made and (2y) any outstanding
Loans in the affected currency shall continue to bear interest at the rate most
recently in effect with respect to such Loans; provided that, subject to Section
2.18, the Borrowers may revoke any pending request for a borrowing of,
conversion to or continuation of such Eurodollar Loans. Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans in the
applicable currency under the relevant Facility shall be made or continued as
such, nor (with respect to Loans denominated in Dollars) shall any Borrower have
the right to convert Loans under the relevant Facility to Eurodollar Loans;
provided that during any period in which a Market Disruption Event is in effect,
the Company may request that the Administrative Agent request the Majority
Facility Lenders to confirm that the circumstances giving rise to the Market
Disruption Event continue to be in effect; provided that (A) the Company shall
not be permitted to submit any such request more than once in any 30-day period
and (B) nothing contained in this Section 2.14 or the failure to provide
confirmation of the continued effectiveness of such Market Disruption Event
shall in any way affect the Administrative Agent’s or the Majority Facility
Lenders’ right to provide any additional notices of a Market Disruption Event as
provided in this Section 2.14.
(b)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, with respect to any currency, the Administrative Agent
and the Company may amend this Agreement to replace the Eurodollar Rate for
Loans denominated in such currency with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Company, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of the Eurodollar Rate
for Loans denominated in any applicable currency with a


67

--------------------------------------------------------------------------------





Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date in respect of such currency.
(c)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(d)    The Administrative Agent will promptly notify the Company and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.14, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.14.
(be)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the Eurodollar Screen Rate for an applicable
currency or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which the
Eurodollar Screen Rate for an applicable currency shall no longer be used for
determining interest rates for loans, then the Administrative Agent and the
Company shall endeavor to establish an alternate rate of interest to the
Eurodollar Rate in respect of the affected currency that gives due consideration
to the then prevailing market convention for determining a rate of interest for
syndicated loans in such currency in the United States at such time, and shall
enter into an amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be applicable
(but for the avoidance of doubt, such related changes shall not include a
reduction of the Applicable Margin); provided further that, in each case, if
such alternate rate of interest as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 9.02, (A) if the affected
currency is Dollars, any amendment pursuant to the above shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Majority Facility Lenders of any affected
Facility stating that such Majority Facility Lenders object to such amendment
and (B) if the affected currency is any currency other than Dollars, such
alternate rate of interest shall not be effective until consented to by the
Required Lenders. Until an alternate rate of interest shall be determined in
accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 2.14(b), only to the extent
the Eurodollar Screen Rate for the applicable currency and such Interest Period
is not available or published at such time on a current basis), (1) with respect
to Loans denominated inUpon the Company’s receipt of notice of the commencement
of a Benchmark Unavailability Period with respect to the Eurodollar Rate in
respect of any applicable currency, (i)  (1) if such currency is Dollars, (x)
any Eurodollar Loans in Dollars requested to be made shall be made as ABR Loans,
(y) any


68

--------------------------------------------------------------------------------





Loans denominated in Dollars that were to have been converted on the first day
of such Interest Period to Eurodollar Loans shall be continued as ABR Loans and
(z) any outstanding Eurodollar Loans denominated in Dollars shall be converted,
on the last day of the then-current Interest Period, to ABR Loans and, (2) if
such currency is Canadian Dollars, (x) any Eurodollar Loans in Canadian Dollars
requested to be made shall be made as Canadian Prime Rate Loans and (y) any
outstanding Eurodollar Loans denominated in Canadian Dollars shall be converted,
on the last day of the then-current Interest Period, to Canadian Prime Rate
Loans and (3) with respect to Loans denominated in aany such currency that is
not Dollars or Canadian Dollars, (x) any Loans in the affected currency
requested to be made shall not be made and (y) any outstanding Loans in the
affected currency shall continue to bear interest at the rate most recently in
effect with respect to such , on the last day of the then-current Interest
Period, be converted into Dollars in an amount equal to the Dollar Equivalent of
such currency and be made as an ABR Loans.
2.15.    Pro Rata Treatment and Payments. (a) Each borrowing by the Borrowers
from the Lenders hereunder, each payment by the Borrowers on account of any
commitmentfacility fee and any reduction of the Commitments of the Lenders shall
be made pro rata according to the respective Five-Year2023 Term Percentages,
Seven-Year2025 Term Percentages or the applicable Revolving Percentages, as the
case may be, of the relevant Lenders.
(b)    Each payment (including each prepayment) by the Company on account of
principal of and interest on the Five-Year2023 Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Five-Year2023
Term Loans then held by the Five-Year2023 Term Lenders. Each payment (including
each prepayment) by the Company on account of principal of and interest on the
Seven-Year2025 Term Loans shall be made pro rata according to the respective
outstanding principal amounts of the Seven-Year2025 Term Loans then held by the
Seven-Year2025 Term Lenders. Amounts prepaid on account of the Term Loans may
not be reborrowed.
(c)    Each payment (including each prepayment) by the Borrowers on account of
principal of and interest on the Revolving Dollar Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving
Dollar Loans then held by the Revolving Dollar Lenders. Each payment (including
each prepayment) by the Borrowers on account of principal of and interest on the
Revolving Multicurrency Loans shall be made pro rata according to the respective
outstanding principal amounts of the Revolving Multicurrency Loans then held by
the Revolving Multicurrency Lenders.
(d)    All payments (including prepayments) to be made by the Borrowers
hereunder, whether on account of principal, interest, fees or otherwise (other
than in respect of the principal or interest on Loans denominated in Acceptable
Foreign Currencies), shall be made without setoff, recoupment or counterclaim
and shall be made prior to 12:00 Noon, New York City time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
Funding Office, in Dollars and in immediately available funds. All payments
(including prepayments) to be made by the Borrowers hereunder, whether on
account of principal or interest on Loans denominated in Acceptable Foreign
Currencies, shall be made without setoff, recoupment or counterclaim and shall
be made prior to 12:00 Noon, London time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the London Funding
Office, in the relevant Acceptable Foreign Currency in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business


69

--------------------------------------------------------------------------------





Day, such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.
(e)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon, at a
rate equal to the greater of (i) the NYFRB Rate and (ii) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
paragraph shall be conclusive in the absence of manifest error. If such Lender’s
share of such borrowing is not made available to the Administrative Agent by
such Lender within three Business Days after such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans under the relevant
Facility, on demand, from the applicable Borrower.
(f)    Unless the Administrative Agent shall have been notified in writing by a
Borrower prior to the date of any payment due to be made by such Borrower
hereunder that such Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that such Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by such Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average NYFRB Rate. Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the Borrowers.
2.16.    Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender (which shall, for the avoidance of doubt, include any Issuing
Lender) with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority made subsequent to the
date hereof:
(i)    shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for in each case (A) Non-Excluded Taxes and Other Taxes,
which are covered by Section 2.17, (B) changes in the rate or basis of
imposition of tax imposed on or measured by the net income of such Lender,
franchise taxes in lieu of such net income taxes and branch profits taxes,
(C) Taxes attributable to such Lender’s failure to comply with the requirements
of


70

--------------------------------------------------------------------------------





paragraph (d), (e), (f) or (i) of Section 2.17, (D) that are United States
withholding taxes imposed under FATCA or (E) that are United States withholding
taxes resulting from any Requirement of Law in effect on the date the Lender
becomes a party to this Agreement or designates a new lending office, except to
the extent that the Lender (or its assignor (if any)) was entitled, immediately
prior to such designation of a new lending office or at the time of assignment,
as applicable, to receive additional amounts from the applicable Borrower with
respect to such Non-Excluded Taxes pursuant to Section 2.17);
(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or
(iii)    shall impose on such Lender any other condition affecting this
Agreement;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans or issuing or
participating in Letters of Credit, or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Company shall promptly pay such
Lender upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Company in writing (with a copy to the Administrative
Agent) of the event by reason of which it has become so entitled.
(b)    If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity requirements or
in the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity requirements (whether or not having the force of
law) from any Governmental Authority made subsequent to the date hereof shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender, or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s, or such corporation’s policies with
respect to capital adequacy or liquidity requirements) by an amount reasonably
deemed by such Lender to be material, then from time to time, after submission
by such Lender to the Company (with a copy to the Administrative Agent) of a
written request therefor, the Company shall pay to such Lender such additional
amount or amounts as will compensate such Lender, or such corporation for such
reduction; provided, that the Company shall not be required to pay additional
amounts to compensate any Lender (i) any Non-Excluded Taxes or Other Taxes,
which are covered by Section 2.17 or (ii) any change in the rate or basis of
imposition of applicable taxes imposed on or measured by net income, franchise
taxes in lieu of such net income taxes and branch profits taxes.
(c)    Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof shall in each


71

--------------------------------------------------------------------------------





case be deemed to be a change in a Requirement of Law, regardless of the date
enacted, adopted, issued or implemented; provided that the protection of this
Section 2.16(c) shall be available to each Lender regardless of any possible
contention of the invalidity or inapplicability of the law, rule, regulation,
guideline or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for Lenders affected thereby to comply
therewith. No Lender shall be entitled to compensation under this
Section 2.16(c) with respect to any date unless it shall have notified the
Company that it will demand compensation pursuant to this Section 2.16 not more
than 90 days after the date on which it shall have become aware of such incurred
costs or reductions. Notwithstanding any other provision herein, no Lender shall
demand compensation pursuant to this Section 2.16(c) if it shall not at the time
be the general policy or practice of such Lender to demand such compensation in
similar circumstances under comparable provisions of other credit agreements, if
any.
(d)    A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Company (with a copy to the
Administrative Agent) shall set forth in reasonable detail the calculation of
such amounts and shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, (i) the Company shall
not be obligated to pay amounts under this Section 2.16, and a Lender shall not
make a claim under this Section 2.16, unless such Lender is imposing similar
charges on, or making similar claims against, other borrowers of such Lender
that are similarly situated as Borrower (if applicable) and (ii) the Company
shall not be required to compensate a Lender pursuant to this Section for any
amounts incurred more than nine months prior to the date that such Lender
notifies the Company of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect. The obligations of the Company pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.
(e)    If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
issue, make, maintain, fund or charge interest with respect to any extension of
credit to any Subsidiary Borrower or to give effect to its obligations as
contemplated by this Agreement with respect to any extension of credit to any
Subsidiary Borrower, then, upon written notice by such Lender (each such Lender
providing such notice, an “Impacted Lender”) to the Company and the
Administrative Agent:
(i)    the obligations of the Lenders hereunder to make extensions of credit to
such Subsidiary Borrower shall forthwith be (x) suspended until each Impacted
Lender notifies the Company and the Administrative Agent in writing that it is
no longer unlawful for such Lender to issue, make, maintain, fund or charge
interest with respect to any extension of credit to such Subsidiary Borrower or
(y) to the extent required by law, cancelled;
(ii)    if it shall be unlawful for any Impacted Lender to maintain or charge
interest with respect to any outstanding Loan to such Subsidiary Borrower, such
Subsidiary Borrower shall repay (or at its option and to the extent permitted by
law, assign to the Company) (x) all outstanding ABR Loans made to such
Subsidiary Borrower within three Business Days or such earlier period as
required by law and (y) all outstanding Eurodollar Loans made to such Subsidiary
Borrower on the last day of the then-current Interest Periods with respect to
such Eurodollar Loans or within such earlier period as required by law; provided
that, unless the Company otherwise elects prior to the required date of such
repayment, the Company shall


72

--------------------------------------------------------------------------------





be deemed to have requested a Revolving Loan in the form of an ABR Loan or
Eurodollar Loan, as applicable, in the amount required to be so repaid by such
Subsidiary Borrower, and the proceeds of such borrowing shall be applied by the
Administrative Agent to such required repayment;
(iii)    if it shall be unlawful for any Impacted Lender to maintain, charge
interest or hold any participation with respect to any Letter of Credit for
which such Subsidiary Borrower was the applicant therefor, such Subsidiary
Borrower shall deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the L/C Obligations with respect to such Letters of
Credit within three Business Days or within such earlier period as required by
law.
2.17.    Taxes. (a) All payments made by or on behalf of any Loan Party under
this Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, unless such taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender, as determined in good
faith by the applicable Withholding Agent, in which case (i) such amounts shall
be paid to the relevant Governmental Authority in accordance with applicable law
and (ii) if the taxes so withheld are any taxes other than net income taxes,
branch profits taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender by the jurisdiction under the
laws of which the Administrative Agent or such Lender is organized or as a
result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document) (such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, the “Non-Excluded Taxes”) or are Other Taxes, the amounts payable
by the applicable Loan Party to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes including any
such taxes imposed on amounts payable under this Section) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in this
Agreement as if such withholding or deduction had not been made, provided
further, however, that no Borrower shall be required to increase any such
amounts payable to the Administrative Agent or any Lender with respect to any
Non-Excluded Taxes (i) that are attributable to such Lender’s failure to comply
with the requirements of paragraph (d), (e), (f) or (i) of this Section,
(ii) that are United States withholding taxes imposed under FATCA or (iii) that
are United States withholding taxes resulting from any Requirement of Law in
effect on the date the Administrative Agent or such Lender becomes a party to
this Agreement or designates a new lending office, except to the extent that the
Administrative Agent or such Lender (or its assignor (if any)) was entitled,
immediately prior to such designation of a new lending office or at the time of
assignment, as applicable, to receive additional amounts from the applicable
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.
(b)    In addition, the Company shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    Whenever any Non-Excluded Taxes or Other Taxes are payable by a Borrower,
as promptly as possible thereafter such Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Borrower showing payment thereof. If (i) any


73

--------------------------------------------------------------------------------





Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority, (ii) any Borrower fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence or (iii) any Non-Excluded Taxes or Other Taxes are imposed directly
upon the Administrative Agent or any Lender, such Borrower and the Company shall
jointly and severally indemnify the Administrative Agent and the Lenders for
such amounts and any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure, in the case of (i) and (ii), or any such direct imposition, in the case
of (iii); provided that the requirement to indemnify shall apply only if the
applicable Borrower or the Company is required under this Section 2.17 to pay
additional amounts with respect to such Non-Excluded Taxes or Other Taxes.
(d)    Each Lender (or Transferee) that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to the Company and the Administrative Agent (or, in the case of a Participant,
to the Lender from which the related participation shall have been purchased)
(i) two copies of U.S. Internal Revenue Service (“IRS”) Form W-8BEN, Form
W-8BEN-E, Form W-8ECI or Form W-8IMY (together with any applicable underlying
IRS forms), (ii) in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit E and the applicable IRS Form W-8, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non‑U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on all payments by the Borrowers under this Agreement and the other Loan
Documents, or (iii) any other form prescribed by applicable requirements of U.S.
federal income tax law as a basis for claiming exemption from or a reduction in
U.S. federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable Requirements of Law to permit
the Company and the Administrative Agent to determine the withholding or
deduction required to be made. Such forms shall be delivered by each Non‑U.S.
Lender on or before the date it becomes a party to this Agreement (or, in the
case of any Participant, on or before the date such Participant purchases the
related participation) and from time to time thereafter upon the request of the
Company or the Administrative Agent. Notwithstanding any other provision of this
Section, a Non-U.S. Lender shall not be required to deliver any form pursuant to
this Section that such Non-U.S. Lender is not legally able to deliver.
(e)    A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Company (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate, provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal or commercial position of
such Lender.
(f)    The Administrative Agent and each Lender, in each case that is organized
under the laws of the United States or a state thereof, shall, on or before the
date of any payment by the Company under this Agreement or any other Loan
Document to, or for the account of, such Administrative Agent or Lender, deliver
to the Company and the Administrative Agent (or, in the case of a Participant,
to the Lender from which the related participation shall have been purchased),
two duly completed copies of Internal Revenue Service Form W-9, or successor
form, certifying


74

--------------------------------------------------------------------------------





that such Administrative Agent or Lender is a “United States Person” (as defined
in Section 7701(a)(30) of the Code) and that such Administrative Agent or Lender
is entitled to a complete exemption from United States backup withholding tax.
(g)    If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.17, it
shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.17 with respect to the Non-Excluded Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (g), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (g) the payment of which would place the indemnified
party in a less favorable net after-tax position that the indemnified party
would have been in if the tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or imposed and the indemnification
payments or additional amounts with respect to such tax had never been paid.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to any Loan Party or any other Person.
(h)    Each Lender shall indemnify the Administrative Agent, within 10 days
after demand therefor, for the full amount of (i) any taxes, levies, imposts,
duties, charges, fees, deductions, withholdings or similar charges imposed by
any Governmental Authority that are attributable to such Lender and (ii) any
taxes attributable to such Lender's failure to comply with the provisions of
Section 11.6(c) relating to the maintenance of a Participant Register, in each
case, that are payable or paid by the Administrative Agent, together with all
interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith,
whether or not such taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error; provided that if it is demonstrated to the
reasonable satisfaction of the Administrative Agent that any Lender has overpaid
in respect of any such amounts due, the Administrative Agent shall reimburse
such Lender for such overpaid amount. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).
(i)    If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including


75

--------------------------------------------------------------------------------





as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Company or the Administrative Agent as
may be necessary for the Company and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender's obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this paragraph (i),
"“FATCA"” shall include any amendments made to FATCA after the date of this
Agreement.
(j)    Each Lender agrees that if any form or certification it previously
delivered under this Section expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Company and the Administrative Agent in writing of its legal inability to do so.
(k)    For purposes of this Section 2.17, the term “Lender” includes any other
Issuing Lender and the term “applicable law” includes FATCA.
(l)    The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
2.18.    Indemnity. Each Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by such Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after such Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by such Borrower in making any prepayment of or
conversion from Eurodollar Loans after such Borrower has given a notice thereof
in accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate setting forth the calculation in
reasonable detail as to any amounts payable pursuant to this Section submitted
to the Company by any Lender shall be conclusive in the absence of manifest
error. This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.
2.19.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs. If any
Lender shall fail to make any payment required to be made by it pursuant to
Sections 2.15(e), 2.15(f), 3.4, 3.5 or 10.5, then the Administrative Agent may,
in its discretion and notwithstanding any contrary provision hereof, (i) apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender for the benefit of the Administrative Agent or the Issuing Lender to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.


76

--------------------------------------------------------------------------------





2.20.    Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.16, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the good faith judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.16 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender.
The Company hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.16, or does not
consent to any proposed amendment, supplement, modification, consent, or waiver
of this Agreement or any other Loan Document requested by the Company which
requires the consent of all the Lenders (including such Lender’s consent) and
which has been consented to by the Required Lenders, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16 and
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.6), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such assignment
does not conflict with any Requirement of Law, (ii) the applicable Borrower
shall be liable to the assigning Lender under Section 2.18 if any Eurodollar
Loan owing to such assigning Lender by such Borrower shall be purchased other
than on the last day of the Interest Period relating thereto, (iii) until such
time as such assignment shall be consummated, the Company shall pay all
additional amounts (if any) required pursuant to Section 2.16 or 2.17(a), as the
case may be, (iv) if the assignee is not already a Lender, the Company shall
have received the prior written consent of the Administrative Agent (and if a
Revolving Commitment is being assigned, the Issuing Lender), which consent shall
not unreasonably be withheld, (v) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
Letters of Credit, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts), (vi) in the case of any such assignment resulting from a claim
for compensation under Section 2.16 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments and (vii) any such assignment shall not be deemed to be a waiver of any
rights that the Borrowers, the Administrative Agent or any other Lender shall
have against the replaced Lender. No action by or consent of the replaced Lender
shall be necessary in connection with such removal or assignment, which shall be
immediately and automatically effective upon payment of such purchase price. In
connection with any such assignment, the Company, the Administrative Agent, such
replaced Lender and the replacement Lender shall otherwise comply with
Section 11.6; provided that the replaced Lender need not be a party to the
applicable Assignment and Assumption in order for such assignment to be
effective and shall be deemed to have consented to and be bound by the terms
thereof (provided that, following the effectiveness of any such assignment, the
other parties to such assignment agree to execute and deliver such documents
necessary to evidence such assignment as reasonably requested by the replaced
Lender, provided that any such documents shall be without recourse to or
warranty by the parties thereto). A Lender shall not be required to make any
such assignment and delegation if, prior


77

--------------------------------------------------------------------------------





thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.
2.21.    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Revolving
Commitments of such Defaulting Lender pursuant to Section 2.6(a), fees shall
cease to accrue on the Revolving Commitments of such Defaulting Lender pursuant
to Section 2.6(b) and fees shall cease to accrue on the unfunded portion of the
Delayed Draw Term Commitment of such Defaulting Lender pursuant to Section
2.6(c);
(a)    fees shall cease to accrue on the Revolving Commitments of such
Defaulting Lender pursuant to Section 2.6(a);
(b)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, by acceleration or otherwise) or received
by the Administrative Agent from a Defaulting Lender pursuant to Section 11.7(b)
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Lender hereunder; third, to cash collateralize the Defaulting
Lender’s LC Obligations; fourth, as the Company may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Company, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) cash collateralize the such Defaulting Lender future L/C Obligations
with respect to future Letters of Credit issued under this Agreement, in
accordance with this Section; sixth, to the payment of any amounts owing to the
Lenders or the Issuing Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or the Issuing Lenders against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender's breach of its obligations under this
Agreement or under any other Loan Document; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Disbursements under any Facility in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and amounts in respect of L/C Disbursements owed to, all
non-Defaulting Lenders that are Revolving Lenders under the applicable Facility
on a pro rata basis prior to being applied to the payment of any Loans of, or
amounts in respect of L/C Disbursements owed to, such Defaulting Lender until
such time as all Loans and funded and unfunded participations in the Borrowers’
obligations corresponding to such Defaulting Lender’s L/C Obligations are held
by the Lenders under the applicable Facility pro rata in accordance with the
Revolving Commitments in respect of


78

--------------------------------------------------------------------------------





such Facility without giving effect to clause (d) below. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto;
(c)    the Commitments of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 11.1); provided, that this clause (c) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby;
(d)    if any L/C Obligations under any Revolving Facility exist at the time
such Lender becomes a Defaulting Lender then:
(i)    all or any part of the L/C Obligations under such Revolving Facility of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders
that are Revolving Lenders under such Revolving Facility in accordance with
their respective Revolving Percentages but only to the extent the sum of the
Revolving Extensions of Credit under such Revolving Facility of all
non-Defaulting Lenders that are Revolving Lenders plus such Defaulting Lender’s
L/C Obligations under such Revolving Facility does not exceed the total of the
Revolving Commitments in respect of such Revolving Facility of non-Defaulting
Lenders;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Lender only the Borrowers’ obligations corresponding to such Defaulting
Lender’s L/C Obligations (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 9.1 for so long as such L/C Obligations are outstanding;
(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s L/C Obligations pursuant to clause (ii) above, the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3 with
respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;
(iv)    if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 3.3 shall be adjusted in accordance with such non-Defaulting Lenders’
Revolving Percentages; and
(v)    if all or any portion of such Defaulting Lender’s L/C Obligations is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Lender
or any other Lender hereunder, all Letter of Credit fees payable under
Section 3.3 with respect to such Defaulting Lender’s L/C Obligations shall be
payable to the Issuing Lender until and to the extent that such L/C Obligations
are reallocated and/or cash collateralized; and
(e)    so long as such Lender is a Defaulting Lender, the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit under any
Revolving Facility, unless it is


79

--------------------------------------------------------------------------------





satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Obligations under such Revolving Facility will be 100% covered by the
Revolving Commitments in respect of such Revolving Facility of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.21(d), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders that are Revolving Lenders under such Revolving Facility in a manner
consistent with Section 2.21(d)(i) (and such Defaulting Lender shall not
participate therein).
If (i) a Bankruptcy Event with respect to any Lender Parent shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Issuing Lender has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Lender, shall
have entered into arrangements with the Company or such Lender, satisfactory to
the Issuing Lender, to defease any risk to it in respect of such Lender
hereunder.
In the event that the Administrative Agent, the Company and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Obligations of the
Lenders under any applicable Revolving Facility shall be readjusted to reflect
the inclusion of such Lender’s Commitment in respect of such Revolving Facility
and on such date such Lender shall purchase at par such of the Loans under such
Revolving Facility of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Percentage.
2.22.    Exchange Rates. (a) No later than 1:00 P.M. (New York City time) on
each Calculation Date, the Administrative Agent shall determine the Exchange
Rate as of such Calculation Date with respect to each applicable Acceptable
Foreign Currency, provided that, upon receipt of a borrowing notice pursuant to
Section 2.2(b) or Section 2.5, the Administrative Agent shall determine the
Exchange Rate with respect to the relevant Acceptable Foreign Currency on the
related Calculation Date (it being acknowledged and agreed that the
Administrative Agent shall use such Exchange Rate for the purposes of
determining compliance with Section 2.1(a)(i), 2.1(a)(ii) or 2.4(a), as
applicable, with respect to such borrowing notice). The Exchange Rates so
determined shall become effective on the relevant Calculation Date, shall remain
effective until the next succeeding Calculation Date and shall for all purposes
of this Agreement (other than Section 11.19 and any other provision expressly
requiring the use of a current Exchange Rate) be the Exchange Rates employed in
converting any amounts between Dollars and any Acceptable Foreign Currency.
(b)    No later than 5:00 P.M. (New York City time) on each Calculation Date,
the Administrative Agent shall determine the aggregate amount of the Dollar
Equivalents of (i) the principal amounts of the Loans then outstanding and
denominated in Acceptable Foreign Currencies (after giving effect to any Loans
denominated in Acceptable Foreign Currencies to be made or repaid on such date)
and (ii) the L/C Obligations denominated in any Acceptable Foreign Currency then
outstanding.
(c)    The Administrative Agent shall promptly notify the Company of each
determination of an Exchange Rate hereunder.
2.23.    Subsidiary Borrowers. (a) After the Closing Date, the Company may
designate, subject to the provisions of this paragraph, any Wholly Owned
Subsidiary as a Subsidiary Borrower by delivery to the Administrative Agent of a
Subsidiary Borrower Agreement executed by such Subsidiary and the Company.
Promptly following receipt of any Subsidiary Borrower Agreement, the
Administrative Agent shall make


80

--------------------------------------------------------------------------------





available to each Lender a copy thereof. Unless any Revolving Lender shall
notify the Administrative Agent and the Company within 15 Business Days (or such
shorter period as agreed by the Administrative Agent and the Revolving Lenders)
of the receipt of such notice (a) that it is unlawful for such Revolving Lender
to extend credit to such Subsidiary or (b) that such Revolving Lender is
prohibited by operational or administrative procedures from extending credit
under this Agreement to Persons in the jurisdiction in which such Subsidiary is
located, such Subsidiary shall for all purposes of this Agreement, upon
satisfaction of the conditions set forth in Section 5.3, become a Subsidiary
Borrower and a party to this Agreement.
(b)    If any Lender shall notify the Administrative Agent and the Company
pursuant to Section 2.23(a) that it is unable to extend credit under this
Agreement to Persons in a particular jurisdiction, and if an amendment to this
Agreement would enable it so to extend credit without violating applicable law
and in compliance with its applicable procedures, then such Lender shall so
advise the Company and the Administrative Agent and endeavor in good faith to
agree with the Company and the Administrative Agent on an amendment to this
Agreement that would permit it so to extend credit, and upon the effectiveness
of such amendment, will withdraw the notice delivered by it pursuant to the
second preceding sentence. The parties hereto agree that any amendment referred
to in the immediately preceding sentence, if it does not adversely affect the
rights or interests of the Lenders, shall become effective if it is agreed to in
writing by such Lender, the Administrative Agent and the Company.
(c)    Upon the execution by the Company and delivery to the Administrative
Agent of a Subsidiary Borrower Termination with respect to any Subsidiary
Borrower, such Subsidiary shall cease to be a Subsidiary Borrower hereunder and
a party to this Agreement; provided that no Subsidiary Borrower Termination will
become effective as to any Subsidiary Borrower (other than to terminate such
Subsidiary Borrower’s right to make further borrowings or request the issuance
of Letters of Credit under this Agreement) at a time when any principal of or
interest on any Loan to such Subsidiary Borrower or any Letter of Credit (except
to the extent such Letter of Credit is cash collateralized in accordance with
Section 3.10 or otherwise backstopped to the reasonable satisfaction of the
applicable Issuing Lender) for which such Subsidiary Borrower is the applicant
thereof shall be outstanding hereunder. Promptly following receipt of any
Subsidiary Borrower Termination, the Administrative Agent shall make available
to each Revolving Lender a copy thereof.
2.24.    Additional Subsidiary Guarantors. (a) In the event any Domestic
Subsidiary of the REIT shall constitutethat is a Wholly Owned Subsidiary and is
a Material Subsidiary within the meaning of clause (a) of the definition
thereofbecomes a guarantor or other obligor with respect to bonds, notes,
debentures or similar debt instruments issued by the Company or REIT, the
Company shall cause such Subsidiary, as a condition to such Subsidiary’s
becoming a guarantor or other obligor with respect to such other Unsecured
Indebtedness described therein (unless such Indebtedness was incurred prior to
such Subsidiary becoming a Subsidiary Guarantor and not in contemplation of such
Subsidiary becoming a Subsidiary Guarantor, in which case such Subsidiary shall
promptly execute and deliver to the Administrative Agent a Joinder Agreement),
cause each such Subsidiarywithin 10 days, to execute and deliver to the
Administrative Agent a Joinder Agreement, and such Subsidiary shall thereby
become a Subsidiary Guarantor hereunder. In addition, in the event any Domestic
Subsidiary of the Company shall constitute a Material Subsidiary pursuant to
clause (b) of the definition thereof, the Company shall cause such Subsidiary,
within 30 days (or such later date as agreed to by the Administrative Agent) of
such Subsidiary becoming a Material Subsidiary pursuant to clause (b) of the
definition thereof, to execute and deliver to the Administrative Agent a Joinder
Agreement, and such Subsidiary shall become a Subsidiary Guarantor hereunder.
Each such Subsidiary shall be specifically authorized, in accordance with its
respective organizational documents and applicable law, to be a Guarantor
hereunder. Without limiting the terms of this agreement, the Company shall cause
all


81

--------------------------------------------------------------------------------





representations in the Loan Documents that apply to the Guarantors to be true
and correct in all material respects, with respect to such new Subsidiary
Guarantor, at the time each such Subsidiary becomes a Subsidiary Guarantor
(unless such representations apply to any earlier date). Without limiting the
terms of this Agreement, the Company shall cause all covenants in the Loan
Documents that apply to the Guarantors to be true and correct, with respect to
such new Subsidiary Guarantor, at the time each such Subsidiary becomes a
Subsidiary Guarantor. In connection with the delivery of any Joinder Agreement,
the Company shall deliver to the Administrative Agent such organizational
agreements, resolutions, consents, opinions and other documents and instruments
as the Administrative Agent may reasonably require. Notwithstanding anything in
this Agreement to the contrary, (i) Subsidiaries that are not Domestic
Subsidiaries, (ii) joint ventures, and (iii) any Subsidiary that is liable with
respect to any Secured Recourse Indebtedness (other than any Subsidiary that is
a Material Subsidiary pursuant to clause (a) of the definition thereof) and
(iv) any Foreign Subsidiary Holdco, in each case, will not be required to act as
Guarantors.
(b)    After the Closing Date, the Company may elect to have any Joint Venture
become a Subsidiary Guarantor hereunder, by having such Joint Venture execute
and deliver to the Administrative Agent a Joinder Agreement, in which case such
Joint Venture shall become a Subsidiary Guarantor hereunder.
(c)    After the Closing Date, the Company may elect to have any Foreign
Subsidiary become a Subsidiary Guarantor hereunder, by having such Foreign
Subsidiary execute and deliver to the Administrative Agent either a Joinder
Agreement or a Foreign Subsidiary Joinder Agreement, and in each such case such
Foreign Subsidiary shall become a Subsidiary Guarantor hereunder.
(d)    The Company may request in writing that the Administrative Agent release,
and the Administrative Agent shall release (subject to the terms hereof), a
Subsidiary Guarantor from the Guarantee Agreement so long as: (i) no Default or
Event of Default shall then be in existence or would occur as a result of such
release; (ii) the Administrative Agent shall have received such written request
at least five Business Days (or such shorter period to which the Administrative
Agent may agree) prior to the requested date of release together with an updated
Compliance Certificate which gives effect to such proposed release; and
(iii) the Company shall deliver to the Administrative Agent a certificate
pursuant to which an Authorized Officer of the Company certifies (together with
such other evidence as the Administrative Agent may reasonably request to
confirm) that either (A) the Company has disposed of or simultaneously with such
release will dispose of its entire interest in such Subsidiary Guarantor, all of
the assets of such Subsidiary Guarantor shall be liquidated and transferred to
the Company or another Subsidiary Guarantor, or that all of the assets of such
Subsidiary Guarantor have been or simultaneously with such release will be
contributed to an Unconsolidated Affiliate or disposed of in compliance with the
terms of this Agreement to a Person other than REIT or any of its Subsidiaries,
and the net cash proceeds from such disposition are being distributed directly
or indirectly to the Company or any Subsidiary Guarantor in connection with such
disposition; or (B) such Subsidiary Guarantor (i) will not, upon giving effect
to such requested release, be a guarantor of or otherwise liable with respect to
any other Unsecured Indebtedness of the REIT,bonds, notes, debentures or similar
debt instruments issued by the Company or any of their respective Domestic
Subsidiaries of the type described in clause (a) of the definition of Material
SubsidiaryREIT which would require it to be a Guarantor and (ii) would not be
required to be a Guarantor pursuant to clause (b) of the definition of Material
Subsidiary upon giving effect to such requested release. Delivery by the Company
to the Administrative Agent of any such request for a release shall constitute a
representation by the Company that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of


82

--------------------------------------------------------------------------------





such request) are true and correct with respect to such request. Upon the
request of the Company, the Administrative Agent shall reasonably cooperate with
the Company to confirm to the Company in writing as to whether such Subsidiary
Guarantor has been fully released from its guarantee of the Obligations, has no
further liability with respect thereto and is no longer a party to the Guarantee
Agreement. Notwithstanding the foregoing, the foregoing release provisions shall
not apply to the REIT or General Partner, which may only be released upon the
written approval of the Administrative Agent and all of the Lenders.
ARTICLE III
LETTERS OF CREDIT
(e)    Notwithstanding the terms of Section 2.24(a), (b), (c) and (d), from and
after any date that the Administrative Agent first receives written notice from
the Company that the Company has first obtained an Investment Grade Rating, then
(i) subject to the terms of this Section 2.24(e), all Material Subsidiaries
shall no longer be required to be Guarantors under this Agreement, and (ii) the
Administrative Agent shall promptly release all Subsidiaries from the Guarantee
Agreement; provided however that notwithstanding the foregoing, (A) the
Administrative Agent shall not be obligated to release any Material Subsidiary
from the Guarantee Agreement in the event that a Default or Event of Default
shall have occurred and be continuing, and (B) no Material Subsidiary shall be
released in the event that such Material Subsidiary constitutes a Material
Subsidiary within the meaning of clause (a) of the definition thereof. In the
event that at any time after the Company has an Investment Grade Rating, the
Company shall no longer have an Investment Grade Rating, the Company and REIT
shall within 30 days (or such later date as agreed to by the Administrative
Agent) after such occurrence cause all Material Subsidiaries to execute a
Joinder Agreement and shall further cause to be satisfied within such 30 day
period (or such longer period as agreed to by the Administrative Agent) all of
the provisions of Section 2.24(a) that would be applicable to the addition of a
new Guarantor. In no event shall the provisions of this Section 2.24(e) entitle
REIT or General Partner to be released from the Guarantee Agreement. For the
avoidance of doubt, if at any time during which the Company has an Investment
Grade Rating the provisions of clause (a) of the definition of Material
Subsidiary shall be applicable to a Subsidiary of the Company, the Company shall
be required to cause such Subsidiary to become a Guarantor by executing a
Joinder Agreement and comply with the provisions of Section 2.24(a) as a
condition to such Subsidiary’s becoming a guarantor or other obligor with
respect to such other Unsecured Indebtedness regardless of whether the Company
has obtained an Investment Grade Rating.
SECTION 3.    LETTERS OF CREDIT
3.1.    L/C Commitment. (a) Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Revolving Lenders set
forth in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”)
for the account of the Company and its Subsidiaries and with a Borrower as the
applicant on any Business Day during the Revolving Commitment Period in such
form as may be approved from time to time by the Issuing Lender; provided that
no Issuing Lender shall have any obligation to issue any Letter of Credit if,
after giving effect to such issuance, (i) its L/C Obligations would exceed its
Issuing Lender Commitment, (ii) the aggregate amount of L/C Obligations would
exceed the aggregate amount of L/C Commitments or (iii) the aggregate amount of
the Available Revolving Commitments under the Revolving Facility under which
such Letter of Credit is to be issued would be less than zero. Each Letter of
Credit shall be (i) either (x) a Dollar Letter of Credit and denominated solely
in Dollars or (y) a Multicurrency Letter of Credit and denominated in Dollars or
in any Acceptable Revolving Foreign Currency


83

--------------------------------------------------------------------------------





and (ii) expire no later than the earlier of (x) the first anniversary of its
date of issuance and (y) the date that is five Business Days prior to the
Revolving Termination Date, provided that any Letter of Credit with a one-year
term may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (y) above).
(b)    The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit if such issuance would conflict with, or cause the Issuing Lender or
any Applicable L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law. In addition, no Issuing Lender shall have any obligation
hereunder to issue, and shall not issue, any Letter of Credit that would result
in a violation of one or more policies of such Issuing Lender applicable to
letters of credit generally.
3.2.    Procedure for Issuance of Letter of Credit. A Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit under a Revolving
Facility by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor (with a copy to the Administrative
Agent), completed to the satisfaction of the Issuing Lender (and which
Application shall indicate whether such Letter of Credit is to be a Dollar
Letter of Credit or a Multicurrency Letter of Credit), and such other
certificates, documents and other papers and information as the Issuing Lender
may request; provided that it shall be a condition to any Letter of Credit
issuance that such Borrower shall have entered into a continuing agreement (or
other letter of credit agreement) for the issuance of letters of credit as
required by the Issuing Lender and using such Issuing Lender’s standard form (a
“Letter of Credit Agreement”). Upon receipt of any Application, the Issuing
Lender will process such Application and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall promptly issue the Letter of Credit
requested thereby (but in no event shall the Issuing Lender be required to issue
any Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Company. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Company promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice by telephone (confirmed by
telecopy or electronic mail), telecopy or electronic mail of the issuance of
each Letter of Credit (including the amount thereof).
3.3.    Fees and Other Charges. (a) Each Borrower will pay a fee on the Dollar
Equivalent of all outstanding Letters of Credit for which it is the applicant at
a per annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the applicable Revolving Facility, which fee shall be
shared ratably among the Revolving Lenders under the applicable Revolving
Facility under which such Letter of Credit is issued and payable quarterly in
arrears on each Fee Payment Date after the issuance date. In addition, each
Borrower shall pay to the Issuing Lender for its own account an issuance fee on
each Letter of Credit for which it is the applicant equal to 0.125% per annum of
the Dollar Equivalent of the amount available to be drawn under such Letter of
Credit (which fee shall not be less than $1,500 in any event), payable on the
firstquarterly in arrears on each Fee Payment Date after the issuance date. Such
fees shall be payable in Dollars.
(b)    In addition to the foregoing fees, each Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit for
which it is the applicant.


84

--------------------------------------------------------------------------------





3.4.    L/C Participations. (a) By the issuance of a Letter of Credit under any
Revolving Facility, the Issuing Lender irrevocably agrees to grant and hereby
grants to each Applicable L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each Applicable L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such Applicable L/C Participant’s
own account and risk an undivided interest equal to such Applicable L/C
Participant’s Revolving Percentage in the Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit issued under the applicable
Revolving Facility and the amount of each draft paid by the Issuing Lender
thereunder. On the Amendment Effective Date, each Applicable L/C Participant
irrevocably agrees to accept and purchase and hereby accepts and purchases from
the Issuing Lender, on the terms and conditions set forth below, for such
Applicable L/C Participant’s own account and risk an undivided interest equal to
such Applicable L/C Participant’s Revolving Percentage in the Issuing Lender’s
obligations and rights under and in respect of each Letter of Credit issued
under the applicable Revolving Facility as of the Amendment Effective Date and
the amount of each draft paid by the Issuing Lender thereunder. Each Applicable
L/C Participant in respect of any Letter of Credit agrees with the Issuing
Lender that, if a draft is paid under such Letter of Credit for which the
Issuing Lender is not reimbursed in full by the Borrower who was the applicant
in respect of such Letter of Credit in accordance with the terms of this
Agreement (or in the event that any reimbursement received by the Issuing Lender
shall be required to be returned by it at any time), such Applicable L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such Applicable L/C
Participant’s Revolving Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed (or is so returned). Each Applicable L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such Applicable L/C
Participant may have against the Issuing Lender, any Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5Article V, (iii) any adverse change in the
condition (financial or otherwise) of the Company or any other Borrower, (iv)
any breach of this Agreement or any other Loan Document by any Borrower, any
other Loan Party or any other Applicable L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
(b)    If any amount required to be paid by any Applicable L/C Participant to
the Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit is
paid to the Issuing Lender within three Business Days after the date such
payment is due, such Applicable L/C Participant shall pay to the Issuing Lender
on demand an amount equal to the product of (i) such amount, times (ii) the
daily average NYFRB Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any Applicable L/C Participant
pursuant to Section 3.4(a) is not made available to the Issuing Lender by such
Applicable L/C Participant within three Business Days after the date such
payment is due, the Issuing Lender shall be entitled to recover from such
Applicable L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to ABR Loans
under the applicable Revolving Facility. A certificate of the Issuing Lender
submitted to any Applicable L/C Participant with respect to any amounts owing
under this Section shall be conclusive in the absence of manifest error.
(c)    Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any Applicable L/C Participant its pro
rata share of such


85

--------------------------------------------------------------------------------





payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from a Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such Applicable L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such
Applicable L/C Participant shall return to the Issuing Lender the portion
thereof previously distributed by the Issuing Lender to it.
3.5.    Reimbursement Obligation of the Borrowers. If any draft is paid under
any Letter of Credit, the Borrower who was the applicant in respect of such
Letter of Credit shall reimburse the Issuing Lender for the amount of (a) the
draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by the Issuing Lender in connection with such payment, not later than
5:00 P.M., New York City time, on (i) the Business Day that the Company receives
notice of such draft, if such notice is received on such day prior to 10:00
A.M., New York City time, or (ii) if clause (i) above does not apply, the
Business Day immediately following the day that the Company receives such
notice. Each such payment shall be made to the Issuing Lender at its address for
notices referred to herein in the currency in which such Letter of Credit is
denominated and in immediately available funds. Interest shall be payable on any
such amounts from the date on which the relevant draft is paid until payment in
full at the rate set forth in (x) until the Business Day next succeeding the
date of the relevant notice, Section 2.12(b) and (y) thereafter,
Section 2.12(c); provided that if any such amount is denominated in an
Acceptable Revolving Foreign Currency for any period, such interest shall be
payable at the rate charged by the Issuing Lender for reimbursement of overdue
obligations in such Acceptable Revolving Foreign Currency owing by account
parties with similar credit profiles to that of the Company; provided, further,
that if any reimbursement is required to be paid in respect of a Letter of
Credit denominated in Dollars or an Acceptable Revolving Foreign Currency, and
such reimbursement is not made in accordance with this Section 3.5, the
applicable Borrower shall be deemed to have requested a Revolving Loan in an
equivalent amount of such owed reimbursement and in the same currency and under
the applicable Revolving Facility (provided such request would not result in the
aggregate Revolving Extensions of Credit under such Revolving Facility at such
time exceeding the aggregate Revolving Commitments in respect of such Facility)
and, to the extent so financed, the applicable Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting Revolving Loan.
If the applicable Borrower fails to make such reimbursement when due, the
Administrative Agent shall notify each applicable Revolving Lender of the
applicable disbursement, the payment then due from the applicable Borrower in
respect thereof and such Lender’s share thereof based on the Revolving
Percentages (the “Reimbursement Percentage”).  Promptly following receipt of
such notice, each Revolving Lender under the applicable Revolving Facility shall
pay to the Administrative Agent its Reimbursement Percentage of the payment then
due from the applicable Borrower, in the same manner as provided in Section 2.5
hereof with respect to Loans made by such Lender (and Section 2.5 shall apply,
mutatis mutandis, to the payment obligations of the relevant Revolving Lenders),
and the Administrative Agent shall promptly pay to the applicable Issuing Lender
the amounts so received by it from such Lenders.
3.6.    Obligations Absolute. Each Borrower’s obligations under this Section
3Article III shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, any Application or any Letter of Credit
Agreement or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section,


86

--------------------------------------------------------------------------------





constitute a legal or equitable discharge of, or provide a right of setoff
against, such Borrower's obligations hereunder. Neither the Administrative
Agent, the Lenders nor the Issuing Lender, nor any of their related parties,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Lender;
provided that the foregoing shall not be construed to excuse the Issuing Lender
from liability to the Borrowers to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages, claims in respect of
which are hereby waived by the Borrowers to the extent permitted by applicable
law) suffered by the Borrowers that are caused by the Issuing Lender's failure
to exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, bad faith or willful
misconduct on the part of the Issuing Lender (as finally determined by a court
of competent jurisdiction), the Issuing Lender shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
3.7.    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the Company
of the date and amount thereof. The responsibility of the Issuing Lender to the
Borrowers in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.
3.8.    Applications. To the extent that any provision of any Application
related to any Letter of Credit or any provision of any Letter of Credit
Agreement is inconsistent with the provisions of this Section 3Article III, the
provisions of this Section 3Article III shall apply.
3.9.    Existing Letters of Credit. Subject to the terms and conditions hereof,
each Existing Letter of Credit that is outstanding on the Closing Date and
listed on Schedule 3.9 shall, effective as of the Closing Date and without any
further action by the Borrowers, be continued as a Letter of Credit hereunder
and from and after the Closing Date shall be deemed a Letter of Credit for all
purposes hereof and shall be subject to and governed by the terms and conditions
hereof and shall cease to be outstanding under the Existing Credit Agreement.
3.10.    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with L/C Obligations representing greater than 50%
of the total L/C Obligations) demanding the deposit of cash collateral pursuant
to this paragraph, the Company shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the L/C Obligations as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any Borrower described in


87

--------------------------------------------------------------------------------





Section 9.1(h), (i) or (j). Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrowers under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Company’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Lender for L/C Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the L/C Obligations at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with L/C Obligations
representing greater than 50% of the total L/C Obligations), be applied to
satisfy other Obligations. If the Company is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Company within three Business Days after all Events of Default have been cured
or waived.
3.11.    Letters of Credit Issued for the Account of Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder supports
any obligations of, or is for the account of, a Subsidiary, or states that a
Subsidiary is the “account party,” “applicant,” “customer,” “instructing party,”
or the like of or for such Letter of Credit, and without derogating from any
rights of the applicable Issuing Lender (whether arising by contract, at law, in
equity or otherwise) against such Subsidiary in respect of such Letter of
Credit, the Borrower that is the applicant in respect thereof (i) shall
reimburse, indemnify and compensate the applicable Issuing Lender hereunder for
such Letter of Credit (including to reimburse any and all drawings thereunder)
as if such Letter of Credit had been issued solely for the account of such
Borrower and (ii) irrevocably waives any and all defenses that might otherwise
be available to it as a guarantor or surety of any or all of the obligations of
such Subsidiary in respect of such Letter of Credit. Each Borrower hereby
acknowledges that the issuance of such Letters of Credit for its Subsidiaries
inures to the benefit of such Borrower, and that such Borrower’s business
derives substantial benefits from the businesses of such Subsidiaries.
SECTION 4.    REPRESENTATIONS AND WARRANTIES
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
The Company and each Subsidiary Borrower represents and warrants to the
Administrative Agent and the Lenders as follows.
4.1.    Corporate Authority, Etc.
(a)    Incorporation; Good Standing. Each of the Company, REIT and General
Partner (i) is duly organized and is validly existing and in good standing under
the laws of the jurisdiction of its organization, (ii) has all requisite power
to own its property and conduct its business as now conducted and as presently
contemplated, and (iii) is in good standing and is duly authorized to do
business in the jurisdictions where an Unencumbered Property included in the
calculation of Unencumbered Asset Value owned or leased by it is located (to the
extent required by applicable law) and in each other jurisdiction where such
qualification is required, except for each of clauses (ii) and (iii) where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.


88

--------------------------------------------------------------------------------





(b)    Subsidiaries. Each of the Subsidiary Borrowers, Subsidiary Guarantors and
each of the other Subsidiaries of Borrower and REIT (i) is a corporation,
limited partnership, general partnership, limited liability company or trust, as
applicable, duly organized under the laws of its jurisdiction of organization
and is validly existing and in good standing under the laws thereof (or, if
applicable in a foreign jurisdiction, enjoys the equivalent status to the extent
such equivalent status exists under the laws of any foreign jurisdiction of
organization), (ii) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated and (iii) is in good
standing and is duly authorized to do business in each jurisdiction where an
Unencumbered Property included in the calculation of Unencumbered Asset Value
owned or leased by it is located (to the extent required by applicable law) and
in each other jurisdiction where such qualification is required, except for each
of clauses (i) (with respect to any Subsidiary that is not a Loan Party), (ii)
and (iii), where the failure to do so, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.
(c)    Authorization. The execution, delivery and performance of this Agreement
and the other Loan Documents to which any of the Company, the Subsidiary
Borrowers or the Guarantors is a party and the transactions contemplated hereby
and thereby (i) are within the authority of such Person, (ii) have been duly
authorized by all necessary proceedings on the part of such Person, (iii) do not
and will not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which such Person is subject or
any judgment, order, writ, injunction, license or permit applicable to such
Person except as would not reasonably be expected to have a Material Adverse
Effect, (iv) do not and will not conflict with or constitute a default (whether
with the passage of time or the giving of notice, or both) under any provision
of the partnership agreement, articles of incorporation or other charter
documents or bylaws of, or any material agreement or other material instrument
binding upon, such Person or any of its properties, (v) do not and will not
result in or require the imposition of any lien or other encumbrance on any of
the properties, assets or rights of such Person other than liens and
encumbrances in favor of the Administrative Agent contemplated by this Agreement
and the other Loan Documents, and (vi) do not require any material approval or
consent of any Person other than those already obtained and as are in full force
and effect.
(d)    Enforceability. This Agreement and the other Loan Documents to which the
Borrowers or Guarantors is a party are valid and legally binding obligations of
such Person enforceable in accordance with the respective terms and provisions
hereof and thereof, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and general principles of equity.
4.2.    Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrowers or the Guarantors
is a party and the transactions contemplated hereby and thereby do not require
the approval or consent of, or filing or registration with, or the giving of any
notice to, any court, department, board, governmental agency or authority other
than those already obtained and other than any disclosure filings with the SEC
as may be required with respect to this Agreement.
4.3.    Title to Properties. Except as indicated on Schedule 4.3 hereto or as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, REIT and its Subsidiaries own or lease all of the
assets reflected in the consolidated balance sheet of REIT as of the Balance
Sheet Date or the consolidated balance sheet delivered pursuant to
Section 6.4(a) as of the date of such consolidated balance sheet, in each case
subject to no Liens other than Permitted Liens.


89

--------------------------------------------------------------------------------





4.4.    Financial Statements. The Company has furnished to Administrative Agent:
(a) the Consolidated balance sheet of REIT and its Subsidiaries as of the
Balance Sheet Date and the related Consolidated statement of income and cash
flow for the two calendar quarter period most recently ended certified by the
chief financial or accounting officer (or other officer reasonably acceptable to
the Administrative Agent) of REIT and (b) certain other financial information
relating to the Borrowers, the Guarantors and the assets included in the
calculation of Unencumbered Asset Value. Such balance sheet and statements have
been prepared in accordance with generally accepted accounting principles
(except as disclosed therein and approved by the Administrative Agent in its
reasonable discretion) and fairly present, in all material respects, the
Consolidated financial condition of REIT and its Subsidiaries as of such dates
and the Consolidated results of the operations of REIT and its Subsidiaries for
such periods. As of the Closing Date, there are no liabilities, contingent or
otherwise, of REIT or any of its Subsidiaries involving material amounts not
disclosed in said financial statements and the related notes thereto or
otherwise disclosed to the Administrative Agent.
4.5.    No Material Changes. Since the Balance Sheet Date or the date of the
most recent financial statements delivered pursuant to Section 6.4, as
applicable, there has occurred no materially adverse change in the financial
condition or business of the Company and REIT and their respective Subsidiaries
taken as a whole, as shown on or reflected in the consolidated balance sheet of
the REIT as of the Balance Sheet Date, or its consolidated statement of income
or cash flows for the two calendar quarter period most recently ended, other
than changes that have not and would not reasonably be expected to have a
Material Adverse Effect. As of the date hereof, except as set forth on
Schedule 4.5 hereto, there has occurred no materially adverse change in the
financial condition, operations or business activities of any of the
Unencumbered Properties included in the calculation of Unencumbered Asset Value
from the condition shown on the statements of income delivered to the
Administrative Agent pursuant to Section 4.4 other than changes in the ordinary
course of business that have not had any materially adverse effect either
individually or in the aggregate on the business, operation or financial
condition of such Unencumbered Property.
4.6.    Franchises, Patents, Copyrights, Etc. The Borrowers, the Guarantors and
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others
except where such failure has not had and would not reasonably be expected to
have a Material Adverse Effect.
4.7.    Litigation. Except as stated on Schedule 4.7, as of the Closing Date
there are no actions, suits, proceedings or investigations of any kind pending
or to the knowledge of the Company threatened against the Company, any
Subsidiary Borrower, any Guarantor or any of their respective Subsidiaries
before any court, tribunal, arbitrator, mediator or administrative agency or
board which question the validity of this Agreement or any of the other Loan
Documents, any action taken or to be taken pursuant hereto or thereto, or which
if adversely determined, could reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 4.7, as of the Closing Date, there are
no judgments, final orders or awards outstanding against or affecting the
Company, any Subsidiary Borrower, any Guarantor or any of their respective
Subsidiaries or any Unencumbered Property individually or in the aggregate in
excess of $1,000,000.00.
4.8.    No Material Adverse Contracts, Etc. None of the Company, the Subsidiary
Borrowers, the Guarantors or any of their respective Subsidiaries is subject to
any charter, corporate or other legal restriction, or any judgment, decree,
order, rule or regulation that has or is reasonably expected in the future to
have a Material Adverse Effect. None of the Company, the Subsidiary Borrowers,
the Guarantors or any of their respective Subsidiaries is in violation of any
contract or agreement to which it is a party, the violation of


90

--------------------------------------------------------------------------------





which by the Company, such Subsidiary Borrower, such Guarantor or such
Subsidiary, as applicable, has had or could reasonably be expected to have a
Material Adverse Effect.
4.9.    Compliance with Other Instruments, Laws, Etc. None of the Company, the
Subsidiary Borrowers, the Guarantors or any of their respective Subsidiaries is
in violation of any provision of its charter or other organizational documents,
bylaws, or any agreement or instrument to which it is subject or by which it or
any of its properties is bound or any decree, order, judgment, statute, license,
rule or regulation, in any of the foregoing cases in a manner that has had or
could reasonably be expected to have a Material Adverse Effect.
4.10.    Tax Status. Each of the Company, the Subsidiary Borrowers, the
Guarantors and their respective Subsidiaries (a) has made or filed all federal,
state, provincial and other applicable income and all other material tax
returns, reports and declarations required by any jurisdiction to which it is
subject or has obtained an extension for filing and (b) has paid prior to
delinquency all taxes and other governmental assessments and charges shown as or
determined to be due on such returns, reports and declarations, except those in
the case of each of clause (a) and (b) which (1) are being contested in good
faith and by appropriate proceedings or (2) would not reasonably be expected to
have a Material Adverse Effect. REIT is a real estate investment trust in full
compliance with and entitled to the benefits of Section 856 of the Code, and has
elected to be treated as a real estate investment trust pursuant to the Code.
4.11.    No Event of Default. No Default or Event of Default has occurred and is
continuing.
4.12.    Investment Company Act. None of Borrowers or the Guarantors or any of
their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.
4.13.    EEA Financial Institution. No Loan Party is an EEAAffected Financial
Institution.
4.14.    Employee Benefit Plans. The Company, each Subsidiary Borrower, each
Guarantor and each ERISA Affiliate has fulfilled its obligation, if any, under
the minimum funding standards of ERISA and the Code with respect to each
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan and is in
compliance in all material respects with the presently applicable provisions of
ERISA and the Code with respect to each Employee Benefit Plan, Multiemployer
Plan or Guaranteed Pension Plan. Neither the Company, any Subsidiary Borrower,
any Guarantor nor any ERISA Affiliate has (a) sought a waiver of the minimum
funding standard under Section 412 of the Code in respect of any Employee
Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, (b) failed to make
any contribution or payment to any Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan, or made any amendment to any Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan, which has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code, or (c) incurred any material liability under Title IV
of ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA. None of the Real Estate constitutes Plan Assets. There are no current and
never have been any employee benefit plans, pension plans, defined benefit plans
or similar plans sponsored, administered, established, maintained or contributed
to by REIT or any of its Subsidiaries under the laws of any jurisdiction other
than the United States.
4.15.    Disclosure. The written information, reports and other papers and data
with respect to the Borrowers, the Guarantors, any Subsidiary or the
Unencumbered Properties (which for the purposes hereof shall include all
materials delivered electronically or by email) (other than financial
projections concerning the Borrowers, the Guarantors and their respective
Subsidiaries (the “Projections”), materials marked drafts, other forward-looking
information, and information of a general economic nature or industry-specific
nature)


91

--------------------------------------------------------------------------------





furnished as of the date hereof to the Administrative Agent or the Lenders by or
on behalf of the Borrowers, the Guarantors and their respective Subsidiaries in
connection with this Agreement or the obtaining of the Commitments of the
Lenders hereunder when taken as a whole with all other information furnished
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not materially
misleading at such time in light of the circumstances under which such
information was provided and was, at the time so furnished, complete and correct
in all material respects, or has been subsequently supplemented by other written
information, reports or other papers or data, to the extent necessary to give in
all material respects a true and accurate knowledge of the subject matter in all
material respects; provided that such representation shall not apply to (a) the
accuracy of any appraisal, title commitment, survey, or engineering or
environmental reports, or other written materials (but excluding any materials
prepared by accounting firms that are required to be delivered pursuant to
Section 6.4) prepared by third parties or legal conclusions or analyses provided
by Borrowers’ or Guarantors’ counsel (although no Borrower has reason to believe
that the Administrative Agent and the Lenders may not rely on the accuracy
thereof) or (b) budgets, projections and other forward-looking speculative
information prepared in good faith by the Company (except to the extent the
related assumptions were when made manifestly unreasonable).
4.16.    [Reserved].
4.17.    Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. No Borrower or
Guarantor is engaged, nor will it engage, principally or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R. Parts 220, 221 and 224.
4.18.    Environmental Compliance. Except as set forth on Schedule 4.18(d) or as
would not reasonably be expected to have a Material Adverse Effect:
(a)    none of the Borrowers, the Guarantors, their respective Subsidiaries nor
to the best knowledge and belief of the Borrowers any operator of the Real
Estate, nor any tenant or operations thereon, is in violation, or alleged
violation, of any judgment, decree, order, law, license, rule or regulation
pertaining to environmental matters, including without limitation, those arising
under any Environmental Law;
(b)    none of the Borrowers, the Guarantors nor any of their respective
Subsidiaries has received notice from any third party including, without
limitation, any federal, state, provincial, local or other Governmental
Authority, (i) that it has been identified by the United States Environmental
Protection Agency (“EPA”) as a potentially responsible party under CERCLA with
respect to a site listed on the National Priorities List, 40 C.F.R. Part 300
Appendix B (1986); (ii) that any Hazardous Substance(s) which it has generated,
transported or disposed of have been found at any site at which a federal,
state, provincial, local or other agency or other third party has conducted or
has ordered that any Borrower, any Guarantor or any of their respective
Subsidiaries conduct a remedial investigation, removal or other response action
pursuant to any Environmental Law; or (iii) that it is or shall be a named party
to any claim, action, cause of action, complaint, or legal or administrative
proceeding (in each case, contingent or otherwise) arising out of any third
party’s incurrence of costs, expenses, losses or damages of any kind whatsoever
in connection with the release of Hazardous Substances;


92

--------------------------------------------------------------------------------





(c)    (i) no portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws, and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of the
Real Estate except those which are being operated and maintained in compliance
with Environmental Laws; (ii) in the course of any activities conducted by the
Borrowers, Guarantors, their respective Subsidiaries or, to the best knowledge
and belief of the Borrowers, the tenants and operators of their properties, no
Hazardous Substances have been generated or are being used on the Real Estate
except in the ordinary course of the Borrowers’ or Guarantors’ business and in
compliance with applicable Environmental Laws; (iii) except as set forth on
Schedule 4.18(c), there has been no past or present releasing, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping (other than the storing of materials in reasonable
quantities to the extent necessary for the operation of data centers of the type
and size of those owned by the Borrowers or Guarantors in the ordinary course of
their business, and in any event in compliance with all Environmental Laws) (a
“Release”) or threatened Release of Hazardous Substances on, upon, into or from
the Unencumbered Properties included in the calculation of Unencumbered Asset
Value, which Release would have a material adverse effect on the value of such
Unencumbered Properties or adjacent properties, or from any other Real Estate;
(iv) to each Borrower’s actual knowledge, there have been no Releases on, upon,
from or into any real property in the vicinity of any of the Real Estate which,
through soil or groundwater contamination, may have come to be located on, and
which could be reasonably anticipated to have a material adverse effect on the
value of, the Real Estate; and (v) any Hazardous Substances that have been
generated on any of the Real Estate have been transported off‑site in accordance
with all applicable Environmental Laws;
(d)    as of the Closing Date, except as set forth on Schedule 4.18(d), none of
the Borrowers, the Guarantors, their respective Subsidiaries nor the Real Estate
is subject to any applicable Environmental Law requiring the performance of
Hazardous Substances site assessments, or the removal or remediation of
Hazardous Substances, or the giving of notice to any governmental agency or the
recording or delivery to other Persons of an environmental disclosure document
or statement in each case by virtue of the transactions set forth herein and
contemplated hereby, or as a condition to the effectiveness of any transactions
contemplated hereby except for such matters that shall be complied with as of
the Closing Date;
(e)    there are no existing or closed sanitary landfills, solid waste disposal
sites, or hazardous waste treatment, storage or disposal facilities on or, to
each Borrower’s actual knowledge, affecting the Real Estate; and
(f)    no Borrower or Guarantor has received any written notice of any claim by
any party that any use, operation, or condition of the Real Estate has caused
any nuisance or any other liability or adverse condition on any other property,
nor is there any actual knowledge of any basis for such a claim.
4.19.    Subsidiaries; Organizational Structure. Schedule 4.19(a) sets forth, as
of the Closing Date, all of the Subsidiaries of REIT, the form and jurisdiction
of organization of each of the Subsidiaries, and the owners of the direct and
indirect ownership interests therein. Schedule 4.19(b) sets forth, as of the
Closing Date, all of the Unconsolidated Affiliates of REIT and its Subsidiaries,
the form and jurisdiction of organization of each of the Unconsolidated
Affiliates, REIT’s or its Subsidiary’s ownership interest therein and the other
owners of the applicable Unconsolidated Affiliate. Each Subsidiary Guarantor and
Unencumbered Property Subsidiary (other than a Controlled Joint Venture) is a
Wholly Owned Subsidiary


93

--------------------------------------------------------------------------------





of the Company, and with respect to any Unencumbered Property Subsidiary that is
a Controlled Joint Venture, such Subsidiary satisfies the requirements of this
Agreement to be a Controlled Joint Venture.
4.20.    Property. All Real Estate of the Borrowers, the Guarantors and their
respective Subsidiaries is structurally sound, in good condition and working
order, subject to ordinary wear and tear and casualty events, except for such
portion of such Real Estate (i) which is not occupied by any tenant or
(ii) where such defects have not had and would not reasonably be expected to
have a Material Adverse Effect. Each of the Unencumbered Properties included in
the calculation of Unencumbered Asset Value, and the use and operation thereof,
is in material compliance with all material applicable federal, state,
provincial and other applicable law and governmental regulations and any local
ordinances, orders or regulations, including without limitation, laws,
regulations and ordinances relating to zoning, building codes, subdivision, fire
protection, health, safety, handicapped access, historic preservation and
protection, wetlands and tidelands. There are no pending, or to the knowledge of
any Borrower threatened or contemplated, eminent domain, expropriation or
similar proceedings against any of the Unencumbered Properties included in the
calculation of Unencumbered Asset Value, the effect of which could reasonably be
expected to have a material adverse effect on the access to, marketability,
leases, use or operation of such Unencumbered Property. There are no pending, or
to the knowledge of any Borrower threatened or contemplated, aboriginal right or
aboriginal title claims with respect to any of the Unencumbered Properties
included in the calculation of Unencumbered Asset Value. All or a material
portion of any Unencumbered Properties included in the calculation of
Unencumbered Asset Value is not, except as disclosed to the Administrative Agent
in writing in accordance with Section 6.17(b), now materially damaged as a
result of any fire, explosion, accident, flood or other casualty, and none of
the other properties of the Borrowers, the Guarantors or their respective
subsidiaries is now damaged as a result of any fire, explosion, accident, floor
or other casualty in any manner which individually or in the aggregate would
have any Material Adverse Effect.
4.21.    Brokers. None of the Borrowers, the Guarantors nor any of their
respective Subsidiaries has engaged or otherwise dealt with any broker, finder
or similar entity in connection with this Agreement or the Loans contemplated
hereunder.
4.22.    Other Debt. Schedule 4.22 hereto sets forth all agreements, mortgages,
deeds of trust, financing agreements or other material agreements binding upon
the Borrowers, the Guarantors or their respective properties and entered into by
the Borrowers or the Guarantors as of the date of this Agreement with respect to
any outstanding Indebtedness of the Borrowers or the Guarantors in an amount
greater than $2,500,000.00.
4.23.    Solvency. REIT, the Borrowers and the other Guarantors are not, on a
consolidated balance sheet basis, insolvent such that the sum of the assets of
REIT, the Borrowers and the other Guarantors exceeds the sum of their
liabilities, they are able to pay their debts as they become due, and they have
sufficient capital to carry on their business. For the purposes hereof, the
amount of any contingent liability at any time shall be computed as the amount
that could reasonably be expected to become an actual and matured liability.
4.24.    [Reserved].
4.25.    [Reserved].
4.26.    [Reserved].
4.27.    Sanctions. No Borrower nor any Guarantor, nor any of the Borrowers’,
Guarantors’, or their respective Subsidiaries’ directors, officers, or, to the
knowledge of any Borrower, employees, agents, advisors or affiliates, is (or
will be) a person with whom any Lender is restricted from doing business under
applicable


94

--------------------------------------------------------------------------------





Sanctions Laws and Regulations (including, those Persons named on OFAC’s
Specially Designated and Blocked Persons list) or under any statute, executive
order (including the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and shall not engage in any
dealings or transactions or otherwise be associated with such persons (any such
Person, a “Designated Person”). In addition, each Borrower hereby agrees to
provide to the Lenders any additional information that a Lender deems reasonably
necessary from time to time in order to ensure compliance with all applicable
laws concerning money laundering and similar activities. None of any Borrower,
any Guarantor, nor any Subsidiary, director or officer of any Borrower or
Guarantor or, to the knowledge of any Borrower, any Affiliate, agent or employee
of any Borrower or any Guarantor, has engaged in any activity or conduct which
would violate any applicable anti-bribery, anti-corruption or anti-money
laundering laws or regulations in any applicable jurisdiction, including without
limitation, any Sanctions Laws and Regulations.
4.28.    General Partner and REIT. REIT is the sole owner of the General
Partner. General Partner is the sole general partner of the Company. As of
Closing Date, REIT owns a 100% limited partnership interest in the Company.
4.29.    Unencumbered Properties. Schedule 1.2 is a correct and complete list of
all Unencumbered Properties included in the calculation of the Unencumbered
Asset Value as of the Closing Date. Each of the Unencumbered Properties and
Unencumbered Controlled Joint Venture Properties included by the Company in the
calculation of the Unencumbered Asset Value and in the requisite calculations
with respect to the covenants set forth in Section 8Article VIII satisfies all
of the requirements contained in this Agreement for such Unencumbered Properties
and Unencumbered Controlled Joint Venture Properties to be included therein.
Each of the Controlled Joint Ventures that owns or leases an Unencumbered
Controlled Joint Venture Property included in the calculation of Unencumbered
Asset Value and in the requisite calculations with respect to the covenants set
forth in Section 8Article VIII satisfies all of the requirements of this
Agreement to be a Controlled Joint Venture.
4.30.    Ground Lease; Leased Property.
(a)    Each Ground Lease and Lease pertaining to any Unencumbered Property
contains the entire agreement of the Company or the applicable Unencumbered
Property Subsidiary and the applicable Lessor pertaining to the Unencumbered
Property covered thereby. The Company or the applicable Unencumbered Property
Subsidiary has no estate, right, title or interest in or to any Unencumbered
Property subject to a Ground Lease or Lease except under and pursuant to the
applicable Ground Lease or Lease.
(b)    Each applicable Lessor of an Unencumbered Property (i) to the Company’s
knowledge, is the exclusive fee simple or, with respect to a Leased Property, a
leasehold interest owner of such Unencumbered Property subject only to any
applicable Ground Lease, any applicable Lease and other non-monetary Liens which
do not materially affect the operation of the applicable Unencumbered Property
or (ii) has the right to lease to the Company or the applicable Unencumbered
Property Subsidiary the space covered by the applicable Lease or Ground Lease.
(c)    As of the Closing Date, neither the Company nor any Unencumbered Property
Subsidiary has received any written notice that a default or event of default
(after the expiration of any applicable notice and cure period) under any Ground
Lease or Lease has occurred and is continuing on the part of the Company or the
applicable Unencumbered Property Subsidiary (a “Lease Default”).


95

--------------------------------------------------------------------------------





SECTION 5.    CONDITIONS PRECEDENT
ARTICLE V
CONDITIONS PRECEDENT
5.1.    Conditions to Initial Extension of Credit. The agreement of each Lender
to make the initial extension of credit requested to be made by it is subject to
the satisfaction or waiver, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:
(a)    Credit Agreement; Guarantee Agreement. The Administrative Agent shall
have received (i) this Agreement, executed and delivered by the Administrative
Agent, the Company, any Subsidiary Borrower as of the Closing Date and each
Person listed on Schedule 1.1A and (ii) the Guarantee Agreement, executed and
delivered by the Company and each Subsidiary Guarantor as of the Closing Date.
(b)    Financial Statements. The Administrative Agent shall have received
(i) audited consolidated financial statements of REIT and its consolidated
Subsidiaries for the three most recent fiscal years ended at least 90 days prior
to the Closing Date and (ii) unaudited interim consolidated financial statements
of REIT and its consolidated subsidiaries for each fiscal quarter ended after
the date of the latest applicable financial statements delivered pursuant to
clause (i) of this paragraph that ended at least 45 days prior to the Closing
Date (and, in the case of each of clauses (i) and (ii), such financial
statements shall be prepared in conformity with GAAP; provided that the
financial statements described in clause (ii) shall be subject to year-end
adjustments and the absence of footnotes).
(c)    Projections. The Administrative Agent shall have received
(i) satisfactory projections of REIT and its consolidated subsidiaries through
2019 (prepared on a quarterly basis through December 31, 2018 and on an annual
basis thereafter), which projections shall be accompanied by key assumptions and
(ii) pro forma projected covenant calculations (calculated after giving effect
to the Transactions) through 2019 (calculated on a quarterly basis through
December 31, 2018 and as of the last day of the applicable fiscal year
thereafter).
(d)    Fees. The Lenders, the Administrative Agent, the arrangers and counsel to
the Administrative Agent and the arrangers shall have received all fees required
to be paid, and all expenses for which invoices have been presented at least
three Business Days prior to the Closing Date or such later time as may be
reasonable under the circumstances, but at least one Business Day prior to the
Closing Date (including the reasonable fees and expenses of legal counsel), on
or before the Closing Date. All such amounts will be paid with proceeds of Loans
made on the Closing Date and will be reflected in the funding instructions given
by the Company to the Administrative Agent on or before the Closing Date.
(e)    Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party that is a corporation certified
by the relevant authority of the jurisdiction of organization of such Loan
Party, and (ii) a good standing certificate for each Loan Party from its
jurisdiction of organization.
(f)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate, in form and substance reasonably satisfactory to the
Administrative Agent, by an


96

--------------------------------------------------------------------------------





Authorized Officer of the Company with respect to the solvency of the Company
and its Subsidiaries, on a consolidated basis, after giving effect to the
Transactions to occur on the Closing Date.
(g)    Legal Opinions. The Administrative Agent shall have received the legal
opinion of (i) Sullivan & Cromwell LLP, New York counsel to the Company and its
Subsidiaries and (ii) Venable LLP, Maryland counsel to the Company and its
Subsidiaries.
(h)    Existing Credit Agreement. The Administrative Agent shall have received
satisfactory evidence that the commitments under the Existing Credit Agreement
shall have been terminated and all amounts owing by the Company under the
Existing Credit Agreement shall have been paid in full.
(i)    KYC. The Administrative Agent and the Lenders shall have received, at
least three Business Days prior to the Closing Date, all documentation and other
information about the Company and the other Loan Parties as has been reasonably
requested at least 10 Business Days prior to the Closing Date that they
reasonably determine is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the PATRIOT Act.
5.2.    Conditions to Each Extension of Credit. The agreement of each Lender to
make any Loan (other than any continuation or conversion) or each Issuing Lender
to issue any Letter of Credit (or increase the amount thereof) is subject to the
satisfaction or waiver of the following conditions precedent:
(a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in the Loan Documents shall be true and
correct in all material respects (unless such representations and warranties are
already so qualified in which case, such representations and warranties shall be
true and correct in all respects) on and as of such date as if made on and as of
such date unless such representation relates solely to an earlier date, in which
case such representation shall be true and correct as of such date.
(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
Each borrowing by and issuance (or increase) of a Letter of Credit on behalf of
any Borrower hereunder shall constitute a representation and warranty by such
Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.
5.3.    Extensions of Credit to Subsidiary Borrowers. The agreement of each
Revolving Lender and Issuing Lender to make the initial extension of credit
requested to be made by any Subsidiary Borrower is subject to the satisfaction
or waiver of the following additional conditions precedent:
(a)    The Administrative Agent shall have received from the applicable
Subsidiary Borrower and the Company a counterpart of a Subsidiary Borrower
Agreement signed on behalf of such party.
(b)    The Administrative Agent shall have received a customary written opinion
of local counsel for such Subsidiary Borrower dated the date of the applicable
Subsidiary Borrower Agreement, addressed to the Administrative Agent, the
Lenders and the Issuing Lenders and reasonably satisfactory to the
Administrative Agent.


97

--------------------------------------------------------------------------------





(c)    The Administrative Agent shall have received (i) a certificate of such
Subsidiary Borrower, dated as of the date of the Subsidiary Borrower Agreement,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, including, if such Subsidiary Borrower is a corporation, the
certificate of incorporation of such Subsidiary Borrower certified by the
relevant authority of the jurisdiction of organization of such Subsidiary
Borrower, and (ii) a good standing certificate for such Subsidiary Borrower from
its jurisdiction of organization (if applicable).
(d)    The Administrative Agent shall have received a certificate, dated the
date of the applicable Subsidiary Borrower Agreement and signed by an Authorized
Officer of the Company, confirming satisfaction of the conditions set forth in
Sections 5.2(a) and 5.2(b) as of the date of the Subsidiary Borrower Agreement.
(e)    The Administrative Agent shall have received an acknowledgment and
confirmation by the Company and the Guarantors of their guarantees in respect of
the Obligations.
(f)    The Administrative Agent and the Lenders shall have received, at least 10
Business Days prior to the effectiveness of the applicable Subsidiary Borrower
Agreement (or such shorter period as agreed by the Administrative Agent and the
Revolving Lenders), all documentation and other information about such
Subsidiary Borrower as has been reasonably requested at least 12 Business Days
prior to the effectiveness of the applicable Subsidiary Borrower Agreement (or
such shorter period as agreed by the Company) that they reasonably determine is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.
(g)    The Administrative Agent shall have received such other documents or
information with respect to such Subsidiary Borrower as the Administrative Agent
may reasonably request.
(h)    No less than 15 Business Days (or such shorter period as agreed by the
Administrative Agent and the Revolving Lenders) shall have passed since the
delivery by the Company of notice that it desires to add a Subsidiary Borrower.
SECTION 6.    AFFIRMATIVE COVENANTS
ARTICLE VI
AFFIRMATIVE COVENANTS
The Company and each Subsidiary Borrower covenants and agrees that until the
Termination Date:
6.1.    [Reserved].
6.2.    [Reserved].
6.3.    Records and Accounts. The Borrowers and the Guarantors will (a) keep,
and cause each of their respective Subsidiaries to keep true and accurate
records and books of account in which full, true and correct entries will be
made in accordance with GAAP and (b) maintain adequate accounts and reserves for
all taxes (including income taxes), depreciation and amortization of its
properties and the properties of their respective Subsidiaries, contingencies
and other reserves, in each case, in all material respects. Neither any
Borrower, any Guarantor nor any of their respective Subsidiaries shall, without
the prior written consent of the Administrative Agent (not to be unreasonably
withheld), (x) except as required or permitted by GAAP, make any material change
to the accounting policies/principles used by such Person in preparing the
financial


98

--------------------------------------------------------------------------------





statements and other information described in Section 4.4 or Section 6.4, or
(y) change its fiscal year. Agent and the Lenders acknowledge that the Company’s
fiscal year is a calendar year. In the event that any Borrower, any Guarantor or
any of their respective Subsidiaries makes any change in the accounting
policies/principles used by such Person and such change would materially affect
the calculation of any financial metric required under Section 8Article VIII,
the Company shall upon knowledge that such change would have such a material
effect give prompt written notice thereof to the Administrative Agent, which
notice shall reasonably describe such change and any potential impact on the
calculation of any financial covenant in this Agreement.
6.4.    Financial Statements, Certificates and Information. The Company will
deliver or cause to be delivered to the Administrative Agent:
(a)    within 10 days of the filing of REIT’s Form 10-K with the SEC, but in any
event not later than the later of (x) 90 days after the end of each fiscal year
or (y) such later date as permitted by the SEC for the filing of the REIT’s Form
10-K for such period, the audited Consolidated balance sheet of REIT and its
Subsidiaries at the end of such year, and the related audited Consolidated
statements of income, changes in capital and cash flows for such year, setting
forth in comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP,
together with a certification by the chief financial officer, chief accounting
officer or other accounting officer reasonably acceptable to the Administrative
Agent of REIT that the information contained in such financial statements fairly
presents in all material respects the financial position of REIT and its
Subsidiaries, and accompanied by an auditor’s report prepared without
qualification as to the scope of the audit (other than any qualification solely
as a result of the Loans becoming current obligations as a result of the
impending maturity of the Loans) by a nationally recognized independent
accounting firm reasonably approved by the Administrative Agent;
(b)    within 10 days of the filing of REIT’s Form 10-Q with the SEC for the
first three fiscal quarters of each year but in any event not later than the
later of (x) 45 days after the end of each of the first three fiscal quarters of
each year or (y) such later date as permitted by the SEC for the filing of the
REIT’s Form 10-Q for such fiscal quarter, copies of the unaudited Consolidated
financial statements (including a Consolidated balance sheet and income
statement) of REIT and its Subsidiaries, as at the end of such quarter, and the
related unaudited Consolidated statements of income and cash flows for the
portion of REIT’s fiscal year then elapsed, all in reasonable detail and
prepared in accordance with GAAP, together with a certification by the chief
financial officer, the chief accounting officer or other accounting officer
reasonably acceptable to the Administrative Agent of REIT that the information
contained in such financial statements fairly presents in all material respects
the financial position of REIT and its Subsidiaries on the date thereof (subject
to year‑end adjustments and the inclusion of final year-end statements of
footnotes that were not contained in the quarterly financial statements);
(c)    simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) above, a statement (a “Compliance Certificate”)
certified by the chief financial officer or chief accounting officer (or other
accounting officer reasonably acceptable to the Administrative Agent) of REIT in
the form of Exhibit B hereto (or in such other form as the Administrative Agent
and the Company may approve from time to time) setting forth in reasonable
detail computations evidencing compliance or non-compliance (as the case may be)
with the covenants contained in Section 7.1(f) and (g), Section 7.7, Section
7.8, Section7.4, Article 8 and the other covenants described in such certificate
and (if applicable) setting forth reconciliations to reflect changes in GAAP
since the Balance Sheet Date. The Compliance Certificate shall be accompanied


99

--------------------------------------------------------------------------------





by a list of each of the Unencumbered Properties (specifying which constitutes
Development Properties or Stabilized Properties), any sales, acquisitions,
dispositions or removals of Unencumbered Properties during such accounting
period, the acquisition costs of any Unencumbered Properties acquired during
such period, any Development Properties included within the Unencumbered
Properties and the book value thereof, with respect to any Unencumbered
Controlled Joint Venture Properties the applicable Distribution Percentage,
Controlled Joint Venture Value and Controlled Joint Venture Allocable Net
Operating Income, and indicating any Development Properties that are now valued
as Stabilized Properties pursuant to clause (ii) of the definition of
Development Properties, together with copies of the statements of Funds from
Operations and Net Operating Income for such fiscal quarter for each of the
Unencumbered Properties included in the calculation of Unencumbered Asset Value,
prepared on a basis consistent with the statements furnished to the
Administrative Agent prior to the date hereof or otherwise in form reasonably
satisfactory to the Administrative Agent, together with a certification by the
chief financial officer, chief accounting officer or other accounting officer
reasonably acceptable to the Administrative Agent of REIT that the information
contained in such statement fairly presents the calculation of Unencumbered
Asset Value, Funds from Operations and Net Operating Income of the Unencumbered
Properties included in the calculation of Unencumbered Asset Value for such
periods;
(d)    [reserved];
(e)    promptly upon the request of the Administrative Agent or the Required
Lenders, an operating statement for each of such Unencumbered Properties for
each such fiscal quarter and year to date and a consolidated operating statement
for such Unencumbered Properties for each such fiscal quarter and year to date
(such statements and reports to be in the form previously provided to the
Administrative Agent or otherwise reasonably satisfactory to the Administrative
Agent);
(f)    to the extent not included in public filings by or on behalf of the REIT,
promptly upon the request of the Administrative Agent or the Required Lenders, a
statement (i) listing the material Real Estate owned by the Borrowers, the
Guarantors and their Subsidiaries (or in which the Borrowers, the Guarantors or
their Subsidiaries owns an interest) and stating the location thereof, the date
acquired and the acquisition cost, (ii) listing the Indebtedness of the
Borrowers, the Guarantors and their Subsidiaries (excluding Indebtedness of the
type described in Section 7.1(b)-(e)), which statement shall include, without
limitation, a statement of the original principal amount of such Indebtedness
and the current amount outstanding, the holder thereof (or if there is a trustee
acting on behalf of the holders, the trustee), the maturity date and any
extension options, the interest rate, the collateral provided for such
Indebtedness and whether such Indebtedness is recourse or non-recourse, and
(iii) listing the properties of the Borrower, the Guarantors and their
Subsidiaries which are Land or Development Properties (and with respect to
Development Properties providing a brief summary of the status of such
development);
(g)    promptly upon the request of the Administrative Agent copies of the
applicable joint ventures agreements for the Controlled Joint Ventures that own
Unencumbered Controlled Joint Venture Properties;
(h)    promptly upon the request of the Administrative Agent, copies of all
annual federal income tax returns and amendments thereto of the Borrowers and
REIT;
(i)    promptly upon the request of the Administrative Agent, copies of any
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or its


100

--------------------------------------------------------------------------------





equivalent) and any annual, quarterly or monthly reports and other statements
and reports which the Company or REIT shall file with the SEC;
(j)    [reserved];
(k)    not later than 90 days after the end of each fiscal year, a consolidated
budget and consolidated business plan for Borrowers, the Guarantors and their
Subsidiaries for the following calendar year; and
(l)    from time to time such other financial data and information in the
possession of the Borrowers, the Guarantors or their respective Subsidiaries
(including without limitation auditors’ management letters, status of litigation
or investigations against any Borrower or any Guarantor and any settlement
discussions relating thereto, property inspection and environmental reports and
information as to zoning and other legal and regulatory changes affecting any
Borrower or any Guarantor) as the Administrative Agent (or any Lender through
the Administrative Agent) may reasonably request.
Documents required to be delivered pursuant to the Loan Documents shall be
delivered by or on behalf of the Borrowers to the Administrative Agent
(collectively, “Information Materials”) pursuant to this Section 6.4 and, upon
the Administrative Agent’s reasonable request, the Company shall designate
Information Materials (a) that are either available to the public or do not
contain material non-public information with respect to the Borrowers, their
Subsidiaries, their respective Affiliates or any of their respective securities
for purposes of United States federal and state securities laws, as “Public
Information” (the “Public Information”) and (b) that are not Public Information
as “Private Information” (the “Private Information”) (it being understood and
agreed that to the extent such Information Materials constitute confidential
information, they shall be treated as provided in Section 11.15). Any material
to be delivered pursuant to this Section 6.4(a), (b), (f) or (i) shall be deemed
delivered hereunder upon posting thereof on the EDGAR Website or on the
Company’s website on the Internet at the website address www.cyrusone.com (or
another website address provided by the Company in a written notice to
Administrative Agent). Additionally, any material required to be delivered
pursuant to this Section 6.4 may be otherwise delivered electronically directly
to the Administrative Agent and the Lenders provided that such material is in a
format reasonably acceptable to the Administrative Agent, and such material
shall be deemed to have been delivered to the Administrative Agent and the
Lenders upon the Administrative Agent’s receipt thereof. Upon the request of the
Administrative Agent, the Company shall deliver paper copies of any information
delivered electronically (other than with respect to Section 6.4(a) and (b) via
posting on the EDGAR website or the Company’s website) to the Administrative
Agent. The Borrowers and the Guarantors authorize the Agents to disseminate to
the Lenders any materials delivered pursuant to the Loan Documents, including
without limitation the Information Materials, through the use of Intralinks,
SyndTrak or any other reputable electronic information dissemination system, and
the Borrowers and the Guarantors release the Agents and the Lenders from any
liability in connection therewith, provided that no information designated by
the Company as Private Information may be distributed in a publically accessible
format or to any Public Lenders (provided further neither the Agents nor any
Lender shall have any liability with respect to any distribution of Public
Information in a publicly accessible format or to any Public Lenders unless the
same is the result of such Person’s bad faith, gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
non-appealable judgment) and all confidential information shall be treated as
provided in Section 11.15. Certain of the Lenders (each, a “Public Lender”) may
have personnel who do not wish to receive material non-public information with
respect to the Company, its Subsidiaries or its


101

--------------------------------------------------------------------------------





Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market related activities with respect to such
Persons’ securities. The Company hereby agrees that, upon the Administrative
Agent’s reasonable request, it will use commercially reasonable efforts to
identify that portion of the Information Materials that may be distributed to
the Public Lenders and that (i) all such Information Materials shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Information Materials “PUBLIC,” the Company shall be deemed to have authorized
the Agents to treat such Information Materials as not containing any material
non-public information with respect to the Company, its Subsidiaries, its
Affiliates or their respective securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such
Information Materials constitute confidential information, they shall be treated
as provided in Section 11.15); (iii) all Information Materials marked “PUBLIC”
are permitted to be made available through a portion of any reputable electronic
dissemination system designated “Public Investor” or a similar designation; and
(iv) the Agents shall treat any Information Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of any reputable
electronic dissemination system not designated “Public Investor” or a similar
designation.
6.5.    Notices.
(a)    Defaults. The Company will promptly upon becoming aware of same notify
the Administrative Agent in writing of the occurrence of any Default or Event of
Default, which notice shall describe such occurrence with reasonable specificity
and shall state that such notice is a “notice of default”. If any Person shall
give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or under
any note, evidence of indebtedness, indenture or other obligation to which or
with respect to which the Borrowers, the Guarantors or any of their respective
Subsidiaries is a party or obligor, whether as principal or surety, and such
default would permit the holder of such note or obligation or other evidence of
indebtedness to accelerate the maturity thereof or cause the redemption,
prepayment or purchase thereof, which acceleration, redemption, prepayment or
purchase would either cause a Default under Section 9.1(g) or have a Material
Adverse Effect, promptly upon becoming aware of the same the Company shall
forthwith give written notice thereof to the Administrative Agent, describing
the notice or action and the nature of the claimed default.
(b)    Environmental Events. The Company will give notice to the Administrative
Agent within five Business Days of becoming aware of (i) any potential or known
Release, or threat of Release, of any Hazardous Substances in violation of any
applicable Environmental Law; (ii) any violation of any Environmental Law that
any Borrower, any Guarantor or any of their respective Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any foreign, federal, state,
provincial, local or other applicable environmental agency or (iii) any inquiry,
proceeding, investigation, or other action, including a notice from any agency
of potential environmental liability, of any foreign, federal, state,
provincial, local or other applicable environmental agency or board, that in any
case would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.
(c)    Notice of Litigation and Judgments. The Company will give notice to the
Administrative Agent in writing within five Business Days of becoming aware of
any litigation or proceedings threatened in writing affecting any Borrower, any
Guarantor or any of their respective Subsidiaries or to which any Borrower, any
Guarantor or any of their respective Subsidiaries, to its knowledge, is or is to
become a party involving an uninsured claim against any Borrower, any


102

--------------------------------------------------------------------------------





Guarantor or any of their respective Subsidiaries that could reasonably be
expected to either cause an Event of Default or have a Material Adverse Effect
and stating the nature and status of such litigation or proceedings. The Company
will give notice to the Administrative Agent, in writing, in form and detail
reasonably satisfactory to the Administrative Agent, within 10 days of any
judgment not covered by insurance, whether final or otherwise, against any
Borrower, any Guarantor or any of their respective Subsidiaries in an amount in
excess of the Threshold Amount.
(d)    ERISA. The Company will give notice to the Administrative Agent within 10
Business Days after any Borrower, any Guarantors or any ERISA Affiliate
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) with respect to any Guaranteed Pension
Plan, or knows that the plan administrator of any such plan has given or is
required to give notice of any such reportable event; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA with respect to
a Multiemployer Plan; or (iii) receives any notice from the PBGC under Title IV
of ERISA of an intent to terminate or appoint a trustee to administer any
Guaranteed Pension Plan or Multiemployer Plan.
(e)    Lease Default. The Company will promptly notify the Administrative Agent
in writing of any Lease Default by the Company or an Unencumbered Property
Subsidiary, or material default by a Lessor, with respect to an Unencumbered
Property.
(f)    Amendment to Controlled Joint Venture Organizational Documents. The
Company will provide to the Administrative Agent a copy of any amendment,
supplement, restatement or other modification of any articles or certificate of
incorporation, by-laws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document of or relating to a
Controlled Joint Venture which owns or leases an asset included in the
determination of Unencumbered Asset Value within five Business Days of the
occurrence thereof.
6.6.    Existence; Maintenance of Properties.
(a)    The Company will and will cause each of the Subsidiary Borrowers, the
Guarantors and its and their respective Subsidiaries to preserve and keep in
full force and effect their legal existence in the jurisdictions of their
incorporation or formation except if (1)(i) the Company determines that such
Subsidiaries are no longer necessary for the conduct of the business of REIT and
its Subsidiaries, (ii) such Subsidiaries are not a Borrower, a Guarantor or an
Unencumbered Property Subsidiary hereunder and (iii) no Default, Event of
Default or Material Adverse Effect results therefrom or (2) permitted under
Section  7.47.3. The Company will preserve and keep in full force all of its
rights and franchises and those of the Subsidiary Borrowers and the Guarantors
and its and their respective Subsidiaries, the preservation of which is
necessary to the conduct of their business. Each Subsidiary Borrower shall at
all times remain a Subsidiary of the Company. The Company shall cause REIT to at
all times comply with all requirements and applicable laws and regulations
necessary to maintain REIT Status and continue to receive REIT Status. The
Company shall cause the common stock of REIT to at all times be listed for
trading and be traded on the New York Stock Exchange or another national
exchange approved by the Administrative Agent, unless otherwise consented to by
the Required Lenders. Except for dispositions of Subsidiaries otherwise
permitted under Section 7.8, the Company shall continue to own directly or
indirectly 100% of the Subsidiary Borrowers, the Subsidiary Guarantors and
Unencumbered Property Subsidiaries (other than those that are Controlled Joint
Ventures).


103

--------------------------------------------------------------------------------





(b)    Each of the Borrowers and the Guarantors (i) will cause all of their
properties and those of their Subsidiaries used or useful in the conduct of its
business or the business of its Subsidiaries to be maintained and kept in good
condition, repair and working order (ordinary wear and tear and casualty and
condemnation events excepted) and supplied with all necessary equipment, and
(ii) will cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof in the cases of both (i) and (ii) in which
the failure so to do would have a material adverse effect on the condition of
any Unencumbered Property included in the calculation of Unencumbered Asset
Value or would cause a Material Adverse Effect.
6.7.    Insurance. The Borrowers, the Guarantors and their respective Material
Subsidiaries (as applicable) will, at their expense, procure and maintain
insurance covering the Borrowers, the Guarantors and their respective
Subsidiaries (as applicable) and their respective properties in such amounts and
against such risks and casualties as are customary for companies of similar size
engaged in the same or similar businesses operating in the same or similar
locations.
6.8.    Taxes; Liens. The Company will, and will cause the Subsidiary Borrowers
and the Guarantors and its and their respective Subsidiaries to, duly pay and
discharge, or cause to be paid and discharged, before the same shall become
delinquent, all taxes, assessments and other governmental charges imposed upon
them or upon the Unencumbered Properties or the other Real Estate, sales and
activities, or any part thereof, or upon the income or profits therefrom as well
as all claims for labor, materials or supplies that if unpaid might by law
become a lien or charge upon any of its property or other Liens affecting
property of the Borrowers, the Guarantors or their respective Subsidiaries,
provided that any such tax, assessment, charge or levy or claim need not be paid
if (1) the validity or amount thereof shall currently be contested in good faith
by appropriate proceedings which shall suspend the collection thereof with
respect to such property (or, solely in respect of claims for labor, materials
or supplies, if such claims are not yet overdue by more than 60 days but in any
event prior to the commencement of any foreclosure or other enforcement action
with respect thereto), provided that neither such property nor any portion
thereof or interest therein would be in any danger of sale, forfeiture or loss
by reason of such proceeding, and such Borrower, such Guarantor or any such
Subsidiary shall have set aside on its books adequate reserves in accordance
with GAAP; and provided, further, that forthwith upon the commencement of
proceedings to foreclose any lien that may have attached as security therefor,
such Borrower, such Guarantor or any such Subsidiary either (i) will provide a
bond issued by a surety reasonably acceptable to the Administrative Agent and
sufficient to stay all such proceedings or (ii) if no such bond is provided,
will pay each such tax, assessment, charge or levy or (2) the failure to make
such payment would not reasonably be expected to have a Material Adverse Effect.
6.9.    Inspection of Properties and Books. The Company will, and will cause the
Subsidiary Borrowers, the Guarantors and its and their respective Subsidiaries
to, permit the Administrative Agent and the Lenders, at the Company’s expense
and upon reasonable prior notice, to visit and inspect any of the properties of
the Borrowers, the Guarantors or any of their respective Subsidiaries (subject
to the rights of tenants under their leases), to examine the books of account of
the Borrowers, the Guarantors and their respective Subsidiaries (and to make
copies thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of the Borrowers, the Guarantors and their respective Subsidiaries
with, and to be advised as to the same by, their respective officers, partners
or members, all at such reasonable times and intervals as the Administrative
Agent or any Lender through the Administrative Agent may reasonably request,
provided that so long as no Default or Event of Default shall have occurred and
be continuing, the Company shall not be required to pay for more than one such
visit and inspection in the aggregate in any twelve (12) month period.


104

--------------------------------------------------------------------------------





6.10.    Compliance with Laws, Contracts, Licenses, and Permits. The Company
will, and will cause each of the Subsidiary Borrowers and the Guarantors and its
and their respective Subsidiaries to, comply in all respects with (i) all
applicable laws and regulations now or hereafter in effect wherever its business
is conducted, including all Environmental Laws, (ii) the provisions of its
corporate charter, partnership agreement, limited liability company agreement or
declaration of trust, as the case may be, and other charter documents and
bylaws, (iii) all agreements and instruments to which it is a party or by which
it or any of its properties may be bound, (iv) all applicable decrees, orders,
and judgments, and (v) all licenses and permits required by applicable laws and
regulations for the conduct of its business or the ownership, use or operation
of its properties, except where a failure to so comply with any of clauses (i)
through (v) would not reasonably be expected to have a Material Adverse Effect.
If any material authorization, consent, approval, permit or license from any
officer, agency or instrumentality of any government shall become necessary or
required in order that a Borrower, a Guarantor or any of their respective
Subsidiaries may fulfill any of its obligations hereunder, such Borrower, such
Guarantor or such Subsidiary, as applicable, will promptly take or cause to be
taken all reasonable steps necessary to obtain such authorization, consent,
approval, permit or license and furnish the Administrative Agent and the Lenders
with evidence thereof. The Company shall develop and implement such programs,
policies and procedures as are necessary to comply with the PATRIOT Act and
shall promptly advise the Administrative Agent in writing in the event that the
Company shall determine that any investors in the Company are in violation of
such act.
6.11.    Further Assurances. The Company will, and will cause each of the
Subsidiary Borrowers and the Guarantors and its and their respective
Subsidiaries to, cooperate with the Administrative Agent and the Lenders and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out the transactions
contemplated by this Agreement and the other Loan Documents.
6.12.    Business Operations. The Company will not, and will not permit any
Subsidiary Borrower or Guarantor or Subsidiary to, directly or indirectly,
engage, to any material extent in any line of business other than the ownership,
operation, management and development of Data Center Properties or businesses
incidental, reasonably related or necessary thereto.
6.13.    [Reserved].
6.14.    [Reserved].
6.15.    Plan Assets; Prohibited Transactions. The Company will do, or cause to
be done, all things necessary to ensure that none of the assets included in the
calculation of Unencumbered Asset Value will be deemed to be Plan Assets at any
time. Neither the Company, the REIT nor any of their Subsidiaries shall have any
employee benefit, pension, defined benefit or other similar plans sponsored,
administered, established, maintained or contributed to by REIT or any of its
Subsidiaries other than any Employee Benefit Plans, Multiemployer Plans or
Guaranteed Pension Plans. Neither the execution, delivery or performance of the
transactions contemplated under this Agreement, including the making of any Loan
and the issuance of any Letter of Credit hereunder, will give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code.
6.16.    REIT and General Partner Covenants. The Company shall cause REIT and
General Partner to comply with the following covenants:
(a)    REIT shall not enter into or conduct any material business other than
(w) in connection with the ownership, acquisition and disposition of interests
in the Company and the General Partner and management of the business of the
Company and the General Partner, including


105

--------------------------------------------------------------------------------





but not limited to making equity investments in the Company, (x) making
acquisitions or investments to be contributed to the Company or any of its
Subsidiaries, and conducting tender offers or entering into acquisition or
merger agreements in connection with the foregoing, (y) any other activities
that are permitted by this Agreement (such as making Distributions and doing
Equity Offerings), and (z) any activities as are incidental or related to any of
the foregoing.
(b)    General Partner will have as its sole business purpose owning its general
partnership interest in the Company, and performing duties as the general
partner of the Company and making equity investments in the Company, and shall
not engage in any business other than those described in this Section 6.16(b),
those activities permitted by this Agreement and any activities as are
incidental or related to any of the foregoing.
(c)    Nothing in this Section 6.16 shall be construed to prevent REIT from
maintaining cash balances or Cash Equivalents.
(d)    Neither the REIT nor General Partner shall dissolve, liquidate or
otherwise wind‑up its business, affairs or assets.
6.17.    Unencumbered Properties.
(a)    The Eligible Real Estate included in the calculation of the Unencumbered
Asset Value shall at all times satisfy all of the following conditions:
(i)    the Eligible Real Estate shall be owned 100% in fee simple, or leased
pursuant to a Ground Lease or Lease that as to the Company or the applicable
Unencumbered Property Subsidiary is not in Lease Default, by the Company or an
Unencumbered Property Subsidiary and shall, in each case, be benefitted by
easements, rights of way and other similar appurtenances as are required for the
operation of such Eligible Real Estate. The Company or the applicable
Unencumbered Property Subsidiary shall own all right, title and interest to the
rents, accounts and other revenues from such Eligible Real Estate (other than,
in respect of Sale Repurchase Assets, payments referred to in clause (iii) of
the definition of “Sale Repurchase Lease Transaction”). Such Eligible Real
Estate shall (x) be free and clear of all Liens and Negative Pledges (other than
the Liens permitted in Section  7.27.1(i)(A) and Section 7.27.1(iv) ), and
(y) such Eligible Real Estate and the Company and the Unencumbered Property
Subsidiary shall not have applicable to it any restriction on the sale, pledge,
transfer, mortgage or assignment of such Eligible Real Estate (including any
restrictions contained in any applicable organizational documents) other than
(A) any restriction on sale, transfer, mortgage or assignment arising from any
restrictions in the nature of unencumbered asset financial covenants that are
calculated with reference to such Eligible Real Estate, (B) asset sale,
assignment and transfer limitations of general applicability under the terms of
other Indebtedness that do not apply specifically to such Eligible Real Estate,
(C) restrictions under any other tax protection agreement approved in writing by
the Administrative Agent in its discretion, (D) any restrictions arising under
any Loan Document, (E) customary restrictions on the sale, pledge, transfer,
mortgage or assignment of Sale Repurchase Assets or (F) restrictions in a Ground
Lease or Lease contained in such Ground Lease or Lease which is approved by the
Required Lenders in connection with the addition of the applicable Eligible Real
Estate as an Unencumbered Property (any restrictions on sale, pledge, transfer,
mortgage or assignment described in this clause (y), after taking into account
the carve-outs in this clause (y), a “Negative Pledge”);


106

--------------------------------------------------------------------------------





(ii)    none of the Eligible Real Estate or any equipment used therein shall
have any material structural defects or major architectural deficiencies, title
defects, materially adverse environmental conditions or other materially adverse
matters in each case except for defects, deficiencies, conditions or other
matters individually or collectively which are not materially adverse to the
profitable operation of such Eligible Real Estate, and such Real Estate shall be
in compliance with the representations in Section 4.20 and the requirements of
Section 7.67.3 that are applicable to Unencumbered Properties;
(iii)    if such Real Estate is owned or leased by an Unencumbered Property
Subsidiary, then, without limiting the ability of such Unencumbered Property
Subsidiary to guaranty Unsecured Indebtedness otherwise permitted hereunder,
such Unencumbered Property Subsidiary shall not be liable with respect to any
Secured Recourse Indebtedness or Non-Recourse Indebtedness (provided that such
Unencumbered Property Subsidiary may be liable with respect to
(w) CapitalizedFinance Lease Obligations existing as of the Closing Date
described on Schedule 6.17, (x) CapitalizedFinance Lease Obligations which exist
at the time any Person which becomes an Unencumbered Property Subsidiary is
acquired by the Company and which CapitalizedFinance Lease Obligations were not
entered into in anticipation of such acquisition by the Company, (y) other
CapitalizedFinance Lease Obligations not exceeding $10,000,000.00 in the
aggregate at any time outstanding and (z) purchase money Indebtedness with
respect to equipment used at an Unencumbered Property of up to $10,000,000.00 in
the aggregate at any time outstanding);
(iv)    such Eligible Real Estate is managed by the Company or another manager
approved by the Administrative Agent, such approval to not be unreasonably
withheld;
(v)    prior to inclusion of Real Estate as an Unencumbered Property included in
the calculation of the Unencumbered Asset Value, the Company shall have
delivered to the Administrative Agent a physical description of the Real Estate
and current operating statements, an operating and capital expenditure budget
for such Real Estate reasonably satisfactory to the Administrative Agent, and
such other information as the Administrative Agent may reasonably require to
determine the value attributable to such Real Estate for the purposes of
Section 8.1 and compliance with this Section 6.17;
(vi)    if such Unencumbered Property is owned or leased by an Unencumbered
Property Subsidiary, unless such Unencumbered Property Subsidiary is a
Controlled Joint Venture, the Company shall directly or indirectly own 100% of
all equity interests (including all economic, beneficial and voting interests)
in such Unencumbered Property Subsidiary, if such Unencumbered Property
Subsidiary is a Controlled Joint Venture, the Company shall directly or
indirectly own such interests and have such rights and control so that such
Person qualifies as a Controlled Joint Venture under the definition thereof, any
and all intermediate entities shall be Subsidiary Guarantors to the extent
required by this Agreement, and no direct or indirect ownership or other
interests or rights in any such Unencumbered Property Subsidiary (except with
respect to any interest in a Controlled Joint Venture not required to be owned
directly or indirectly by the Company) or intermediate Subsidiary shall (except
with respect to a Controlled Joint Venture, any intermediate entities owned by
the Person that owns the interests not required to be owned by the Company) be
subject to any Lien or Negative Pledge other than Liens permitted under
Section 7.27.1(i)(A);


107

--------------------------------------------------------------------------------





(vii)    such Real Estate has been designated as an “Unencumbered Property” on
Schedule 1.2 hereto or in a Compliance Certificate delivered in accordance with
Section 6.4(c) or delivered pursuant to this Section 6.17 and the Eligible Real
Estate Qualification Documents have been delivered to the Administrative Agent,
and in any event has not been removed as an Unencumbered Property included in
the calculation of the Unencumbered Asset Value pursuant to Section 6.17(b),
Section 6.17(c) or Section 6.17(d);
(viii)    all of the representations and warranties in this Agreement with
respect to Unencumbered Properties are true and correct in all material
respects, and no Default or Event of Default would exist if such Unencumbered
Property is included in the calculation of Unencumbered Asset Value;
(ix)    any Unencumbered Property Subsidiary owning or leasing such Real Estate
shall be owned directly or indirectly by a Person organized under the laws of a
State; and
(x)    in the event any buy-sell or offer to sell right contained in the
agreements relating to a Controlled Joint Venture that owns or leases an
Unencumbered Controlled Joint Venture Property is exercised, triggered or
otherwise invoked and the Company or its applicable Subsidiary fails to perform
its obligations in accordance with such provision, then the Real Estate of such
Controlled Joint Venture shall no longer be eligible for inclusion as an
Unencumbered Property.; and
(xi)    such Eligible Real Estate is not located in any country or territory
that, or whose government, is the subject of comprehensive sanctions under
applicable Sanctions Laws and Regulations.
(b)    In the event that all or any material portion of any Eligible Real Estate
included in the calculation of the Unencumbered Asset Value shall be materially
damaged or taken by condemnation, then the Company shall promptly notify the
Administrative Agent thereof and such Real Estate may, at the reasonable
determination of the Administrative Agent, no longer be included in the
calculation of the Unencumbered Asset Value unless and until (i) any damage to
such Real Estate is repaired or restored, such Real Estate becomes operational
(if such Real Estate was a Stabilized Property), and the Administrative Agent
shall receive evidence satisfactory to the Administrative Agent of the value of
such Real Estate following such repair or restoration (both at such time and
prospectively), or (ii) Agent shall receive evidence reasonably satisfactory to
the Administrative Agent that the value of such Real Estate, both at such time
and prospectively (after giving consideration to such factors as the
Administrative Agent shall reasonably consider, including, limitation, the
availability of insurance proceeds or condemnation awards, and the impact of
such casualty or condemnation upon continued occupancy by tenants under their
leases) shall not be materially adversely affected (in the Administrative
Agent’s good faith determination) by such damage or condemnation, provided that
in the event of a material adverse effect on the value (in the Administrative
Agent’s good faith determination) where some but not all of the leases relating
to such Eligible Real Estate may remain in effect after such casualty or
condemnation, such Real Estate shall continue to be included in the Unencumbered
Asset Value subject to the Administrative Agent having reasonably approved an
adjusted valuation of such Eligible Real Estate following receipt from the
Company of a proposed reduced valuation for such Eligible Real Estate (taking
into account the reduced leasing of such Eligible Real Estate) together with
such other information as the Administrative Agent may reasonably request in
order for the Administrative Agent to evaluate and approve such proposed
valuation for such Eligible Real Estate.


108

--------------------------------------------------------------------------------





(c)    Upon any asset ceasing to qualify to be included in the calculation of
the Unencumbered Asset Value, such asset shall no longer be included in the
calculation of the Unencumbered Asset Value. Within five Business Days after any
such disqualification, the Company shall deliver to the Administrative Agent a
certificate reflecting such disqualification, together with the identity of the
disqualified asset, a statement as to whether any Default or Event of Default
arises as a result of such disqualification, and a calculation of the
Unencumbered Asset Value attributable to such asset. Simultaneously with the
delivery of the items required pursuant to this clause (c), the Company shall
deliver to the Administrative Agent a pro forma Compliance Certificate
demonstrating, after giving effect to such removal or disqualification,
compliance with the covenants contained in Section 8.1.
(d)    In addition, the Company may voluntarily remove any Unencumbered
Properties from the calculation of Unencumbered Asset Value by delivering to the
Administrative Agent notice of such removal, together with a statement that no
Default or Event of Default then exists or would, upon the occurrence of such
event or with passage of time, result from such removal, and the identity of the
Unencumbered Property being removed, and a calculation of the value attributable
to such Unencumbered Property. Simultaneously with the delivery of the items
required pursuant above, the Company shall deliver to the Administrative Agent a
pro forma Compliance Certificate demonstrating, after giving effect to such
removal or disqualification, compliance with the covenants contained in
Section 6.17 and Section 8.1.
(e)    Notwithstanding the foregoing, in the event any Real Estate does not
qualify as Eligible Real Estate or satisfy the requirements of Section 6.17(a),
such Real Estate shall be included in the calculation of the Unencumbered Asset
Value so long as (x) the Administrative Agent shall have received the prior
written consent of each of the Required Lenders to the inclusion of such Real
Estate in the calculation of the Unencumbered Asset Value and (y) at no time
after it is included does such Real Estate fail to satisfy any requirements of
the Required Lenders imposed as a condition to such approval, and any
requirements of the definition of Eligible Real Estate or of Section 6.17(a) in
addition to those it failed to satisfy at the time such consent of the Required
Lenders was provided for such inclusion.
6.18.    Sanctions Laws and Regulations. No Borrower shall, directly or
indirectly, use the proceeds of the Loans or any Letter of Credit or lend,
contribute or otherwise make available such proceeds to any other Borrower, any
Guarantor, Subsidiary, Unconsolidated Affiliate or other Person (i) to fund any
activities or business of or with any Designated Person, or in any country or
territory, that at the time of such funding is itself the subject of territorial
sanctions under applicable Sanctions Laws and Regulations, (ii) in any manner
that would result in a violation of applicable Sanctions Laws and Regulations by
any party to this Agreement, or (iii) in any manner that would cause any
Borrower, any Guarantor or any of its or their respective Subsidiaries to
violate applicable anti-bribery or anti-corruption laws. None of the funds or
assets of the Borrowers or the Guarantors that are used to pay any amount due
pursuant to this Agreement shall constitute funds obtained from transactions
with or relating to Designated Persons or countries which are themselves the
subject of territorial sanctions under applicable Sanctions Laws and
Regulations. Each Borrower shall maintain policies and procedures designed to
achieve compliance with Sanctions Laws and Regulations and applicable
anti-bribery and anti-corruption laws.


109

--------------------------------------------------------------------------------





SECTION 7.    NEGATIVE COVENANTS
ARTICLE VII
NEGATIVE COVENANTS
The Company and each Subsidiary Borrower covenants and agrees that until the
Termination Date:
7.1.    Restrictions on Indebtedness. The Company will not, and will not permit
REIT or their respective Subsidiaries to, create, incur, assume, guarantee or be
or remain liable, contingently or otherwise, with respect to any Indebtedness
other than:
(a)    Indebtedness to the Lenders arising under any of the Loan Documents;
(b)    current liabilities of the Company or its respective Subsidiaries
incurred in the ordinary course of business but not incurred through (i) the
borrowing of money, or (ii) the obtaining of credit except for credit on an open
account basis customarily extended and in fact extended in connection with
normal purchases of goods and services;
(c)    Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of Section 6.8;
(d)    Indebtedness in respect of judgments only to the extent, for the period
and for an amount not resulting in an Event of Default;
(e)    endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
(f)    subject to compliance on a Pro Forma Basis with the provisions of Section
8 at the time of incurrence or assumption thereof, Secured Recourse Indebtedness
of the Company and its Subsidiaries;
(g)    subject to compliance on a Pro Forma Basis with the provisions of Section
8 at the time of incurrence or assumption thereof, Consolidated Secured
Indebtedness of the Company and its Subsidiaries;
(h)    subject to the provisions of Section 8, Unsecured Indebtedness of the
Company and its Subsidiaries and of REIT and General Partner;
(i)    indebtedness of the REIT, the Company or any other Subsidiary in the form
of purchase price adjustments, earn-outs or other arrangements representing
acquisition consideration incurred in connection with any acquisition permitted
by this Agreement or other Investment permitted by Section 7.3 other than
Indebtedness for borrowed money, provided that, solely with respect to any
Unencumbered Property Subsidiary, any Subsidiary of the Company owning an
interest in such Unencumbered Property Subsidiary and the REIT, such
Indebtedness is unsecured; and (ii) Indebtedness owed in respect of any
overdrafts and related liabilities arising from treasury, depository and Cash
Management Services or in connection with any automated clearing-house transfers
of funds; provided that such Indebtedness shall be repaid in full within five
Business Days of the incurrence thereof; and


110

--------------------------------------------------------------------------------





(j)    Unsecured Indebtedness between or among any of the REIT, the Company and
their respective Subsidiaries, provided that any such Indebtedness to which any
Borrower or any Guarantor shall be an obligor shall be subordinated to the
Obligations in a manner reasonably acceptable to the Administrative Agent.
Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in Section 7.1(f) or (g) above shall be secured by any
asset included in the calculation of the Unencumbered Asset Value or any
interest therein or any direct or indirect ownership interest in any Subsidiary
Guarantor or Unencumbered Property Subsidiary owning such an asset as collateral
and (ii) REIT and General Partner shall not create, incur, assume, guarantee or
be or remain liable, contingently or otherwise, with respect to any Indebtedness
(including, without limitation, pursuant to any conditional or limited guaranty
or indemnity agreement creating liability with respect to usual and customary
exclusions from the non-recourse limitations governing the Non-Recourse
Indebtedness of any Person) other than Indebtedness described in Section
7.1(a)-(e), (h), (i) and (j) above.
7.27.1.    Restrictions on Liens, Etc.. The Company will not, and will not
permit REIT or their respective Subsidiaries to create, incur, assume or suffer
to exist any Lien; provided that notwithstanding anything to the contrary
contained herein, the Company and any such Subsidiary of Company may create or
incur or suffer to be created or incurred or to exist:
(i)    (A)  (x)  Liens on properties to secure taxes incurred in the ordinary
course of business in respect of obligations not then delinquent (or being
contested in good faith by appropriate proceedings as permitted by this
Agreement) or not otherwise required to be paid or discharged under the terms of
this Agreement or any of the other Loan Documents and (y) assessments and other
governmental charges (excluding any Lien imposed pursuant to any of the
provisions of ERISA or any similar law of a jurisdiction other than the United
States or pursuant to any Environmental Laws) or claims for labor, material or
supplies (including warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens) incurred in the ordinary course of business in respect of
obligations not then delinquent by more than 60 days but in any event prior to
the commencement of any foreclosure or other enforcement action with respect
thereto (or being contested in good faith by appropriate proceedings as
permitted by this Agreement) or not otherwise required to be paid or discharged
under the terms of this Agreement or any of the other Loan Documents and
(B) Liens on (x) assets other than the assets included in the calculation of
Unencumbered Asset Value in respect of judgments pPermitted by Section
7.1(d)Judgments, or (y) assets included in the calculation of Unencumbered Asset
Value in respect of judgments that individually or in the aggregate do not
exceed $10,000,000.00 but only to the extent such Lien is fully released and
discharged from such asset prior to the first to occur of the date that is 60
days after such Lien attaches to such asset or the commencement of any action to
enforce such judgment against such asset;
(ii)    Liens incurred or deposits or pledges made in connection with, or to
secure payment of, workers’ compensation, unemployment insurance, old age
pensions or other social security obligations;
(iii)    (A) Liens granted by the Company or any Subsidiary of the Company
(other than an Unencumbered Property Subsidiary or another Subsidiary of the
Company which directly or indirectly owns an interest in an Unencumbered
Property Subsidiary) on any asset of such Person securing Permitted Secured
Indebtedness which is permitted by Section


111

--------------------------------------------------------------------------------





7.1(f) or (g), provided that none of such assets shall include any direct or
indirect interest in any asset included in the calculation of Unencumbered Asset
Value, or any direct or indirect right, title or interest in any rent, issue,
profit, proceed or other asset related thereto, included in the calculation of
the Unencumbered Asset Value, or any interest in any Unencumbered Property
Subsidiary or any Subsidiary of the Company which directly or indirectly owns an
asset included in the calculation of Unencumbered Asset Value, and (B) pledges
of security interests in the ownership interests of any Subsidiary of the
Company which is not an Unencumbered Property Subsidiary or the direct or
indirect owner of an interest in an Unencumbered Property Subsidiary securing
Permitted Secured Indebtedness which is permitted by Section 7.1(f) or (g);
(iv)    (A) encumbrances on properties consisting of easements, rights of way,
zoning restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which the Company or any such Subsidiary is a party, purchase money security
interests and other liens or encumbrances, which do not individually or in the
aggregate have a Material Adverse Effect, (B) banker’s liens, rights of setoff
or similar rights and remedies as to deposit accounts or other funds maintained
with deposit institutions provided that such liens, rights or remedies are not
security for or otherwise related to Indebtedness, and none of such liens,
rights or remedies relate to any asset included in the calculation of
Unencumbered Asset Value, and (C) UCC pre-filings in respect of Permitted Liens
prior to incurrence of such Permitted Liens; provided that if the Indebtedness
to which such pre-filing relates is not promptly closed following such
pre-filing, such pre-filed UCC financing statement shall be promptly released;
(v)    Liens arising from filing UCC financing statements relating solely to
leases not prohibited by this Agreement;
(vi)    Liens in favor of the Administrative Agent under the Loan Documents to
secure the Obligations;
(vii)    Liens by the REIT or any of its Subsidiaries on cash or Cash
Equivalents (other than on any cash or Cash Equivalents of the Company or any
Unencumbered Property Subsidiary (or any direct or indirect owners of the
Company or such Subsidiaries));
(viii)    the rights of tenants or subtenants in the ordinary course of business
relating to the use or occupation of space in any building or of any Real
Estate;
(ix)    any option, contract or other agreement to sell an asset provided such
sale is otherwise permitted by this Agreement; and
(x)    with respect to any Leased Property, (x) any reversionary interest or
title of lessor under an applicable Lease with respect thereto or (y) Lien,
easement, restriction or encumbrance to which the interest or title of such
lessor may be subject.
(xi)    Liens arising in connection with customary rights and restrictions
contained in agreements relating to such sale or transfer of assets pending the
completion thereof; and
(xii)    Liens arising under CapitalizedFinance Lease Obligations with respect
to the assets subject to such lease.


112

--------------------------------------------------------------------------------





Notwithstanding anything in this Agreement to the contrary, REIT and General
Partner shall not create or suffer to be created or incurred or to exist any
Lien other than Liens contemplated in Section 7.27.1(i), (ii), (iv)(B), (v) and
(vi).
7.3.    Restrictions on Investments. Neither the Company will, nor will it
permit REIT or any of their respective Subsidiaries to, make any Investment
except Investments in:
(a)    Cash Equivalents;
(b)    the acquisition of fee interests or long-term ground lease interests or
interests under Leases by the Company or its Subsidiaries in (i) Real Estate
which is utilized for income-producing Data Center Properties located in the
continental United States or the District of Columbia and businesses and
investments incidental thereto (including Ancillary Office), and (ii) subject to
the restrictions set forth in this Section 7.3, the acquisition of Land Assets
to be developed for the foregoing purposes and Development Properties to be used
for the purposes set forth in Section 7.3(b)(i);
(c)    Investments by the Company in Wholly Owned Subsidiaries of the Company as
of the Closing Date and in any Person that becomes a Wholly Owned Subsidiary of
the Company after the Closing Date;
(d)    Investments in non-Wholly Owned Subsidiaries and Unconsolidated
Affiliates as of the Closing Date and in any Person that becomes a non-Wholly
Owned Subsidiary or an Unconsolidated Affiliate after the Closing Date;
(e)    Investment by any Subsidiary in any other Subsidiary, by the Company in
any Subsidiary, and by the REIT in the Company or the General Partner;
(f)    Investments (i) in equipment and other personal property which will be
incorporated into, or otherwise used in connection with, Data Center Properties,
(ii) with utility companies to bring critical power to Data Center Properties,
(iii) services associated with managing and providing Data Center Properties
(including ancillary businesses) and (iv) with fiber optic companies to bring
fiber optics to Data Center Properties;
(g)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customary and
suppliers, in each case in the ordinary course of business;
(h)    Investments so long as after giving pro forma effect to such Investment
(and any Indebtedness incurred in connection therewith), the Company is in pro
forma compliance with the covenants set forth in Section 8; and
(i)    Investments by the REIT to the extent such Investment could be made by
the Company or any Subsidiary of the Company; provided such Investment is within
30 days following such Investment contributed to the Company or any Subsidiary
of the Company.
7.47.2.    Merger, Consolidation. The Company will not, nor will the Company
permit REIT or any of their respective Subsidiaries to, (a) dissolve, liquidate,
dispose of all or substantially all of its assets or (b) consummate a business,
merger, reorganization, consolidation or other business combination or agree to
effect any asset acquisition, stock acquisition or other acquisition
individually or in a series of transactions


113

--------------------------------------------------------------------------------





which may have a similar effect as any of the foregoing (any of the foregoing
transactions in this clause (b), for purposes of this Section 7.47.3 (other than
Section 7.47.3(vi), a “merger”), except for:
(i)    the merger or consolidation of one or more of the Subsidiaries of the
Company with and into the Company (it being understood and agreed that in any
such event the Company will be the surviving Person);
(ii)    the merger or consolidation of two or more Subsidiaries of the Company;
provided that if any such Subsidiary is a Subsidiary Guarantor or an
Unencumbered Property Subsidiary, the survivor of such merger is a Subsidiary
Guarantor or an Unencumbered Property Subsidiary or becomes a Subsidiary
Guarantor in accordance with Section 2.24; (w) if such Subsidiary is a Borrower,
such Subsidiary is the survivor of such merger;
(iii)    any dissolution of a Subsidiary (A) that owns no assets or (B) if the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Company and is not materially disadvantageous to the
Lenders, provided that (x) the Company or a Guarantor receives any assets of
such dissolved or liquidated Subsidiary if such dissolved or liquidated
Subsidiary was a Guarantor at the time of such liquidation or dissolution and
(y) the provisions of Section 2.24(b) (to the extent that such Subsidiary is a
Subsidiary Guarantor at the time of such dissolution) and Section 6.17 are
satisfied;
(iv)    Permitted dDispositions permitted by Section 7.8;
(v)    (A) a merger of a Person with the Company, so long as the Company is the
surviving entity, (B) a merger of (1) the general partner of a Person
simultaneously merging with the Company or a Subsidiary of the Company with
(2) General Partner, so long as General Partner is the surviving entity and the
provisions of Section 6.16 are not violated, (C) a merger of an entity that has
elected to obtain and qualifies for REIT Status and which is the general partner
or other owner of a Person simultaneously merging with the Company or a
Subsidiary of the Company, with the REIT, so long as the REIT is the surviving
entity and the provisions of Section 6.16 are not violated, and (D) a merger of
a Person with a Subsidiary of the Company (other than an Unencumbered Property
Subsidiary or a Subsidiary that in either case directly or indirectly owns an
Unencumbered Property unless with respect to an Unencumbered Property Subsidiary
the terms of Section 6.17(a)(iii) are satisfied), in each instance so long as
(u) in the case of a merger with REIT, General Partner, the Company or a
Subsidiary of the Company organized under the laws of a political subdivision of
the United States, such Person was organized under the laws of the United States
of America or one of its states; (v) if such Subsidiary is a Subsidiary
Guarantor or an Unencumbered Property Subsidiary, such Subsidiary is the
survivor of such merger or with the prior written approval of the Administrative
Agent, becomes a Subsidiary Guarantor, and if such Subsidiary is not a
Subsidiary Guarantor, the surviving Person is controlled by the BorrowerCompany;
(w) if such Subsidiary is a Borrower, such Subsidiary is the survivor of such
merger; (x) the Company shall have given the Administrative Agent at least 10
Business Days’ prior written notice prior to consummation of such merger;
(y) such merger is completed as a result of negotiations with the approval of
the board of directors or similar body of such Person and is not a so called
“hostile takeover”; and (z) following such merger, the Company and its
Subsidiaries will continue to be engaged solely in the businesses permitted by
Section 6.12; and


114

--------------------------------------------------------------------------------





(vi)    Investments constituting asset or stock acquisitions permitted by
Section 7.3 and which are not mergers, reorganizations, consolidations or
business combinations;
provided that no such merger or consolidation shall be permitted in the event
that a Default or Event of Default exists immediately before or would exist
after giving effect thereto.
7.5.    Sale and Leaseback. The Company will not, and will not permit any
Subsidiary Borrower, any Guarantor or any of its or their respective
Subsidiaries, to enter into any arrangement, directly or indirectly, whereby any
Borrower, any Guarantor or any such Subsidiary shall sell or transfer any Real
Estate owned by it in order that then or thereafter any Borrower, any Guarantor
or any such Subsidiary shall lease back such Real Estate without the prior
written consent of the Administrative Agent, such consent not to be unreasonably
withheld.
7.67.3.    Compliance with Environmental Laws. None of the Borrowers or the
Guarantors will, nor will it permit any of their Subsidiaries or any other
Person to, do any of the following: (a) use any of the Real Estate or any
portion thereof as a facility for the use, handling, processing, storage or
disposal of Hazardous Substances, except for quantities of Hazardous Substances
used in the ordinary course of operating large-scale data centers and in
material compliance with all applicable Environmental Laws, (b) cause or, with
respect to owned or ground leased Real Estate, permit to be located on any of
the Real Estate any underground tank or other underground storage receptacle for
Hazardous Substances except in full compliance with Environmental Laws,
(c) generate any Hazardous Substances on any of the Real Estate except in full
compliance with Environmental Laws, or (d) conduct any activity at any Real
Estate or use any Real Estate in any manner that could reasonably be expected to
cause a Release of Hazardous Substances on, upon or into the Real Estate or any
surrounding properties or any threatened Release of Hazardous Substances that
could reasonably be expected to give rise to liability under CERCLA or any other
Environmental Law, except, in each case where any such use, generation, conduct
or other activity has not had and would not reasonably be expected to have a
Material Adverse Effect.
Except where the failure to do so would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, the Company shall, and
shall cause its Subsidiaries to:
(i)    in the event of any change in Environmental Laws governing the
assessment, release or removal of Hazardous Substances, take all reasonable
action (including, without limitation, the conducting of engineering tests at
the sole expense of Company) to confirm that no Hazardous Substances are or ever
were Released or disposed of on the Unencumbered Properties included in the
calculation of Unencumbered Asset Value in violation of applicable Environmental
Laws; and
(ii)    if any Release or disposal of Hazardous Substances which any Person may
be legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on any
Unencumbered Property included in the calculation of Unencumbered Asset Value
(including without limitation any such Release or disposal occurring prior to
the acquisition or leasing of such Unencumbered Property by the Company or any
such Subsidiary), the Company shall, after obtaining knowledge thereof, cause
the prompt containment and removal of such Hazardous Substances and remediation
of such Unencumbered Property to the extent required by and in full compliance
with all applicable Environmental Laws; provided, that each of the Company and
its Subsidiaries shall be deemed to be in compliance with Environmental Laws for
the purpose of this clause (ii) so long as it or a responsible third party with
sufficient


115

--------------------------------------------------------------------------------





financial resources is taking reasonable action to remediate or manage any event
of noncompliance to the satisfaction of the Administrative Agent and no action
shall have been commenced by any enforcement agency. The Administrative Agent
may engage its own environmental consultant to review the environmental
assessments and the compliance with the covenants contained herein.
At any time while an Event of Default exists hereunder the Administrative Agent
may at its election (and will at the request of the Required Lenders) obtain
such environmental assessments of any or all of the Unencumbered Properties
included in the calculation of Unencumbered Asset Value prepared by an
environmental consultant as may be necessary or advisable for the purpose of
evaluating or confirming (i) whether any Hazardous Substances are present in the
soil or water at or adjacent to any such Unencumbered Property and (ii) whether
the use and operation of any such Unencumbered Property complies with all
Environmental Laws to the extent required by the Loan Documents. Additionally,
at any time that the Administrative Agent or the Required Lenders shall have
reasonable and objective grounds to believe that a Release or threatened Release
of Hazardous Substances which any Person may be legally obligated to contain,
correct or otherwise remediate or which otherwise may expose such Person to
liability may have occurred, relating to any Unencumbered Property included in
the calculation of Unencumbered Asset Value, or that any of the Unencumbered
Property included in the calculation of Unencumbered Asset Value is not in
compliance with Environmental Laws to the extent required by the Loan Documents,
the Company shall promptly upon the request of the Administrative Agent obtain
and deliver to the Administrative Agent such environmental assessments of such
Unencumbered Property prepared by an environmental consultant reasonably
acceptable to the Administrative Agent as may be necessary or advisable for the
purpose of evaluating or confirming (i) whether any Hazardous Substances are
present in the soil or water at or adjacent to such Unencumbered Property and
(ii) whether the use and operation of such Unencumbered Property comply with all
Environmental Laws to the extent required by the Loan Documents. Environmental
assessments may include detailed visual inspections of such Unencumbered
Property including, without limitation, any and all storage areas, storage
tanks, drains, dry wells and leaching areas, and the taking of soil samples, as
well as such other investigations or analyses as are reasonably necessary or
appropriate for a complete determination of the compliance of such Unencumbered
Property and the use and operation thereof with all applicable Environmental
Laws. All environmental assessments contemplated by this Section 7.67.3 shall be
at the sole cost and expense of the Company. Notwithstanding the foregoing, it
shall not be considered a breach of this Section 7.67.3 if permission from a
third-party (including, without limitation, any owners or landlords) is required
to conduct an environmental assessment and, after reasonable attempts, the
Company is unable to obtain such permission for whatever reason and therefore
does not perform the requested environmental assessment.
7.77.4.    Distributions. (a) In the event that an Event of Default shall have
occurred and be continuing, (i) the Company, REIT and General Partner shall not
pay any Distribution to its partners, members or other owners, other than
(A) the minimum amount of Distributions (when made in accordance with the
applicable organizational documents (e.g., pro rata to all of its partners,
members or other owners, if so required)) required to enable the REIT to
maintain its REIT Status, (B) cashless exchanges of Equity Interests in the
Company for Equity Interests in the REIT and (C) non-cash payments in connection
with employee, trustee and director stock option plans or similar incentive
arrangements.
(b)    Notwithstanding the foregoing, at any time when the maturity of the
Obligations has been accelerated, the Company shall not, and shall not permit
REIT or General Partner to, make any Distributions whatsoever, directly or
indirectly, other than cashless exchanges of Equity Interests in the Company for
Equity Interests in the REIT.


116

--------------------------------------------------------------------------------





7.8.    Asset Sales. The Company will not, and will not permit the Subsidiary
Borrowers, the Guarantors or its or their respective Subsidiaries to, sell,
transfer or otherwise dispose of any material asset to a Person that is not a
Wholly Owned Subsidiary of the Company other than pursuant to a bona fide arm’s
length transaction or, with respect to transactions subject to Section 7.11, as
permitted by Section 7.11; provided that the Borrowers, Guarantors and their
respective Subsidiaries may sell, transfer or otherwise dispose of assets
subject to any condemnation proceeding (including in lieu thereof). Without
limiting the foregoing, neither the Company nor any Subsidiary thereof shall
sell, transfer or otherwise dispose of any Real Estate in one transaction or a
series of transactions unless no Event of Default has occurred and is continuing
or would result from such transaction (including, without limitation, pro forma
compliance with the covenants in Section 6.17, Section 7.1, Section 7.3, Section
7.7, and Section 8.1 through 8.6 after giving effect thereto).
7.9.    Restriction on Prepayment of Indebtedness. After the occurrence and
during the continuance of any Event of Default, the Company will not, and will
not permit any Subsidiary Borrower or any Guarantor to: (a) optionally or
voluntarily prepay, redeem, defease, purchase or otherwise retire the principal
amount, in whole or in part, of any Indebtedness other than the Obligations
prior to the maturity date thereof; provided, that the foregoing shall not
prohibit (x) the prepayment of Indebtedness which is financed solely from the
proceeds of a new or increased loan, note or other Indebtedness which would
otherwise be permitted by the terms of Section 7.1 and proceeds described in the
following clause (y); and (y) the prepayment, redemption, defeasance or other
retirement of the principal of Indebtedness secured by Real Estate which is
satisfied solely from the proceeds of a sale or other disposition of the Real
Estate securing such Indebtedness; and (b) modify any document evidencing any
Indebtedness (other than the Obligations) to accelerate the maturity date of
such Indebtedness.
7.107.5.    Derivatives Contracts. None of the Borrowers, the Guarantors or
their respective Subsidiaries shall contract, create, incur, assume or suffer to
exist any Derivatives Contracts except for interest rate swap, collar, cap or
similar agreements providing interest rate protection and currency swaps and
currency options made in the ordinary course of business and forward equity
commitments and forward equity sale agreements with customary terms and, to the
extent constituting Indebtedness, permitted pursuant to Section 7.1.
7.117.6.    Transactions with Affiliates. The Company shall not, and shall not
permit any Subsidiary Borrower or any Guarantor or any of its or their
respective Subsidiaries to, permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate (other than any Wholly Owned
Subsidiary of the Company), except (i) transactions set forth on Schedule
7.117.6 attached hereto and any amendments to stock option plans, employment
agreements and indemnities of officers and directors to the extent that such
amendment is not adverse, taken as a whole, to the Lenders or the Company in any
material respect, (ii) transactions upon fair and reasonable terms which are
substantially no less favorable to such Person than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate
(which, in connection with any transaction with a non-Wholly Owned Subsidiary,
may take into account any enhancement to the value of the equity owned by a
Wholly Owned Subsidiary of the Company as a result of the transaction),
(iii) Distributions permitted pursuant to Section 7.77.4, (iv) transactions
under this Agreement or the Senior Notes Documents, (v) (a) transactions solely
among the REIT, the General Partner, the Company and any of their respective
Subsidiaries that are Unencumbered Property Subsidiaries or Guarantors or
(b) transactions solely among the Subsidiaries of the Company that are not
Unencumbered Property Subsidiaries or owners of direct or indirect interests in
an Unencumbered Property Subsidiary, (vi) issuance by the REIT or the Company of
Equity Interests (other than Disqualified Equity Interests) and receipt by the
REIT or the Company of capital contributions, (vii) any transaction with any
Person who is not an Affiliate immediately before the


117

--------------------------------------------------------------------------------





consummation of such transaction that becomes an Affiliate as a result of such
transaction, (viii) payroll, travel, business entertainment and similar advances
to officers, directors, employees and consultants of the REIT or any Subsidiary
to cover matters that are expected at the time of such advances to be treated as
expenses of the REIT or such Subsidiary for accounting purposes and that are
made in the ordinary course of business, (x) compensation, insurance, expense
reimbursement, severance, employee benefit arrangements and indemnification of,
and other employment arrangements with, directors, officers, consultants and
employees of the REIT, the Company or any Subsidiary of either thereof,
(xi) intercompany loans permitted by Section 7.1 and Section 7.3 and (xii) any
transaction or series of related transactions involving consideration not in
excess of $5,000,000.
ARTICLE VIII
FINANCIAL COVENANTS
7.12.    Equity Pledges. Notwithstanding anything in this Agreement to the
contrary, (a) REIT will not create or incur or suffer to be created or incurred
any Lien (other than Liens permitted under Section 7.2(i)(A)) on any of its
direct or indirect legal, equitable or beneficial interest in General Partner or
the Company, including, without limitation, any Distributions or rights to
Distributions on account thereof, and (b) General Partner will not create or
incur or suffer to be created or incurred any Lien (other than Liens permitted
under Section 7.2(i)(A)) on any of its direct or indirect legal, equitable or
beneficial interest in the Company.
SECTION 8.    FINANCIAL COVENANTS
The Company and each Subsidiary Borrower covenants and agrees that, until the
Termination Date:
8.1.    Unencumbered Asset Tests.
(a)    The Company will not at any time permit Consolidated Total Unsecured
Indebtedness (including the Loans and L/C Obligations) to exceed 60% of the
Unencumbered Asset Value; provided, however, that for one or more periods of up
to four consecutive fiscal quarters immediately following a Materialan
Acquisition of which the Company has given the Administrative Agent written
notice (with such four consecutive fiscal quarter period to include the quarter
in which such Material Acquisition is consummated), such ratio of Consolidated
Total Unsecured Indebtedness to Unencumbered Asset Value may exceed 60% but
shall not exceed 65% during such period.
(b)    The Company will not at any time permit the Unencumbered Property Debt
Yield to be less than 10.5%; provided, however, that from and after the
Investment Grade Rating Trigger Date, the foregoing covenant in this Section
8.1(b) shall be of no further force and effect and shall be replaced with a
covenant that the Company will not at any time permit the ratio of Unencumbered
Net Operating Income to Debt Service on Consolidated Total Unsecured
Indebtedness to be less than 1.50 to 1.00.
8.2.    Indebtedness to Gross Asset Value. The Company will not at any time
permit Consolidated Total Indebtedness to exceed 60% of Gross Asset Value;
provided, however, that for one or more periods of up to four consecutive fiscal
quarters immediately following a Materialan Acquisition of which the Company has
given the Administrative Agent written notice (with such four consecutive fiscal
quarter period to include the quarter in which such Material Acquisition is
consummated), the ratio of such Consolidated Total Indebtedness to Gross Asset
Value may exceed 60% but shall not exceed 65% during such period.


118

--------------------------------------------------------------------------------





8.3.    Consolidated EBITDA to Consolidated Fixed Charges. The Company will not
at any time permit the ratio of Consolidated EBITDA determined for the most
recently ended fiscal quarter to Consolidated Fixed Charges for the most
recently ended fiscal quarter, to be less than 1.50 to 1.00.
8.4.    Minimum Consolidated Tangible Net Worth. The Company will not at any
time permit REIT’s Consolidated Tangible Net Worth to be less than
$3,260,000,000; provided that from and after the Investment Grade Rating Trigger
Date, the covenant in this Section 8.4 shall be of no further force and effect
and the Company shall thereafter not be required to comply with this Section
8.4.
8.5.    Secured Recourse Indebtedness to Gross Asset Value. The Company will not
at any time permit the aggregate amount of Secured Recourse Indebtedness to
exceed 15% of Gross Asset Value; provided that from and after the Investment
Grade Rating Trigger Date, the covenant in this Section 8.5 shall be of no
further force and effect and the Company shall thereafter not be required to
comply with this Section 8.5.
8.68.4.    Consolidated Secured Indebtedness to Gross Asset Value. The Company
will not at any time permit the aggregate amount of Consolidated Secured
Indebtedness to exceed 40% of Gross Asset Value; provided, however, that for one
or more periods of up to four consecutive fiscal quarters immediately following
a Materialan Acquisition of which the Company has given the Administrative Agent
written notice (with such four consecutive fiscal quarter period to include the
quarter in which such Material Acquisition is consummated), the ratio of such
Consolidated Secured Indebtedness to Gross Asset Value may exceed 40% but shall
not exceed 45% during such period.
SECTION 9.    EVENTS OF DEFAULT
ARTICLE IX
EVENTS OF DEFAULT
9.1.    Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:
(a)    any Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(b)    any Borrower shall fail to pay any interest on the Loans, any
reimbursement obligations with respect to the Letters of Credit or any fees or
other sums due hereunder or under any of the other Loan Documents when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(c)    any Borrower shall fail to comply with any covenant contained in
Section 8.1 and such failure shall continue for five Business Days after written
notice thereof shall have been given to the Company by the Administrative Agent;
(d)    the Company shall fail to perform any term, covenant or agreement
contained in Section 8.2, Section 8.3, or Section 8.4, Section 8.5 or Section
8.6;
(e)    any Borrower, any Guarantor or any of their respective Subsidiaries shall
fail to perform any other term, covenant or agreement contained herein or in any
of the other Loan


119

--------------------------------------------------------------------------------





Documents which they are required to perform (other than those specified in the
other subclauses of this Section 9Article IX or in the other Loan Documents);
(f)    any representation or warranty made by or on behalf of any Borrower, any
Guarantor or any of their respective Subsidiaries in this Agreement or any other
Loan Document, or any report, certificate, financial statement, request for a
Loan, Letter of Credit Request, or in any other document or instrument delivered
pursuant to or in connection with this Agreement, any advance of a Loan, the
issuance of any Letter of Credit or any of the other Loan Documents shall prove
to have been false in any material respect upon the date when made or deemed to
have been made or repeated;
(g)    any Borrower, Guarantor or Material Subsidiary shall fail to pay when due
(including, without limitation, at maturity) (after all applicable grace and
cure periods have expired), any principal, interest or other amount on account
of any obligation for borrowed money or credit received or other Indebtedness
(including under any Derivatives Contracts), or shall fail to observe or perform
any term, covenant or agreement contained in any agreement by which it is bound,
evidencing or securing any obligation for borrowed money or credit received or
other Indebtedness (including under any Derivatives Contracts); provided that
the events described in Section 9.1(g) shall not constitute an Event of Default
unless such failure to perform (including under any Derivatives Contracts),
together with other failures to perform as described in Section 9.1(g) (i) is
for such period of time as would permit (assuming the giving of appropriate
notice if required) the holder or holders thereof or of any obligations issued
thereunder to accelerate the maturity thereof or to require the settlement,
termination, prepayment, purchase or redemption thereof and (ii)(A) in respect
of Recourse Indebtedness, involves singly or in the aggregate obligations for
borrowed money or credit received or other Indebtedness totaling in excess of
the Threshold Amount or (B), in each case in respect of Non-Recourse
Indebtedness, involves singly or in the aggregate obligations for borrowed money
or credit received or other Indebtedness totaling in excess of
$100,000,000.00100,000,000;
(h)    any Borrower, any Guarantor or any of their respective Material
Subsidiaries, (i) shall make an assignment for the benefit of creditors, or
admit in writing its general inability to pay or generally fail to pay its debts
as they mature or become due, or shall petition or apply for the appointment of
a trustee or other custodian, liquidator, monitor, receiver, receiver-manager or
similar official for it or any substantial part of its assets, (ii) shall
commence any case or other proceeding relating to it under any Insolvency Law,
now or hereafter in effect, or (iii) shall take any action to authorize or in
furtherance of any of the foregoing;
(i)    a petition or application shall be filed for the appointment of a trustee
or other custodian, liquidator, monitor, receiver, receiver-manager or similar
official of any Borrower, any Guarantor or any of their respective Material
Subsidiaries or any substantial part of the assets of any thereof, or a case or
other proceeding shall be commenced against any such Person under any Insolvency
Law, now or hereafter in effect, and any such Person shall indicate its approval
thereof, consent thereto or acquiescence therein or such petition, application,
case or proceeding shall not have been dismissed within 60 days following the
filing or commencement thereof;
(j)    a decree or order is entered appointing a trustee, custodian, liquidator,
monitor, receiver, receiver-manager or similar official for any Borrower, any
Guarantor or any of their respective Material Subsidiaries or adjudicating any
such Person, bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief is entered in respect of any
such Person in an involuntary case under any Insolvency Laws as now or hereafter
constituted;


120

--------------------------------------------------------------------------------





(k)    any Borrower, any Guarantor or any of their respective Material
Subsidiaries shall fail to pay one or more final and non-appealable judgments
aggregating in excess of the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), which judgments are not discharged or effectively waived or stayed
for a period of 30 consecutive days, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of any Borrower, any
Guarantor or any of their respective Material Subsidiaries to enforce any such
judgment;
(l)    any of the Loan Documents shall be canceled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or the express
prior written agreement, consent or approval of the Lenders, or any action at
law, suit in equity or other legal proceeding to cancel, revoke or rescind any
of the Loan Documents, or to contest or challenge the validity or enforceability
of any of the Loan Documents, shall be commenced by or on behalf of a Borrower
or a Guarantor, or any court or any other governmental or regulatory authority
or agency of competent jurisdiction shall make a determination, or issue a
judgment, order, decree or ruling, to the effect that any one or more of the
Loan Documents is illegal, invalid or unenforceable in accordance with the terms
thereof;
(m)    [reserved];
(n)    with respect to any Guaranteed Pension Plan, an ERISA Reportable Event
shall have occurred and the Required Lenders shall have determined in their
reasonable discretion that such event reasonably could be expected to result in
liability of any Borrower, any Guarantor or any of their respective Subsidiaries
to the PBGC or such Guaranteed Pension Plan in an aggregate amount exceeding
$10,000,000.00 and either (w) such event in the circumstances occurring
reasonably could constitute grounds for the termination of such Guaranteed
Pension Plan by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Guaranteed Pension Plan; or (x) a
trustee shall have been appointed by the United States District Court to
administer such Plan; or (y) the PBGC shall have instituted proceedings to
terminate such Guaranteed Pension Plan; or (z) such event requires such
Guaranteed Pension Plan to notify the PBGC of withdrawal and to determine
liability under Section 4062(e) or Section 4063 of ERISA;
(o)    [reserved];
(p)    any Guarantor denies that it has any liability or obligations under the
Guarantee Agreement or any other Loan Document, or shall notify the
Administrative Agent or any of the Lenders of such Guarantor’s intention to
attempt to cancel or terminate the Guarantee Agreement or cancel any other Loan
Document, or shall fail to observe or comply with any term, covenant, condition
or agreement under the Guarantee Agreement or any other Loan Document; or
(q)    any Change of Control shall occur,
then, and in any such event, the Administrative Agent may, and upon the request
of the Required Lenders shall, by notice in writing to the Company declare all
amounts owing with respect to this Agreement, the Notes, the Letters of Credit
and the other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrowers; provided
that in the event of any Event of Default specified in Section 9.1(h),
Section 9.1(i) or Section 9.1(j), all such amounts shall become immediately due
and payable automatically and without any requirement of presentment, demand,
protest or other notice of any kind from any of the Lenders or the
Administrative Agent. With respect to all Letters of Credit with respect to
which


121

--------------------------------------------------------------------------------





presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the Company shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount (without
duplication of amounts previously cash collateralized pursuant to Section 3.10)
equal to the aggregate then undrawn and unexpired amount of such Letters of
Credit and all such amounts deposited shall be applied to reduce the outstanding
L/C Obligations. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrowers hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Company (or such other Person as may be lawfully entitled thereto).
9.2.    Certain Cure Periods; Limitation of Cure Periods. Notwithstanding
anything contained in Section 9.1 to the contrary, (i) no Event of Default shall
exist hereunder upon the occurrence of any failure described in Section 9.1(b)
with respect to the payment of interest or other fees on the Loans in the event
that the applicable Borrower cures such Default within five Business Days after
the date such payment is due, provided that no such cure period shall apply to
any payments due upon the maturity of the Notes, (ii) no Event of Default shall
exist hereunder upon the occurrence of any failure to comply with
Section 6.4(c), Section 6.15 or Section 6.17 in the event that Company cures
such Default within five Business Days following occurrence of such failure; and
(iii) no Event of Default shall exist hereunder upon the occurrence of any
failure described in Section 9.1(e) in the event that the Company cures such
Default within 30 days following receipt of written notice of such default from
the Administrative Agent, provided that the provisions of this
clause (iii) shall not pertain to any default consisting of a failure to comply
with Section 7.1, Section 7.2, Section 7.3, or Section 7.4, Section 7.7, Section
7.8 or Section 7.12.
In the event that there shall occur any Default or Event of Default that affects
only certain Unencumbered Property included in the calculation of the
Unencumbered Asset Value, then the Company may elect to cure such Default (so
long as no other Default or Event of Default would arise as a result) by
electing to have Agent remove such Unencumbered Property from the calculation of
Unencumbered Asset Value and by reducing the Outstanding Loans by the amount
necessary so that no Event of Default exists under Section 8.1 or Section 8.2,
in which event such removal and reduction shall be completed within five
Business Days after the earlier of (i) the Company obtaining knowledge of such
Default and (ii) receipt of notice of such Default from the Administrative Agent
or the Required Lenders.
9.3.    Termination of Commitments. If any one or more Events of Default
specified in Section 9.1(h), Section 9.1(i) or Section 9.1(j) shall occur, then
immediately and without any action on the part of the Administrative Agent or
any Lender any unused portion of the credit hereunder shall terminate and the
Lenders shall be relieved of all obligations to make Loans or issue Letters of
Credit to the Company. If any other Event of Default shall have occurred and be
continuing, (a) the Administrative Agent may, and upon the election of the
Majority Revolving Lenders, shall, by notice to the Company terminate the
obligation to make Revolving Loans and issue Letters of Credit, as applicable,
to the Borrowers and (b) the Administrative Agent may, and upon the election of
the Majority Delayed Draw Lenders, shall, by notice to the Company terminate the
obligation to make Delayed Draw Term Loans. No termination under this
Section 9.3 shall relieve the Borrowers or the Guarantors of their obligations
to the Lenders arising under this Agreement or the other Loan Documents.
9.4.    Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to Section 9.1, the


122

--------------------------------------------------------------------------------





Administrative Agent on behalf of the Lenders may, and upon the direction of the
Required Lenders shall, proceed to protect and enforce their rights and remedies
under this Agreement, the Notes and/or any of the other Loan Documents by suit
in equity, action at law or other appropriate proceeding, including to the full
extent permitted by applicable law the specific performance of any covenant or
agreement contained in this Agreement and the other Loan Documents, the
obtaining of the ex parte appointment of a receiver, and, if any amount shall
have become due, by declaration or otherwise, the enforcement of the payment
thereof. No remedy herein conferred upon the Administrative Agent or the holder
of any Note is intended to be exclusive of any other remedy and each and every
remedy shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or any
other provision of law. Notwithstanding the provisions of this Agreement
providing that the Loans may be evidenced by multiple Notes in favor of the
Lenders, the Lenders acknowledge and agree that only the Administrative Agent
may exercise any remedies arising by reason of a Default or Event of Default. If
any Borrower or any Guarantor fails to perform any agreement or covenant
contained in this Agreement or any of the other Loan Documents beyond any
applicable period for notice and cure, the Administrative Agent may itself
perform, or cause to be performed, any agreement or covenant of such Person
contained in this Agreement or any of the other Loan Documents which such Person
shall fail to perform, and the out-of-pocket costs of such performance, together
with any reasonable expenses, including reasonable attorneys’ fees actually
incurred (including attorneys’ fees incurred in any appeal) by the
Administrative Agent in connection therewith, shall be payable by the Company
upon demand and shall constitute a part of the Obligations and shall if not paid
within five days after demand bear interest at the rate set forth in
Section 2.12(c). In the event that all or any portion of the Obligations is
collected by or through an attorney-at-law, the Company shall pay all costs of
collection including, but not limited to, reasonable attorney’s fees.
9.5.    Application of Payments. Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Company or the
Required Lenders, all payments received on account of the Obligations shall,
subject to Section 2.21, be applied by the Administrative Agent as follows:
(a)    first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent
(including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 11.5 and amounts pursuant to
Section 2.6(db) payable to the Administrative Agent in its capacity as such);
(b)    second, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts (other than principal, reimbursement
obligations in respect of LC Disbursements, interest and Letter of Credit fees)
payable to the Lenders and the Issuing Lenders (including fees and disbursements
and other charges of counsel to the Lenders and the Issuing Lenders payable
under Section 11.5) arising under the Loan Documents, ratably among them in
proportion to the respective amounts described in this clause (ii) payable to
them;
(c)    third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit fees and charges and interest on the Loans and
unreimbursed LC Disbursements, ratably among the Lenders and the Issuing Lenders
in proportion to the respective amounts described in this clause (iiic) payable
to them;
(d)    fourth, (A) to payment of that portion of the Obligations constituting
unpaid principal of the Loans and unreimbursed LC Disbursements and (B) to cash
collateralize that portion of the L/C Obligations comprising the undrawn amount
of Letters of Credit to the extent not otherwise cash collateralized by the
Borrowers pursuant to 2.21 or Section 3.10, ratably among the Lenders


123

--------------------------------------------------------------------------------





and the Issuing Lenders in proportion to the respective amounts described in
this clause (d) payable to them; provided that (x) any such amounts applied
pursuant to subclause (B) above shall be paid to the Administrative Agent for
the ratable account of the applicable Issuing Lenders to cash collateralize
Obligations in respect of Letters of Credit, (y) subject to Section 2.21 or
Section 3.10, amounts used to cash collateralize the aggregate amount of Letters
of Credit pursuant to this clause (d) shall be used to satisfy drawings under
such Letters of Credit as they occur and (z) upon the expiration of any Letter
of Credit (without any pending drawings), the pro rata share of cash collateral
shall be distributed to the other Obligations, if any, in the order set forth in
this Section 9.2;
(e)    fifth, to the payment in full of all other Obligations, in each case
ratably among the Administrative Agent, the Lenders and the Issuing Lenders
based upon the respective aggregate amounts of all such Obligations owing to
them in accordance with the respective amounts thereof then due and payable; and
(f)    finally, the balance, if any, after all Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by law.
If any amount remains on deposit as cash collateral after all Letters of Credit
have either been fully drawn or expired (without any pending drawings), such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above
SECTION 10.    THE AGENTS
ARTICLE X
THE AGENTS
10.1.    Authorization and Action. (a) Each Lender and each Issuing Lender
hereby irrevocably appoints the entity named as Administrative Agent in the
heading of this Agreement and its successors and assigns to serve as the
administrative agent under the Loan Documents and each Lender and each Issuing
Lender authorizes the Administrative Agent to take such actions as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent under such agreements and
to exercise such powers as are reasonably incidental thereto. Without limiting
the foregoing, each Lender and each Issuing Lender hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
to exercise all rights, powers and remedies that the Administrative Agent may
have under such Loan Documents.
(b)    As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Lender; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuing Lenders with
respect to such action or (ii) is contrary to this Agreement or any other Loan
Document or applicable law, including any action that may be in violation of the
automatic stay under any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors or that may effect a forfeiture,
modification or


124

--------------------------------------------------------------------------------





termination of property of a Defaulting Lender in violation of any requirement
of law relating to bankruptcy, insolvency or reorganization or relief of
debtors; provided, further, that the Administrative Agent may seek clarification
or direction from the Required Lenders prior to the exercise of any such
instructed action and may refrain from acting until such clarification or
direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company, any Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.
(c)    In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Lenders (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:
(i)    the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender or Issuing Lender other than as expressly set
forth herein and in the other Loan Documents, regardless of whether a Default or
an Event of Default has occurred and is continuing (and it is understood and
agreed that the use of the term “agent” (or any similar term) herein or in any
other Loan Document with reference to the Administrative Agent is not intended
to connote any fiduciary duty or other implied (or express) obligations arising
under agency doctrine of any applicable law, and that such term is used as a
matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties); additionally, each
Lender agrees that it will not assert any claim against the Administrative Agent
based on an alleged breach of fiduciary duty by the Administrative Agent in
connection with this Agreement and the transactions contemplated hereby; and
(ii)    nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.
(d)    The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence, bad faith or willful
misconduct in the selection of such sub-agent.


125

--------------------------------------------------------------------------------





(e)    None of the Syndication Agent, any Co-Documentation Agent, any Senior
Managing Agent or any joint lead arranger and joint bookrunner listed on the
cover page of this Agreement shall have obligations or duties whatsoever in such
capacity under this Agreement or any other Loan Document and shall incur no
liability hereunder or thereunder in such capacity, but all such persons shall
have the benefit of the indemnities provided for hereunder.
(f)    In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any Reimbursement Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Company or any other Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders and the Administrative Agent (including any claim under
Sections 2.6, 2.12, 2.16, 2.17 and 11.5) allowed in such judicial proceeding;
and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders or the Issuing Lenders, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 11.5). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Lender in any such proceeding.
(g)    The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and, except solely to
the extent of the Company’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Company or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions.
10.2.    Administrative Agent’s Reliance, Etc. (a) Neither the Administrative
Agent nor any of its Related Parties shall be (i) liable for any action taken or
omitted to be taken by it under or in connection with this Agreement or the
other Loan Documents (x) with the consent of or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents) or (y) in
the absence of its own gross negligence, bad faith or willful misconduct (such
absence to be presumed unless otherwise determined by a court of competent
jurisdiction by a final and nonappealable judgment) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or


126

--------------------------------------------------------------------------------





warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or for any failure of
any Loan Party to perform its obligations hereunder or thereunder.
(b)    The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Company, a Lender or an
Issuing Lender, and the Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Section 5Article V or elsewhere in any Loan Document, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent. Notwithstanding anything herein to the contrary, the
Administrative Agent shall not be liable for, or be responsible for any loss,
cost or expense suffered by any Borrower, any Subsidiary, any Lender or any
Issuing Lender as a result of, any determination of the Revolving Extensions of
Credit, any of the component amounts thereof or any portion thereof attributable
to each Lender or Issuing Lender, or any Exchange Rate or Dollar Equivalent.
Promptly after receiving a notice of a Default or Event of Default pursuant to
Section 6.5(a), the Administrative Agent shall notify the Lenders thereof.
(c)    Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any promissory note as its holder until such promissory note has
been assigned in accordance with Section 11.6, (ii) may rely on the Register to
the extent set forth in Section 11.6(b), (iii) may consult with legal counsel
(including counsel to the Company or any other Borrower), independent public
accountants and other experts selected by it, and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts, (iv) makes no warranty or
representation to any Lender or Issuing Lender and shall not be responsible to
any Lender or Issuing Lender for any statements, warranties or representations
made by or on behalf of any Loan Party in connection with this Agreement or any
other Loan Document, (v) in determining compliance with any condition hereunder
to the making of a Loan, or the issuance of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
may presume that such condition is satisfactory to such Lender or Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Lender sufficiently in advance of the making of such Loan
or the issuance of such Letter of Credit and (vi) shall be entitled to rely on,
and shall incur no liability under or in respect of this Agreement or any other
Loan Document by acting upon, any notice, consent, certificate or other
instrument or writing (which writing may be a fax, any electronic message,
Internet or intranet website posting or other distribution) or any statement
made to it orally or by telephone and believed by it to be genuine and signed or
sent or otherwise authenticated by the proper party or parties (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the maker thereof).


127

--------------------------------------------------------------------------------





10.3.    Posting of Communications. (a) Each Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders and the Issuing Lenders by posting the Communications
on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).
(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Lenders and each Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. Each of the Lenders, each of the
Issuing Lenders and each Borrower hereby approves distribution of the
Communications (as defined below) through the Approved Electronic Platform and
understands and assumes the risks of such distribution.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing
Lender by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.
(c)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, THE SYNDICATION
AGENT, ANY CO-DOCUMENTATION AGENT OR ANY SENIOR MANAGING AGENT OR ANY OF THEIR
RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY
LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY ISSUING LENDER OR ANY OTHER PERSON
OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM.
(d)    Each Lender and each Issuing Lender agrees that notice to it (as provided
in the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of


128

--------------------------------------------------------------------------------





the Loan Documents. Each Lender and Issuing Lender agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s or Issuing Lender’s (as
applicable) email address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
email address.
(e)    Each of the Lenders, each of the Issuing Lenders and each of the
Borrowers agrees that the Administrative Agent may, but (except as may be
required by applicable law) shall not be obligated to, store the Communications
on the Approved Electronic Platform in accordance with the Administrative
Agent’s generally applicable document retention procedures and policies.
(f)    Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Lender to give any notice or other communication pursuant
to any Loan Document in any other manner specified in such Loan Document.
10.4.    The Administrative Agent Individually. With respect to its Commitment,
Loans, Issuing Lender Commitments and Letters of Credit, the Person serving as
the Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or Issuing Lender, as the case may
be. The terms “Issuing Lenders”, “Lenders”, “Required Lenders” and any similar
terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, Issuing Lender or
as one of the Required Lenders, as applicable. The Person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, the Company, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders or the Issuing Lenders.
10.5.    Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such and its officers, directors, employees, affiliates, agents,
advisors, and controlling persons (each an “Agent Indemnitee”) (to the extent
not reimbursed by the Company and without limiting the obligation of the Company
to do so), ratably according to their respective Aggregate Exposure Percentages
in effect on the date on which indemnification is sought under this Section (or,
if indemnification is sought after the date upon which the Commitments shall
have terminated and the Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of the Agreement and
payment of the Loans and all other amounts payable hereunder.
10.6.    Acknowledgements of Lenders and Issuing Lenders. (a) Each Lender
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and that it has, independently and
without reliance upon the Administrative Agent or any other Lender, or any of
the Related Parties of any of the foregoing, and based on such documents and
information as it has deemed


129

--------------------------------------------------------------------------------





appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender, or any of the Related Parties of any
of the foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
(b)    Each Lender, by delivering its signature page to this Agreementthe First
Amendment on the ClosingAmendment Effective Date, or delivering its signature
page to an Assignment and Assumption, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the ClosingAmendment Effective Date.
10.7.    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Company. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 9.1(a), Section 9.1(h), Section 9.1(i)
or Section 9.1(j) with respect to a Borrower shall have occurred and be
continuing) be subject to approval by the Company (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this 10Article X and Section 11.5 shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement and the other Loan Documents.
10.8.    Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and its respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of REIT, the Company or any other Loan Party, that at least one of
the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance


130

--------------------------------------------------------------------------------





company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, and the conditions for exemptive
relief thereunder are and will continue to be satisfied in connection therewith,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement and (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (a) through (g) of Part I of PTE 84-14, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender, such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of REIT, the Company or any other Loan Party, that:
(i)    none of the Administrative Agent or any of its Affiliates is a fiduciary
with respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and


131

--------------------------------------------------------------------------------





this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any of its Affiliates for investment advice (as opposed to other
services) in connection with the Loans, the Letters of Credit, the Commitments
or this Agreement.
(c)    The Administrative Agent hereby informs the Lenders that each such Person
is not undertaking to provide impartial investment advice, or to give advice in
a fiduciary capacity, in connection with the transactions contemplated hereby,
and that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
SECTION 11.    MISCELLANEOUS
ARTICLE XI
MISCELLANEOUS
11.1.    Amendments and Waivers. Subject to Section 2.14(b), neither this
Agreement, any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 11.1. The Required Lenders and each Loan Party to the relevant Loan
Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party to the relevant Loan Document may, from
time to time, (a) enter into written amendments, supplements or modifications
hereto and to the other Loan Documents for the purpose of adding any provisions
to this Agreement or the other Loan Documents or changing in any manner the
rights of the Lenders or of the Loan Parties hereunder or thereunder or
(b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder (except
(x) in connection with the waiver of applicability of any post-default increase
in interest rates (which waiver shall be effective with the consent of the
Majority Facility Lenders of each adversely affected Facility), (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i) or (z) any amendment in accordance with
Section 2.14(b)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Revolving
Commitment, in each case without the written consent of each Lender directly
affected thereby; (ii) eliminate or reduce the voting rights of any Lender under
this Section 11.1 without the written consent of such Lender; (iii) reduce any
percentage specified in the definition of “Required Lenders,” consent to the
assignment or


132

--------------------------------------------------------------------------------





transfer by any Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, or release or limit any Borrower or any
Subsidiary Guarantor that is a Material Subsidiary from its obligations under
the Guarantee Agreement (other than pursuant to Section 11.14 hereof), in each
case without the written consent of all Lenders; (iv) amend, modify or waive any
provision of Section 2.15 without the written consent of all Lenders under each
Facility adversely affected thereby; (v) reduce the percentage specified in the
definition of “Majority Facility Lenders” with respect to any Facility or
“Majority Delayed Draw Lenders” without the written consent of all Lenders under
such Facility or reduce the percentage specified in the definition of “Majority
Revolving Lenders” without the written consent of all Revolving Lenders;
(vi) amend, modify or waive any provision of Section 10Article X or any other
provision of any Loan Document that affects the Administrative Agent without the
written consent of the Administrative Agent; (vii) amend, modify or waive any
provision of Section 3Article III without the written consent of the Issuing
Lender or (viii) amend, modify or waive any provision of Section 2.21 without
the written consent of the Issuing Lender and the Administrative Agent. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
Notwithstanding this Section 11.1, the Commitments of any Defaulting Lender
shall be disregarded for all purposes of any determination of whether the
Required Lenders have taken or may take any action hereunder (including any
consent to any waiver, amendment, supplement or modification pursuant to this
Section 11.1); provided that any waiver, amendment, supplement or modification
of the type described in clause (i) of this Section 11.1 shall require the
consent of any Defaulting Lender.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Company (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Company and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement, modification, repayment, redemption, refunding,
renewal or extension of all or a portion of the outstanding Term Loans having
the same terms (“Replaced Term Loans”) with a replacement term loan tranche
hereunder (“Replacement Term Loans”), provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Replaced Term Loans and (b) the Weighted Average Life to Maturity
of such Replacement Term Loans shall not be shorter than the Weighted Average
Life to Maturity of such Replaced Term Loans at the time of such refinancing,
replacement, modification, repayment, redemption, refunding, renewal or
extension.
Further, notwithstanding anything to the contrary contained in this
Section 11.1, this Agreement may be amended to extend the maturity date of
outstanding Term Loans, Revolving Dollar Commitments and/or Revolving
Multicurrency Commitments pursuant to one or more offers made from time to time
by the Company to all the Lenders on a pro rata basis (based on the aggregate
outstanding principal amount of


133

--------------------------------------------------------------------------------





the respective Term Loans, Revolving Dollar Commitments or Revolving
Multicurrency Commitments, as applicable) and on the same terms to each such
Lender, with the written consent of the Administrative Agent, the Company and
each of the Lenders holding Loans having an extended maturity date. Each group
of Term Loans, Revolving Dollar Commitments or Revolving Multicurrency
Commitments so extended shall constitute a separate tranche with the same terms
as the original Term Loans, Revolving Dollar Commitments or Revolving
Multicurrency Commitments, as applicable.
Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Company, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any inconsistency or defect or correct any typographical error or
other manifest error in any Loan Document.
11.2.    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Company, the Administrative Agent or the
Issuing Lenders, and as set forth in an administrative questionnaire delivered
to the Administrative Agent in the case of the Lenders, or to such other address
as may be hereafter notified by the respective parties hereto:
Company:
CyrusOne LP
2101 Cedar Springs Road, Suite 900
Dallas, Texas 75201
Attention: Chief Financial Officer
Facsimile: (972) 820-8633
with a copy to:
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention: Ari B. Blaut
Facsimile: (212) 291-9219
Telephone: (212) 558-1656
Email: blauta@sullcrom.com
Subsidiary Borrower:
c/o CyrusOne LP
2101 Cedar Springs Road, Suite 900
Dallas, Texas 75201
Attention: Chief Financial Officer
Facsimile: (972) 820-8633
with a copy to:
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention: Ari B. Blaut
Facsimile: (212) 291-9219
Telephone: (212) 558-1656
Email: blauta@sullcrom.com
Administrative Agent (other than for notices with respect to Loans denominated
in Acceptable Foreign Currencies):
JPMorgan Chase Bank, N.A.
JPMorgan Loan Services
10 South Dearborn, 7th Floor
Chicago, Illinois 60603-2003
Attention: Muoy Lim
Facsimile: (844) 490-5663
Telephone: (312) 732-2024
Email: jpm.agency.servicing.1@jpmorgan.com



134

--------------------------------------------------------------------------------





Administrative Agent (for notices with respect to Loans denominated in
Acceptable Foreign Currencies):
Loan and Agency Group
25 Bank Street
Canary Wharf
London E14 5JP
Switchboard: +44 (0) 20 7742 1000
Telephone: +44 (0)20 7777 2360  
Facsimile: 12016395145@tls.ldsprod.com
Email: loan_and_agency_london@jpmorgan.com
Issuing Lender (in the case of JPMorgan Chase Bank):
JPMorgan Chase Bank, N.A.
Letter of Credit Team
10 South Dearborn, 7th Floor
Chicago, Illinois 60603-2003
Facsimile: (214) 307-6874
Telephone: (855) 609-9959
Email: chicago.lc.agency.activity.team@jpmchase.com
Issuing Lender (in the case of KeyBank National Association):
KeyBank National Association
4910 Tiedeman Road
Brooklyn, Ohio 44144
Attention: Vicky F. Heineck
Facsimile: (216) 370-6206
Telephone: (216) 813-1609
Email: vicky_f_heineck@keybank.com

Company:    CyrusOne LP
2101 Cedar Springs Road, Suite 900
Dallas, Texas 75201
Attention: Chief Financial Officer
Facsimile: (972) 820-8633
with a copy to:
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention: Ari B. Blaut
Facsimile: (212) 291-9219
Telephone: (212) 558-1656
Email: blauta@sullcrom.com
Subsidiary Borrower:    c/o CyrusOne LP
2101 Cedar Springs Road, Suite 900
Dallas, Texas 75201
Attention: Chief Financial Officer
Facsimile: (972) 820-8633
with a copy to:
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention: Ari B. Blaut



135

--------------------------------------------------------------------------------





Facsimile: (212) 291-9219
Telephone: (212) 558-1656
Email: blauta@sullcrom.com
Administrative Agent (other
than for notices with respect
to Loans denominated in
Acceptable Revolving
Foreign Currencies):    JPMorgan Chase Bank, N.A.
JPMorgan Loan Services
10 South Dearborn, 7th Floor
Chicago, Illinois 60603-2003
Attention: Muoy Lim
Facsimile: (844) 490-5663
Telephone: (312) 732-2024
Email: jpm.agency.servicing.1@jpmorgan.com
Administrative Agent (for
notices with respect to
Loans denominated in
Acceptable Revolving
Foreign Currencies):    Loan and Agency Group
25 Bank Street
Canary Wharf
London E14 5JP
Switchboard: +44 (0) 20 7742 1000
Telephone: +44 (0)20 7777 2360  
Facsimile: 12016395145@tls.ldsprod.com
Email: loan_and_agency_london@jpmorgan.com
Issuing Lender (in the case
of JPMorgan Chase Bank):    JPMorgan Chase Bank, N.A.
Letter of Credit Team
10 South Dearborn, 7th Floor
Chicago, Illinois 60603-2003
Facsimile: (214) 307-6874
Telephone: (855) 609-9959
Email: chicago.lc.agency.activity.team@jpmchase.com
Issuing Lender (in the case
of KeyBank National
Association):    KeyBank National Association
4910 Tiedeman Road
Brooklyn, Ohio 44144
Attention: Vicky F. Heineck
Facsimile: (216) 370-6206
Telephone: (216) 813-1609
Email: vicky_f_heineck@keybank.com


136

--------------------------------------------------------------------------------





provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by using Approved Electronic Systems pursuant to procedures approved
by the Administrative Agent; provided that the foregoing shall not apply to
notices pursuant to Section 2Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.
11.3.    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
11.4.    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
11.5.    Payment of Expenses and Taxes. The Company agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented fees and disbursements of one firm of outside counsel to the
Administrative Agent and filing and recording fees and expenses, with statements
with respect to the foregoing to be submitted to the Company prior to the
Closing Date (in the case of amounts to be paid on the Closing Date) and from
time to time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including the reasonable and documented fees and disbursements of one
firm of outside counsel to the Lenders and Administrative Agent, taken as a
whole (and, solely in the case of a conflict of interest, one additional firm of
outside counsel to each group of affected Lenders similarly situated taken as a
whole), (c) to pay, indemnify, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
similar taxes, if any, that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (d) to
pay, indemnify, and hold each Lender, Issuing Lender and the Administrative
Agent and their respective officers, directors, employees, affiliates, agents
and controlling persons (each, an “Indemnitee”) harmless from and against any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any


137

--------------------------------------------------------------------------------





of the foregoing relating to the use of proceeds of the Loans or Letter of
Credit (including any refusal by the Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit) or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to any Group Member including with respect to any property at any
time owned, leased, or used by any Group Member, or any orders, requirements or
demands of Governmental Authorities related thereto or any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
the Company or any other Loan Party or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto, and the reasonable and documented fees and expenses of legal counsel
(limited to one counsel for all Indemnitees taken as a whole and, if reasonably
necessary, a single local counsel for all Indemnitees taken as a whole in each
relevant jurisdiction and, solely in the case of a conflict of interest, one
additional counsel (and, if reasonably necessary, one firm of local counsel in
each relevant jurisdiction) to each group of affected Indemnitees similarly
situated taken as a whole) and other reasonable and documented out-of-pocket
expenses incurred in connection with investigating or defending any of the
foregoing in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this
clause (d), collectively, the “Indemnified Liabilities”), provided, that the
Company shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities (i) to the extent such Indemnified Liabilities are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee, (ii) to the extent they are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from a material
breach of the obligations of such Indemnitee under any Loan Document and
(iii) to the extent arising from any dispute solely among Indemnitees other than
against any Indemnitee in its capacity or in fulfilling its role as
Administrative Agent or arranger or any similar role under this Agreement and
other than any claims arising out of any act or omission on the part of the
Company or its Affiliates (as determined by a final and nonappealable decision
of a court of competent jurisdiction). Without limiting the foregoing, and to
the extent permitted by applicable law, each Borrower agrees not to assert and
to cause its Subsidiaries not to assert, and hereby waives and agrees to cause
its Subsidiaries to waive, (i) all rights for contribution or any other rights
of recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee and (ii) any claim against any Indemnitee for
any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet). The Company shall not be liable
for any settlement of any action effected without the Company’s consent (which
consent shall not be unreasonably withheld, conditioned or delayed), but if
settled with the Company’s written consent or if there is a final judgment in
any such actions, the Company agrees to indemnify and hold harmless each
Indemnitee from and against any and all losses, claims, damages, liabilities and
expenses by reason of such settlement or judgment in accordance with this
Section. Notwithstanding the immediately preceding sentence, if at any time an
Indemnitee shall have requested confirmation of the Company’s obligation to
indemnify such indemnified person in accordance with this Agreement, the Company
shall be liable for any settlement or other action referred to in the
immediately preceding sentence effected without the Company’s consent if
(a) such settlement or other action is entered into more than 30 days after
receipt by the Company of such request for confirmation and (b) the Company
shall not have provided such confirmation in accordance with such request prior
to the date of such settlement or other action. The Company shall not, without
the prior written consent of an Indemnitee (which consent shall not be
unreasonably withheld, conditioned or delayed), effect any settlement of any
pending or threatened actions in respect of which indemnity could have been
sought hereunder by such Indemnitee unless such settlement (a) includes an
unconditional release of such Indemnitee in form and substance reasonably
satisfactory to such Indemnitee


138

--------------------------------------------------------------------------------





(which approval shall not be unreasonably withheld, conditioned or delayed) from
all liability on claims that are the subject matter of such actions and (b) does
not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of such Indemnitee. Notwithstanding the
foregoing, each Indemnitee shall be obligated to refund or return promptly any
and all amounts paid by the Company or on the Company’s behalf under this
Section to such Indemnitee for any such losses, claims, damages, liabilities or
expenses to the extent such Indemnitee is not entitled to payment of such
amounts in accordance with the terms hereof. All amounts due under this
Section 11.5 shall be payable not later than 10 Business Days after written
demand therefor. Statements payable by the Company pursuant to this Section 11.5
shall be submitted to the Company at the address set forth in Section 11.2, or
to such other Person or address as may be hereafter designated by the Company in
a written notice to the Administrative Agent. The agreements in this
Section 11.5 shall survive repayment of the Loans and all other amounts payable
hereunder.
11.6.    Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Company may not assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Company without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than to an Ineligible
Institution or to a Disqualified Institution (except, with respect to a
Disqualified Institution, to the extent the Company has consented to such
assignment to a Disqualified Institution, it being understood that the list of
Disqualified Institutions shall be available to all Lenders and may be provided
to Lenders through electronic communication); provided that, notwithstanding
anything to the contrary, the Administrative Agent shall not have any obligation
to determine whether any potential assignee is a Disqualified Institution or any
liability with respect to any assignment made to a Disqualified Institution)
(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent of:
(A)    the Company (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Company shall be required for an assignment to a
Lender, an Affiliate of a Lender, an Approved Fund (as defined below) or, if an
Event of Default has occurred and is continuing, any other Person; and provided,
further, that the Company shall be deemed to have consented to any such
assignment unless the Company shall object thereto by written notice to the
Administrative Agent within ten days after having received notice thereof;
(B)    the Administrative Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Administrative Agent shall be required
for an assignment of all or any portion of a Term Loan to a Lender, an Affiliate
of a Lender or an Approved Fund; and
(C)    the Issuing Lender (such consent not to be unreasonably withheld),
provided that no consent of the Issuing Lender shall be required for an
assignment of all or any portion of a Term Loan.
(ii)    Assignments shall be subject to the following additional conditions:


139

--------------------------------------------------------------------------------





(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of a Term Facility, $500,000) unless each of the
Company and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Company shall be required if an Event of Default under
Section  9.1(a), Section 9.1(h), Section 9.1(i) or Section 9.1(j) has occurred
and is continuing and (2) such amounts shall be aggregated in respect of each
Lender and its Affiliates or Approved Funds, if any;
(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.
For the purposes of this Section 11.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.16, 2.17, 2.18 and 11.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 11.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The


140

--------------------------------------------------------------------------------





Register shall be available for inspection by the Company and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c)    (i) Any Lender may, without the consent of, or notice to, the Company or
the Administrative Agent, sell participations to one or more banks or other
entities (other than to an Ineligible Institution or to a Disqualified
Institution (except, with respect to Disqualified Institutions, to the extent
the Company has consented to such participation to a Disqualified Institution,
it being understood that the list of Disqualified Institutions shall be
available to all Lenders and may be provided to Lenders through electronic
communication); provided that, notwithstanding anything to the contrary, the
Administrative Agent shall not have any obligation to determine whether any
potential participant is a Disqualified Institution or any liability with
respect to any participation sold to a Disqualified Institution) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrowers, the Administrative Agent, the Issuing Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that (1)
requires the consent of each Lender directly affected thereby pursuant to the
proviso to the second sentence of Section 11.1 and (2) directly affects such
Participant. Subject to paragraph (c)(ii) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of, and subject to the
limitations of, Sections 2.16, 2.17 and 2.18 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section (subject to the requirements under Section 2.17(d), (e) and (f)).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 11.7(a) as though it were a Lender. Each
Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender, each Loan Party and the Administrative Agent shall treat each person
whose


141

--------------------------------------------------------------------------------





name is recorded in the Participant Register pursuant to the terms hereof as the
owner of such participation for all purposes of this Agreement, notwithstanding
notice to the contrary.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. No Participant shall be entitled to the benefits of
Section 2.17 unless such Participant complies with Section 2.17(d), (e) and (f)
as if it were a Lender.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central banking authority, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto.
(e)    Each Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.
(f)    Notwithstanding the foregoing, any Conduit Lender may assign any or all
of the Loans it may have funded hereunder to its designating Lender without the
consent of the Company or the Administrative Agent and without regard to the
limitations set forth in Section 11.6(b). Each Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.
11.7.    Adjustments; Set‑off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 9Article IX, receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set‑off, pursuant
to events or proceedings of the nature referred to in Section 9.1(h), (i) or
(j), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.


142

--------------------------------------------------------------------------------





(b)    In addition to any rights and remedies of the Lenders provided by law,
each Lender and each Issuing Lender shall have the right, without prior notice
to any Borrower, any such notice being expressly waived by each Borrower to the
extent permitted by applicable law, upon the occurrence and during the
Continuance of an Event of Default, to set off and appropriate and apply against
such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
Issuing Lender or, in each case, any branch or agency thereof to or for the
credit or the account of a Borrower (to the extent of amounts owed by such
Borrower to such Lender or Issuing Lender, as applicable), as the case may be;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.21 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Lenders, and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. Each Lender and
Issuing Lender agrees promptly to notify the Company and the Administrative
Agent after any such setoff and application made by such Lender or Issuing
Lender, as applicable, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
11.8.    Counterparts.
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by facsimile transmission or via
email attachment shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Company and the Administrative Agent.
11.9.    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
11.10.    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.
11.11.    Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
11.12.    Submission To Jurisdiction; Waivers. Each Borrower hereby irrevocably
and unconditionally:


143

--------------------------------------------------------------------------------





(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the United States for the Southern District of
New York in the Borough of Manhattan (or if such court lacks subject matter
jurisdiction, the Supreme Court of the State of New York sitting in the Borough
of Manhattan), and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company, as the
case may be at its address set forth in Section 11.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction;
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
11.13.    Acknowledgements. Each Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    neither the Administrative Agent nor any other Credit Party has any
fiduciary relationship with or duty to such Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and the other Credit Parties, on one
hand, and such Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor;
(c)    the Loan Parties are capable of evaluating and understanding, and the
Loan Parties understand and accept, the terms, risks and conditions of the
transactions contemplated by this Agreement and the other Loan Documents;
(d)    the Loan Parties have been advised that the Credit Parties are engaged in
a broad range of transactions that may involve interests that differ from the
Loan Parties’ interests and that the Credit Parties have no obligation to
disclose such interests and transactions to the Loan Parties;
(e)    the Loan Parties have consulted their own legal, accounting, regulatory
and tax advisors to the extent the Loan Parties have deemed appropriate in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;
(f)    each Credit Party has been, is, and will be acting solely as a principal
and, except as otherwise expressly agreed in writing by it and the relevant
parties, has not been, is not, and will


144

--------------------------------------------------------------------------------





not be acting as an advisor, agent or fiduciary for the Loan Parties, any of
their affiliates or any other Person;
(g)    none of the Credit Parties has any obligation to the Loan Parties or
their affiliates with respect to the transactions contemplated by this Agreement
or the other Loan Documents except those obligations expressly set forth herein
or therein or in any other express writing executed and delivered by such Credit
Party and the Loan Parties or any such affiliate; and
(h)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or between the Borrowers and the Credit Parties.
11.14.    Releases of Guarantees. (a) Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 11.1) to take
any action requested by the Company having the effect of releasing any guarantee
obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 11.1, or (ii) under the circumstances described in
paragraph (b) below.
(b)    At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding
(or any Letters of Credit that are outstanding shall have been cash
collateralized or backstopped in a manner reasonably acceptable to the Issuing
Lender thereof), the Guarantees and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Loan
Party under the Guarantee Agreement shall terminate, all without delivery of any
instrument or performance of any act by any Person.
11.15.    Confidentiality. Each of the Administrative Agent, each Issuing Lender
and each Lender agrees to keep confidential all Information (as defined below);
provided that nothing herein shall prevent the Administrative Agent, any Issuing
Lender or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Issuing Lender or any other Lender or any
affiliate thereof, (b) subject to an agreement to comply with the provisions of
this Section or provisions no less restrictive than those in this Section, to
any actual or prospective Transferee or any direct or indirect counterparty to
any swap agreement (or any professional advisor to such counterparty), (c) to
its employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document, (j) on a confidential basis to
(1) any rating agency in connection with rating the Company or its Subsidiaries
or the credit facilities provided for herein or (2) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of
identification numbers with respect to the credit facilities provided for herein
or (k) with the consent of the Company. “Information” means all information
received from any Loan Parties or its Affiliates or its Affiliates’ directors,
officers, employees, trustees or agents, relating to the Company or any of its
Subsidiaries or their business, other than any such information that is publicly
available to the Administrative Agent, any Issuing Lender or any Lender prior


145

--------------------------------------------------------------------------------





to disclosure by any Loan Party other than as a result of a breach of this
Section 11.15 and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided that in the case of
information received from any Loan Party after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section 11.15 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Company and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.
All information, including requests for waivers and amendments, furnished by the
Company or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Company and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Company and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
11.16.    WAIVERS OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.
11.17.    USA PATRIOT Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of such Borrower and other information that will
allow such Lender to identify such Borrower in accordance with the Act.
11.18.    Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEAa Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEAa
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEAAffected Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;


146

--------------------------------------------------------------------------------





(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
11.19.    Judgment Currency. (a) The Loan Parties’ obligations hereunder and
under the other Loan Documents to make payments in Dollars shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than Dollars, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent or the respective Lender or Issuing Lender of the full
amount of Dollars expressed to be payable to the Administrative Agent or such
Lender or Issuing Lender under this Agreement or the other Loan Documents. If,
for the purpose of obtaining or enforcing judgment against any Loan Party in any
court or in any jurisdiction, it becomes necessary to convert into or from any
currency other than Dollars (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in Dollars, the conversion shall be
made at the Dollar Equivalent determined as of the Business Day immediately
preceding the day on which the judgment is given (such Business Day being
hereinafter referred to as the “Judgment Currency Conversion Date”).
(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Loan Parties shall pay, or cause to be paid, such additional amounts,
if any (but in any event not a lesser amount) as may be necessary to ensure that
the amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of Dollars which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.
(c)    For purposes of determining the Dollar Equivalent or any other rate of
exchange for this Section 11.19, such amounts shall include any premium and
costs payable in connection with the purchase of Dollars.
11.20.    No Novation. The amendment and restatement contained herein shall not,
in any manner, be construed to constitute payment of, or impair, limit, cancel
or extinguish, or constitute a novation in respect of, the indebtedness and
other obligations and liabilities of any Credit Party evidenced by or arising
under or in connection with the existing Loan Documents.






147

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
CYRUSONE LP
By:        
Name:
Title:
JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender
By:        
Name:
Title:


KEYBANK NATIONAL ASSOCIATION, as Syndication Agent and as a Lender
By:        
Name:
Title:


BARCLAYS BANK PLC, as Co-Documentation Agent and as a Lender
By:        
Name:
Title:


ROYAL BANK OF CANADA, as Co-Documentation Agent and as a Lender
By:        
Name:
Title:


TD SECURITIES (USA) LLC, as Co-Documentation Agent,
By:        
Name:
Title:









--------------------------------------------------------------------------------





[ ], as a Lender
By:        
Name:
Title:





--------------------------------------------------------------------------------






Annex II


[Schedule 1.1A]


Commitments
Lender
Revolving Dollar Commitment
Revolving Multicurrency Commitment
2023 Term Loan Commitment
2025 Term Loan Commitment
JPMORGAN CHASE BANK, N.A.
$27,500,000
$68,000,000
$36,500,000
$64,000,000
KEYBANC CAPITAL MARKETS INC.
$27,500,000
$68,000,000
$36,500,000
$64,000,000
MORGAN STANLEY BANK, N.A.
$28,500,000
$71,500,000
$35,000,000
$61,000,000
ROYAL BANK OF CANADA
$100,000,000
 
$35,000,000
$61,000,000
TD SECURITIES (USA) LLC
$28,500,000
$71,500,000
$35,000,000
$61,000,000
FIFTH THIRD BANK, NATIONAL ASSOCIATION
$87,000,000
 
$30,000,000
$54,000,000
GOLDMAN SACHS BANK USA
$25,000,000
$62,000,000
$30,000,000
$54,000,000
MUFG BANK, LTD.
$96,000,000
 
$27,000,000
$48,000,000
PNC BANK, NATIONAL ASSOCIATION
$25,000,000
$62,000,000
$30,000,000
$54,000,000
TRUIST BANK
$25,000,000
$62,000,000
$30,000,000
$54,000,000
CITIZENS BANK N.A.
$22,000,000
$54,000,000
$27,000,000
$47,000,000
DEUTSCHE BANK AG NEW YORK BRANCH
$43,000,000
$107,000,000
 
 
BMO HARRIS BANK N.A.
$21,500,000
$52,500,000
$25,000,000
$41,000,000
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK
$65,000,000
 
$23,000,000
$37,000,000
BARCLAYS BANK PLC
$28,500,000
$71,500,000
 
 








--------------------------------------------------------------------------------






Annex III
[Continuing Lenders]


JPMORGAN CHASE BANK, N.A.
KEYBANC CAPITAL MARKETS INC.
MORGAN STANLEY BANK, N.A.
ROYAL BANK OF CANADA
TD SECURITIES (USA) LLC
FIFTH THIRD BANK, NATIONAL ASSOCIATION
GOLDMAN SACHS BANK USA
MUFG BANK, LTD.
PNC BANK, NATIONAL ASSOCIATION
SUNTRUST BANK
CITIZENS BANK, N.A.
DEUTSCHE BANK AG NEW YORK BRANCH
BMO HARRIS BANK N.A.
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK
BARCLAYS BANK PLC





